



Exhibit 10.35



--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of December 30, 2019
among
SUNNOVA TEP INVENTORY, LLC,
as Borrower
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent for the financial institutions
that may from time to time become parties hereto as Lenders
LENDERS
from time to time party hereto
FUNDING AGENTS
from time to time party hereto
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Paying Agent



--------------------------------------------------------------------------------







[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
Heading
Page

ARTICLE I CERTAIN DEFINITIONS
1

Section 1.1.
Certain Definitions    1

Section 1.2.
Computation of Time Periods    1

Section 1.3.
Construction    1

Section 1.4.
Accounting Terms    2

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
2

Section 2.1.
Establishment of the Credit Facility    2

Section 2.2.
The Advances    2

Section 2.3.
Use of Proceeds    3

Section 2.4.
Making the Advances    3

Section 2.5.
Fees    5

Section 2.6.
Reduction/Increase of the Commitments    6

Section 2.7.
Repayment of the Advances    7

Section 2.8.
Certain Prepayments    12

Section 2.9.
Mandatory Prepayments of Advances    12

Section 2.10.
[Reserved]    13

Section 2.11.
Interest    13

Section 2.12.
Breakage Costs; Liquidation Fees; Increased Costs; Capital Adequacy; Illegality;
Additional Indemnifications    13



-i-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 2.13.
Payments and Computations    15

Section 2.14.
Payment on Non-Business Days    15

Section 2.15.
[Reserved]    16

Section 2.16.
[Reserved]    16

Section 2.17.
Taxes    16

ARTICLE III CONDITIONS OF CLOSING AND LENDING
20

Section 3.1.
Conditions Precedent to Closing    20

Section 3.2.
Conditions Precedent to All Advances    23

Section 3.3.
No Approval of Work    26

ARTICLE IV REPRESENTATIONS AND WARRANTIES
26

Section 4.1.
Representations and Warranties of the Borrower    26

ARTICLE V COVENANTS
32

Section 5.1.
Affirmative Covenants    32

Section 5.2.
Negative Covenants    46

ARTICLE VI EVENTS OF DEFAULT
50

Section 6.1.
Events of Default    50

Section 6.2.
Remedies    52

Section 6.3.
Class B Lender Purchase Option    53

Section 6.4.
Sale of Collateral    55



-ii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 6.5.
Certain Matters Related to Appraiser..    55

ARTICLE VII THE ADMINISTRATIVE AGENT AND FUNDING AGENTS
56

Section 7.1.
Appointment; Nature of Relationship    56

Section 7.2.
Powers    56

Section 7.3.
General Immunity    56

Section 7.4.
No Responsibility for Advances, Creditworthiness, Collateral, Recitals,
Etc.    57

Section 7.5.
Action on Instructions of Lenders    57

Section 7.6.
Employment of Administrative Agents and Counsel    57

Section 7.7.
Reliance on Documents; Counsel    57

Section 7.8.
The Administrative Agent’s Reimbursement and Indemnification    58

Section 7.9.
Rights as a Lender    58

Section 7.10.
Lender Credit Decision    58

Section 7.11.
Successor Administrative Agent    58

Section 7.12.
Loan Documents; Further Assurances    59

Section 7.13.
Collateral Review    59

Section 7.14.
Funding Agent Appointment; Nature of Relationship    60

Section 7.15.
Funding Agent Powers    60

Section 7.16.
Funding Agent General Immunity    60

Section 7.17.
Funding Agent Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc.    60

Section 7.18.
Funding Agent Action on Instructions of Lenders    61



-iii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 7.19.
Funding Agent Employment of Agents and Counsel    61

Section 7.20.
Funding Agent Reliance on Documents; Counsel    61

Section 7.21.
Funding Agent’s Reimbursement and Indemnification    61

Section 7.22.
Funding Agent Rights as a Lender    62

Section 7.23.
Funding Agent Lender Credit Decision    62

Section 7.24.
Funding Agent Successor Funding Agent    62

Section 7.25.
Funding Agent Loan Documents; Further Assurances    62

ARTICLE VIII ADMINISTRATION AND SERVICING OF THE COLLATERAL
63

Section 8.1.
[Reserved].    63

Section 8.2.
Accounts    63

Section 8.3.
Adjustments    66

ARTICLE IX THE PAYING AGENT
66

Section 9.1.
Appointment    66

Section 9.2.
Representations and Warranties    67

Section 9.3.
Limitation of Liability of the Paying Agent    67

Section 9.4.
Certain Matters Affecting the Paying Agent    67

Section 9.5.
Indemnification    73

Section 9.6.
Successor Paying Agent    73

ARTICLE X MISCELLANEOUS
74

Section 10.1.
Survival    74



-iv-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 10.2.
Amendments, Etc.    74

Section 10.3.
Notices, Etc.    75

Section 10.4.
No Waiver; Remedies    76

Section 10.5.
Indemnification    76

Section 10.6.
Costs, Expenses and Taxes    77

Section 10.7.
Right of Set-off; Ratable Payments; Relations Among Lenders    77

Section 10.8.
Binding Effect; Assignment    78

SECTION 10.9.
GOVERNING LAW    81

Section 10.10.
Jurisdiction    81

Section 10.11.
Waiver of Jury Trial    81

Section 10.12.
Section Headings    81

Section 10.13.
Tax Characterization    81

Section 10.14.
Execution    81

Section 10.15.
Limitations on Liability    82

Section 10.16.
Confidentiality    82

Section 10.17.
Limited Recourse    83

Section 10.18.
Customer Identification - USA Patriot Act Notice    84

Section 10.19.
Paying Agent Compliance with Applicable Anti-Terrorism and Anti-Money Laundering
Regulations    84

Section 10.20.
Non-Petition    84

Section 10.21.
No Recourse    84

Section 10.22.
[Reserved]    85

Section 10.23.
Additional Paying Agent Provisions    85



-v-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 10.24.
Acknowledgement Regarding Any Supported QFCs    85





-vi-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







SCHEDULE I
—    The Proceeds Account and the Debt Service Reserve Account

SCHEDULE II
—    Commitments



SCHEDULE 1.1(a)    Approved Type and Vendor List
SCHEDULE 1.1(b)     Approved Warehouses
SCHEDULE 1.1(c)    [Reserved]
SCHEDULE 1.1(d)    Eligible Equipment
SCHEDULE 1.1(e)    Eligible Equipment Supply Agreement
SCHEDULE 1.1(f)    Managing Members and Project Companies
SCHEDULE 4.1(P)    Capital Structure
SCHEDULE 4.1(W)    Burdensome Controls
SCHEDULE 5.1(L)    Insurance
SCHEDULE A    Disqualified Lenders






EXHIBIT A
—    Defined Terms

EXHIBIT B-1
—    Form of Borrowing Base Certificate

EXHIBIT B-2
—    Form of Notice of Borrowing

EXHIBIT C-1
—    Form of Class A Loan Note

EXHIBIT C-2
—    Form of Class B Loan Note

EXHIBIT D-1
—    Form of Notice of Delayed Funding

EXHIBIT D-2
—    Delayed Funding Notice

EXHIBIT E
—    Borrowing Base Report

EXHIBIT F
—    Form of Assignment Agreement

EXHIBIT G
—    Form of Collateral Access Agreement

EXHIBIT H
—    Form of Consent to Assignment

EXHIBIT I
—    Form of Step-in Rights Agreement

EXHIBIT J
—    Form of CPA Safe Harbor Amendment



 






-vii-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of December 30,
2019, by and among SUNNOVA TEP INVENTORY, LLC, a Delaware limited liability
company (“Borrower”), the financial institutions from time to time parties
hereto (each such financial institution (including any Conduit Lender), a
“Lender” and collectively, the “Lenders”), each Funding Agent representing a
group of Lenders, CREDIT SUISSE AG, NEW YORK BRANCH (“CSNY”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Paying Agent (as defined below).
RECITALS
WHEREAS, the Borrower has requested that the Lenders provide a credit facility
to the Borrower to finance the acquisition by the Borrower of Eligible Equipment
(as defined below) for use in residential rooftop solar installations placed in
service in subsequent years as having started construction for purpose of
qualifying for Tax Credits (as defined below); and
WHEREAS, the Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:
ARTICLE I

CERTAIN DEFINITIONS
Section 1.1.    Certain Definitions. Capitalized terms used but not otherwise
defined herein have the meanings given to them in Exhibit A attached hereto.
Section 1.2.    Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Any references to completing an action on a non-Business Day (including any
payments), shall be automatically extended to the next Business Day.
Section 1.3.    Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (A) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth therein), (B) any
reference


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (C) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (D) all references herein to
Sections, Schedules and Exhibits shall be construed to refer to Sections of, and
Schedules and Exhibits to, this Agreement, (E) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real property, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, and interests in any of the
foregoing, (F) any reference to a statute, rule or regulation is to that
statute, rule or regulation as now enacted or as the same may from time to time
be amended, re-enacted or expressly replaced and (G) “or” is not exclusive.
References to “Project Company” or “Managing MemberCo” in this Agreement shall
be deemed to include all entities comprising such defined term unless the
context requires otherwise.
Section 1.4.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements, except as otherwise specifically prescribed herein.
ARTICLE II    

AMOUNTS AND TERMS OF THE ADVANCES
Section 2.1.    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent and the Lenders agree to
establish the credit facility set forth in this Agreement for the benefit of the
Borrower.
Section 2.2.    The Advances. (A) Subject to the terms and conditions set forth
herein, each Non-Conduit Lender in a Class A Lender Group agrees, severally and
not jointly, to make one or more loans (each such loan, a “Class A Advance”) to
the Borrower, from time to time during the Availability Period, in an amount,
for each Class A Lender Group, equal to its Class A Lender Group Percentage of
the aggregate Class A Advances requested by the Borrower pursuant to Section
2.4; provided that the Class A Advances made by any Class A Lender Group shall
not exceed its Class A Lender Group Percentage of the lesser of (i) the Class A
Aggregate Commitment effective at such time and (ii) the Class A Borrowing Base
at such time; provided, further, that a Non-Conduit Lender in a Class A Lender
Group shall be deemed to have satisfied its obligation to make a Class A Advance
hereunder (solely with respect to such Class A Advance) to the extent any
Conduit Lender in such Class A Lender Group funds such Class A Advance in place
of such Non-Conduit Lender in accordance with this Agreement, it being
understood that such Conduit Lender may fund a Class A Advance in its sole
discretion.
(B)    Subject to the terms and conditions set forth herein, each Class B Lender
agrees, severally and not jointly, to make one or more loans (each such loan, a
“Class B Advance”) to the Borrower, from time to time during the Availability
Period, in an amount equal to its Class B Lender


-2-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Percentage of the aggregate Class B Advances requested by the Borrower pursuant
to Section 2.4; provided that the Class B Advances made by any Class B Lender
shall not exceed its Class B Lender Percentage of the lesser of (i) the Class B
Aggregate Commitment effective at such time and (ii) the Class B Borrowing Base
at such time.
Section 2.3.    Use of Proceeds. Proceeds of the Advances shall only be used by
the Borrower to (a) pay the invoiced purchase price in respect of Eligible
Equipment (either directly to an Approved Vendor pursuant to an Eligible
Equipment Supply Agreement or to Sponsor or any of its Affiliates pursuant to
the Contribution Agreement); (b) pay fees and transaction expenses associated
with the closing of the Facility; and (c) fund the Debt Service Reserve Account
up to the Debt Service Reserve Required Balance.
Section 2.4.    Making the Advances. (A) Except as otherwise provided herein,
the Borrower may request that the Lenders make Advances to the Borrower no more
than two (2) times during any calendar month by the delivery to the
Administrative Agent, each Funding Agent, the Paying Agent and, so long as it
remains a Lender hereunder, the CS Conduit Lender, not later than 1:00 P.M. (New
York City time) two (2) Business Days prior to the proposed Funding Date (or, in
the case of the initial Advances made on the Closing Date, such shorter period
as may be acceptable to the Administrative Agent) of a written notice of such
request substantially in the form of Exhibit B-2 attached hereto (each such
notice, a “Notice of Borrowing”) together with a duly completed Borrowing Base
Certificate signed by a Responsible Officer of the Borrower and the Sponsor;
provided that the Borrower shall first have provided thirty (30) days prior
written notice to the Administrative Agent (for informational purposes only)
that it intends to submit such Notice of Borrowing. Any Notice of Borrowing or
Borrowing Base Certificate received by the Administrative Agent, the Funding
Agents and the Paying Agent after the time specified in the immediately
preceding sentence shall be deemed to have been received by the Administrative
Agent, the Funding Agents and the Paying Agent on the next Business Day, and to
the extent that results in the proposed Funding Date being earlier than two (2)
Business Days after the date of delivery of such Notice of Borrowing, then the
date specified in such Notice of Borrowing as the proposed Funding Date of an
Advance shall be deemed to be the Business Day immediately succeeding the
proposed Funding Date of such Advance specified in such Notice of Borrowing. The
proposed Funding Date specified in a Notice of Borrowing shall be no earlier
than two (2) Business Days after the date of delivery of such Notice of
Borrowing and may be up to a maximum of thirty (30) days after the date of
delivery of such Notice of Borrowing. Unless otherwise provided herein, each
Notice of Borrowing shall be irrevocable. The aggregate principal amount of the
Class A Advance and Class B Advance requested by the Borrower for any Funding
Date shall not be less than the lesser of (x) $1,000,000 and (y) the remaining
amount necessary in order for the Borrower to fully utilize all available
Commitments. If the Administrative Agent delivers a written notice (including by
electronic mail) to the Borrower contesting the Borrower’s calculations or any
statement within such Notice of Borrowing, it shall promptly inform the
Borrower. The Borrower may then deliver an amended Notice of Borrowing to the
Administrative Agent, the Funding Agents and the Paying Agent or, by written
notice, rescind the Notice of Borrowing.
(B)    The Notice of Borrowing shall specify (i) the aggregate amount of Class A
Advances requested together with the allocated amount of Class A Advances to be
paid by each Class A Lender


-3-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Group based on its respective Class A Lender Group Percentage, (ii) the
aggregate amount of Class B Advances requested together with the allocated
amount of Class B Advances to be paid by each Class B Lender based on its
respective Class B Lender Percentage and (iii) the Funding Date; provided that
the amount of Class A Advances and Class B Advances requested shall be pro rata
between Class A Advances and Class B Advances, based on the Class A Aggregate
Commitment and Class B Aggregate Commitment as of the proposed Funding Date.
(C)    [Reserved].
(D)    With respect to the Advances to be made on any Funding Date, upon a
determination by the Administrative Agent that all conditions precedent to the
Advances to be made on such Funding Date set forth in Article III have been
satisfied or otherwise waived, each Lender shall fund the amount of its Advance
by wire transfer of such funds in accordance with the applicable Funds Flow
Memorandum initiated no later than 3:00 P.M. (New York City time) on such
Funding Date.
(E)    Notwithstanding the foregoing, if any Non-Conduit Lender who shall have
previously notified the Borrower in writing, in substantially the form of
Exhibit D-1 hereto, that it has incurred any external cost, fee or expense
directly related to and as a result of the “liquidity coverage ratio” under
Basel III in respect of its Commitment hereunder or any liquidity agreement
between such Non-Conduit Lender and the Conduit Lender, or its interest in the
Advances, such Non-Conduit Lender may, upon receipt of a Notice of Borrowing
pursuant to Section 2.4(A), notify the Borrower in writing by 5:00 P.M. (New
York City time) two (2) Business Days prior to the Funding Date specified in
such Notice of Borrowing, in substantially the form of Exhibit D-2 hereto (a
“Delayed Funding Notice”), of its intent to fund (or, if applicable and if such
Conduit Lender so agrees in its sole discretion, have its Conduit Lender, if
applicable, fund all or part of) its allocated amount of the related Advance in
an amount that would, if combined with all other requested Advances within the
past thirty-five (35) days, exceed $20,000,000 (such amount, the “Delayed
Amount”) on a Business Day that is on or before the thirty-fifth (35th) day
following the date of delivery of such Non-Conduit Lender of such Delayed
Funding Notice (the “Delayed Funding Date”) rather than on the date specified in
such Notice of Borrowing. If any Non-Conduit Lender provides a Delayed Funding
Notice to the Borrower following the delivery by the Borrower of a Notice of
Borrowing, the Borrower may revoke such Notice of Borrowing by delivering
written notice of the same to the Administrative Agent and the Funding Agents by
12:00 P.M. (New York city time) on the Business Day preceding the related
Funding Date. No Non-Conduit Lender that has provided a Delayed Funding Notice
in respect of an Advance (a “Delayed Funding Lender”) shall be considered to be
in default of its obligation to fund its Delayed Amount pursuant to Section
2.4(D) hereunder unless and until it has failed to fund the Delayed Amount on or
before the Delayed Funding Date. A Delayed Funding Lender is not obliged to fund
until thirty-five (35) days have elapsed since the funding request. For the
avoidance of doubt, a Delayed Funding Lender shall be required to fund its
Delayed Amount regardless of the occurrence of a Potential Default which occurs
during the period from and including the related Funding Date to and including
the related Delayed Funding Date, unless such Potential Default relates to an
Insolvency Event with respect to the Borrower.


-4-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(F)    If (i) one or more Delayed Funding Lenders provide a Delayed Funding
Notice to the Borrower in respect of a Notice of Borrowing and (ii) the Borrower
shall not have revoked the Notice of Borrowing prior to the Business Day
preceding such Funding Date, the Administrative Agent shall, by no later than
12:00 P.M. (New York City time) on the Business Day preceding such Funding Date,
direct each Class A Lender Group and each Non-Conduit Lender, as applicable,
that is not a Delayed Funding Lender with respect to such Funding Date (each a
“Non-Delayed Funding Lender”) to fund an additional portion of such Advance on
such Funding Date equal to such Non-Delayed Funding Lender’s proportionate share
(based upon such Non-Delayed Funding Lender’s Commitment relative to the sum of
the Commitments of all Non-Delayed Funding Lenders) of the aggregate Delayed
Amounts with respect to such Funding Date; provided, that in no event shall a
Non-Delayed Funding Lender be required to fund any amounts in excess of its
Commitment. Subject to Section 2.4(D), in the case of a Non-Delayed Funding
Lender that is a Non-Conduit Lender, such Non-Conduit Lender hereby agrees, or,
in the case of a Non-Delayed Funding Lender that is a Class A Lender Group, the
Conduit Lender in such Class A Lender Group may agree, in its sole discretion,
and the Non-Conduit Lenders in such Class A Lender Group hereby agree, to fund
such portion of the Advance on such Funding Date.
(G)    After the Non-Delayed Funding Lenders fund a Delayed Amount on any
Funding Date in accordance with Section 2.4(F), the Delayed Funding Lender in
respect of such Delayed Amount will be obligated to fund an amount equal to the
excess, if any, of (a) such Delayed Amount over (b) the amount, if any, by which
the portion of any principal distribution amount paid to such Non-Delayed
Funding Lenders pursuant to Section 2.7 or any decrease to the outstanding
principal balance made in accordance with Section 2.8, on any date during the
period from and including such Funding Date to but excluding the Delayed Funding
Date for such Delayed Amount, was greater than what it would have been had such
Delayed Amount been funded by such Delayed Funding Lender on such Funding Date
(the “Delayed Funding Reimbursement Amount”) with respect to such Delayed Amount
on or before its Delayed Funding Date, irrespective of whether the Borrower
would be able to satisfy the conditions set forth in Section 3.2(A) to an
Advance, in an amount equal to such Delayed Funding Reimbursement Amount on such
Delayed Funding Date. Such Delayed Funding Lender shall fund such Delayed
Funding Reimbursement Amount on such Delayed Funding Date by paying such amount
to the Administrative Agent in immediately available funds, and the
Administrative Agent shall distribute such funds to each such Non-Delayed
Funding Lender, pro rata based on the relative amount of such Delayed Amount
funded by such Non-Delayed Funding Lender on such Funding Date pursuant to
Section 2.4(F).
Section 2.5.    Fees.
(A)    [Reserved].
(B)    [Reserved].
(C)    Paying Agent Fee. Subject to the terms and conditions of the Paying Agent
Fee Letter, the Borrower shall pay to the Paying Agent the Paying Agent Fee.
(D)    Unused Line Fees. Solely during the Availability Period, the Borrower
agrees to pay to each Funding Agent, for the benefit of the applicable
Non-Conduit Lenders and as


-5-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





consideration for the Commitment of such Non-Conduit Lender, unused line fees in
Dollars (the “Unused Line Fee”) for the period from the Closing Date to the last
day of the Availability Period, computed as (a) the Unused Line Fee Percentage
multiplied by (b) the average Unused Portion of the Commitments with respect to
such Non-Conduit Lenders during a calendar month. Accrued Unused Line Fees shall
be due and payable in arrears on each Payment Date for the calendar month for
which such fee was calculated and on the last day of the Availability Period.
(E)    Payment of Fees. The fees set forth in Section 2.5(C) and (D) shall be
payable on each Payment Date by the Borrower as set forth in and in the order of
priority established pursuant to Section 2.7(B). Notwithstanding anything to the
contrary herein or in any Transaction Document, the fees referred to in this
Section 2.5 shall not constitute “Confidential Information.”
(F)    Amendment Fee. The Borrower shall pay to the Administrative Agent a fee
of $10,000 in connection with each amendment (or group of related amendments
effective as of the same date) to the Loan Documents requested by it, which fee
shall be in addition to the reimbursement of costs and expenses associated
therewith that is provided for in Section 10.6 hereof.
Section 2.6.    Reduction/Increase of the Commitments.
(A)    The Borrower may, on any Business Day, upon written notice given to the
Administrative Agent and each of the Funding Agents not later than ten (10)
Business Days prior to the date of the proposed action (which notice may be
conditioned upon any event), terminate in whole or reduce in part, on a pro rata
basis based on its Class A Lender Group Percentage or Class B Percentage, as
applicable, the Unused Portion of the Commitments with respect to the applicable
Class A Lender Group (and on a pro rata basis with respect to each Non-Conduit
Lender in such Class A Lender Group) and the Class B Lenders; provided, that (i)
any partial reduction shall be in the amount of $1,000,000 (or, if less, the
remaining amount of the Commitments) or an integral multiple thereof and (ii)
any Unused Portion of the Commitments so reduced may not be increased.
(B)    The Borrower may, on any Business Day upon written notice given to the
Administrative Agent and each of the Funding Agents, request an increase, on a
pro rata basis based on its Class A Lender Group Percentage or Class B
Percentage, as applicable, of the Commitments of the Non-Conduit Lenders;
provided, that any increase shall be at least equal to $5,000,000 or an integral
multiple thereof but shall in no event cause the Aggregate Commitment to exceed
the Maximum Facility Amount, the Class A Aggregate Commitment to exceed the
Class A Maximum Facility Amount or the Class B Aggregate Commitment to exceed
the Class B Maximum Facility Amount. Each Non-Conduit Lender in a Class A Lender
Group shall, within five (5) Business Days of receipt of such request, notify
the Administrative Agent and the Administrative Agent shall in turn notify the
Borrower in writing (with copies to the other members of the applicable Class A
Lender Group) whether or not each such Non-Conduit Lender has, in its sole
discretion, agreed to increase its Commitment. If a Non-Conduit Lender in a
Class A Lender Group does not send any notification to the Administrative Agent
within such five (5) Business Day period, such Non-Conduit Lender shall be
deemed to have declined to increase its Commitment. In the event that one or
more Non-Conduit Lender(s) in a Class A Lender Group agree to increase their
Commitment, the


-6-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Commitment of each Class B Lender shall be automatically increased on a pro rata
basis based on its Class B Percentage, but in no event shall the Aggregate
Commitment exceed the Maximum Facility Amount or the Class B Aggregate
Commitment exceed the Class B Maximum Facility Amount. Any increase in
Commitments agreed to pursuant to this Section 2.6(B) may be reduced by a
Non-Conduit Lender, at any time, upon five Business Days’ written notice to the
Borrower from the Administrative Agent (with copies to the applicable Funding
Agent and the Administrative Agent) setting forth the amount of such reduction;
provided, however, that such Commitment may not be reduced to an amount less
than such Non-Conduit Lender’s initial Commitment on the Closing Date or less
than the then Aggregate Outstanding Advances.
Section 2.7.    Repayment of the Advances. (A) Notwithstanding any other
provision to the contrary, the outstanding principal balance of the Advances and
the other Obligations owing under this Agreement, together with all accrued but
unpaid interest thereon, shall be due and payable in full, if not due and
payable earlier, on the Maturity Date. For the avoidance of doubt, amounts
borrowed and repaid hereunder may be reborrowed in accordance with the terms
hereof.
(B)    On any Business Day other than while an Event of Default has occurred and
is continuing, the Borrower may, and on each Payment Date the Borrower shall,
direct (pursuant to instructions in a form reasonably acceptable to the Paying
Agent) the Paying Agent to apply all amounts on deposit in the Proceeds Account
to the Obligations in the following order of priority:
(i)    first (Paying Agent and Appraiser Fees), ratably, (a) to the Paying Agent
(1) the Paying Agent Fee and (2)(x) any accrued and unpaid Paying Agent Fees
with respect to prior Payment Dates plus (y) out-of-pocket expenses and
indemnities of the Paying Agent incurred and not reimbursed in connection with
its obligations and duties under this Agreement; provided that the aggregate
payments to the Paying Agent reimbursement for clauses (2)(y) will be limited to
$50,000 per calendar year so long as no Event of Default has occurred pursuant
to this Agreement (unless otherwise approved by the Majority Lenders and, if
such reimbursement amount is to be increased, the Majority Class B Lenders (the
approval of the Majority Class B Lenders not to be unreasonably withheld,
conditioned or delayed if otherwise approved by the Majority Lenders); provided
that if the Majority Class B Lenders have not affirmatively disapproved such
increase in writing within five (5) Business Days of receiving notice of such
increase and the Majority Lenders have otherwise approved such increase, such
increase shall be deemed approved) and (b) to the Appraiser, any amounts due and
payable pursuant to the Appraiser Engagement Letter and not otherwise paid by
Sponsor; provided that the aggregate payments to the Appraiser pursuant to this
clause (b) will be limited to $250,000 per calendar year (unless otherwise
approved by the Majority Lenders and, if such reimbursement amount is to be
increased, the Majority Class B Lenders (the approval of the Majority Class B
Lenders not to be unreasonably withheld, conditioned or delayed if otherwise
approved by the Majority Lenders); provided that if the Majority Class B Lenders
have not affirmatively disapproved such increase in writing within five (5)
Business Days of receiving notice of such increase and the Majority Lenders have
otherwise approved such increase, such increase shall be deemed approved);


-7-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(ii)    second (Class A Interest Distribution Amount), to each Class A Funding
Agent, for the benefit of and on behalf of the Class A Lenders in its Class A
Lender Group, the Class A Interest Distribution Amount then due (allocated among
the Class A Lender Groups based on their Class A Lender Group Percentages),
other than any interest payable at the Default Rate, until paid in full;
(iii)    third (Class B Interest Distribution Amount), to the Class B Funding
Agent, for the benefit of and on behalf of the Class B Lenders, the Class B
Interest Distribution Amount then due (allocated among the Class B Lenders based
on their Class B Lender Percentages), other than any interest payable at the
Default Rate, until paid in full;
(iv)    fourth (Unused Line Fee), first, to each Class A Funding Agent, for the
benefit of and on behalf of the related Non-Conduit Lender(s) in the applicable
Class A Lender Group, the payment of the Unused Line Fee then due (allocated
among the Class A Lender Groups based on their Class A Lender Group Percentages)
until paid in full and second, to the Class B Funding Agent, for the benefit of
and on behalf of the Class B Lenders, the payment of the Unused Line Fee then
due (allocated among the Class B Lenders based on their Class B Lender
Percentages) until paid in full;
(v)    fifth (Debt Service Reserve Account), unless an Event of Default has
occurred and is continuing, if the amount on deposit in the Debt Service Reserve
Account is less than the Debt Service Reserve Required Balance, to the Debt
Service Reserve Account until the amount on deposit in the Debt Service Reserve
Account shall equal the Debt Service Reserve Required Balance;
(vi)    sixth (Class A Borrowing Base Deficiency), to the extent required under
Section 2.9(A) in connection with a Class A Borrowing Base Deficiency, to each
Class A Funding Agent, on behalf of the Class A Lenders in its Class A Lender
Group, for the prepayment and reduction of the outstanding principal amount of
any Class A Advances, an amount equal to the amount necessary to cure such Class
A Borrowing Base Deficiency (allocated ratably among the Class A Lender Groups
based on their Class A Lender Group Percentages) plus, to the extent not paid as
provided above, accrued and unpaid interest on the Class A Advances prepaid,
other than any interest payable at the Default Rate, in each case until paid in
full;
(vii)    seventh (Class B Borrowing Base Deficiency), to the extent required
under Section 2.9(A) in connection with a Class B Borrowing Base Deficiency, to
the Class B Funding Agent, on behalf of the Class B Lenders in, for the
prepayment and reduction of the outstanding principal amount of any Class B
Advances, an amount equal to the amount necessary to cure such Class B Borrowing
Base Deficiency (allocated ratably among the Class B Lender Groups based on
their Class B Lender Percentages) plus, to the extent not paid as provided
above, accrued and unpaid interest on the Class B Advances prepaid, other than
any interest payable at the Default Rate, in each case until paid in full;
(viii)    eighth (Mandatory Prepayments), in accordance with the priorities set
forth in Sections 2.9(B), 2.9(C) and 2.9(D), as applicable, (a) to each Class A
Funding Agent on


-8-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





behalf of its related Class A Lender Group, to the prepayment of Class A
Advances in accordance with Sections 2.9(B), 2.9(C) and 2.9(D) (allocated
ratably among the Class A Lender Groups based on their Class A Lender Group
Percentages) and (b) to the Class B Funding Agent, on behalf of the Class B
Lenders, to the prepayment of Class B Advances in accordance with Sections
2.9(B), 2.9(C) and 2.9(D) (allocated ratably among the Class B Lenders based on
their Class B Lender Percentages), in each case other than Liquidation Fees then
due and payable;
(ix)    ninth (Hedge Counterparty Breakage), to the Administrative Agent for the
account of the Hedge Counterparty under each Hedge Agreement, all payments which
arose due to a default by the Borrower or due to any prepayments of amounts
under such Hedge Agreement and all fees, expenses, indemnification payments, tax
payments or other amounts (to the extent not previously paid hereunder) which
are due and payable by the Borrower to such Hedge Counterparty on such date,
pursuant to the terms of the applicable Hedge Agreement (net of all amounts
which are due and payable by such Hedge Counterparty to the Borrower on such
date pursuant to the terms of such Hedge Agreement);
(x)    tenth (Lender Fees and Expenses), first, to the Administrative Agent and
each Class A Funding Agent on behalf of itself and the Class A Lenders in its
related Class A Lender Group, the payment of all Breakage Costs, all Liquidation
Fees and all other amounts (other than those already provided for above) due and
payable by the Borrower to the Administrative Agent, such Class A Funding Agent
and such Class A Lenders (solely in their capacity as a Class A Lender)
hereunder or under any other Loan Document until paid in full and second, to the
Class B Funding Agent on behalf of itself and the Class B Lenders, the payment
of all Breakage Costs, all Liquidation Fees and all other amounts (other than
those already provided for above) due and payable by the Borrower to the Class B
Funding Agent and the Class B Lenders (solely in their capacity as a Class B
Lender) hereunder or under any other Loan Document until paid in full;
(xi)    eleventh (All Other Obligations), to the Administrative Agent on behalf
of any applicable party, the ratable payment of all other Obligations that are
past due and/or payable on such date including all interest then payable at the
Default Rate;
(xii)    twelfth (Agent Indemnities), ratably, to the Paying Agent and the
Appraiser, any indemnification, expenses, fees or other obligations owed to such
Person (including out-of-pocket expenses and indemnities of such Person not paid
pursuant to clause (i) above and, with respect to the Paying Agent, any Paying
Agent Fees not paid pursuant to clause (i) above), pursuant to the Loan
Documents and, with respect to the Appraiser, the Appraiser Engagement Letter;
(xiii)    thirteenth (Class A Principal Prepayments; Class B Principal
Prepayments), ratably, to each Class A Funding Agent on behalf of its related
Class A Lender Group, to the prepayment of Class A Advances in accordance with
Sections 2.8(A), 2.11, 2.12(A) and 2.13 (allocated ratably among the Class A
Lender Groups based on their Class A Lender Group Percentages), and to the Class
B Funding Agent on behalf of the Class B Lenders, to the prepayment of Class B
Advances in accordance with Sections 2.8(A), 2.11,


-9-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





2.12(A) and 2.13 (allocated ratably among the Class B Lenders based on their
Class B Lender Percentages); and
(xiv)    fourteenth (Remainder), on each Payment Date, all amounts remaining in
the Proceeds Account after giving effect to the preceding distributions in this
Section 2.7(B), so long as no Potential Default or Event of Default has occurred
and is continuing, to any account or Person designated by the Borrower.
(C)    On each Payment Date during which an Event of Default has occurred and is
continuing, the Borrower shall (and, if the Borrower fails to so direct the
Paying Agent, the Administrative Agent shall) direct (pursuant to instructions
in a form reasonably acceptable to the Paying Agent) the Paying Agent to apply
all amounts on deposit in the Proceeds Account to the Obligations in the
following order of priority:
(i)    first (Paying Agent Fees), ratably, (a) to the Paying Agent (1) the
Paying Agent Fee and (2)(x) any accrued and unpaid Paying Agent Fees with
respect to prior Payment Dates plus (y) out-of-pocket expenses and indemnities
of the Paying Agent incurred and not reimbursed in connection with its
obligations and duties under this Agreement and (b) to the Appraiser, any
amounts due and payable pursuant to the Appraiser Engagement Letter and not
otherwise paid by Sponsor;
(ii)    second (Class A Interest Distribution Amount), to each Class A Funding
Agent, for the benefit of and on behalf of the Class A Lenders in its Class A
Lender Group, the Class A Interest Distribution Amount then due (allocated among
the Class A Lender Groups based on their Class A Lender Group Percentages),
other than any interest payable at the Default Rate, until paid in full;
(iii)    third (Class A Principal), ratably, to each Class A Funding Agent on
behalf of the Class A Lenders in its Class A Lender Group, for the repayment and
reduction of the outstanding principal amount of any Class A Advances, in each
case until paid in full;
(iv)    fourth (Class B Interest Distribution Amount), to the Class B Funding
Agent, for the benefit of and on behalf of the Class B Lenders, the Class B
Interest Distribution Amount then due (allocated among the Class B Lenders based
on their Class B Lender Percentages), other than any interest payable at the
Default Rate, until paid in full;
(v)    fifth (Class B Principal), to the Class B Funding Agent on behalf of the
Class B Lenders, for the repayment and reduction of the outstanding principal
amount of any Class B Advances, in each case until paid in full;
(vi)    sixth (Unused Line Fee), without limitation to Section 3.2(A)(vii),
first, ratably, to each Class A Funding Agent, for the benefit of and on behalf
of the related Non-Conduit Lender(s) in the applicable Class A Lender Group, the
payment of the Unused Line Fee then due (allocated among the Class A Lender
Groups based on their Class A Lender Group Percentages) until paid in full and
second, to the Class B Funding Agent, for the


-10-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





benefit of and on behalf of the Class B Lenders, the payment of the Unused Line
Fee then due (allocated among the Class B Lenders based on their Class B Lender
Percentages) until paid in full;
(vii)    seventh (Hedge Counterparty Breakage), to the Administrative Agent for
the account of the Hedge Counterparty under each Hedge Agreement, all payments
which arose due to a default by the Borrower or due to any prepayments of
amounts under such Hedge Agreement and all fees, expenses, indemnification
payments, tax payments or other amounts (to the extent not previously paid
hereunder) which are due and payable by the Borrower to such Hedge Counterparty
on such date, pursuant to the terms of the applicable Hedge Agreement (net of
all amounts which are due and payable by such Hedge Counterparty to the Borrower
on such date pursuant to the terms of such Hedge Agreement);
(viii)    eighth (Lender Fees and Expenses), first, to the Administrative Agent
and each Class A Funding Agent on behalf of itself and the Class A Lenders in
its related Class A Lender Group, the payment of all Breakage Costs, all
Liquidation Fees and all other amounts (other than those already provided for
above) due and payable by the Borrower to the Administrative Agent, such Class A
Funding Agent and such Class A Lenders (solely in their capacity as a Class A
Lender) hereunder or under any other Loan Document until paid in full and
second, to the Class B Funding Agent on behalf of itself and the Class B
Lenders, the payment of all Breakage Costs, all Liquidation Fees and all other
amounts (other than those already provided for above) due and payable by the
Borrower to the Class B Funding Agent and the Class B Lenders (solely in their
capacity as a Class B Lender) hereunder or under any other Loan Document until
paid in full;
(ix)    ninth (All Other Obligations), to the Administrative Agent on behalf of
any applicable party, the ratable payment of all other Obligations that are past
due and/or payable on such date including all interest then payable at the
Default Rate;
(x)    tenth (Agent Indemnities), ratably, to the Paying Agent, any
indemnification, expenses, fees or other obligations owed to the Paying Agent
(including out-of-pocket expenses and indemnities of the Paying Agent not paid
pursuant to clause (i) above and any Paying Agent Fees not paid pursuant to
clause (i) above), pursuant to the Loan Documents;
(xi)    eleventh (Remainder), all amounts thereafter shall remain on deposit in
the Proceeds Account.
(D)    Notwithstanding anything to the contrary set forth in this Section 2.7 or
Section 8.2, the Paying Agent shall not be obligated to make any determination
or calculation with respect to the payments or allocations to be made pursuant
to either of such Sections, and in making the payments and allocations required
under such Sections, the Paying Agent shall be entitled to rely exclusively and
conclusively upon the information in the latest direction received by the Paying
Agent pursuant to either such Section prior to the applicable payment date. Any
payment direction to be acted upon by the Paying Agent pursuant to either such
Section on a payment date other than a Payment Date, and on a Payment Date,
shall be delivered to the Paying Agent at least two (2) Business Days prior to
the date on which any payment is to be made.


-11-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 2.8.    Certain Prepayments. (A) The Borrower (through the Paying Agent
pursuant to Section 2.7(B) and as otherwise permitted in this Agreement) may at
any time upon written notice to the Administrative Agent, the Funding Agents and
the Paying Agent, and subject to the priority of payments set forth in Section
2.7(B), prepay all or any portion of the balance of the principal amount of the
Class A Advances or the Class B Advances based on the outstanding principal
amounts thereof, which notice shall be given at least three (3) Business Days
prior to the proposed date of such prepayment. Each such prepayment (which need
not be on a Payment Date) shall be accompanied by (a) the payment of all accrued
but unpaid interest on the amounts to be so prepaid and (b) any Liquidation Fee
in connection with such prepayment if such prepayment is not made on a Payment
Date. Prepayments made in accordance with this Section shall be applied to the
outstanding principal amount of Class A Advances and Class B Advances, ratably.
Section 2.9.    Mandatory Prepayments of Advances.
(A)    On any Funding Date or Payment Date on which either (i) the aggregate
outstanding principal amount of all Class A Advances exceeds the lesser of (x)
the amount of the Class A Aggregate Commitment in effect as of such date and (y)
the Class A Borrowing Base (the occurrence of any such excess being referred to
herein as a “Class A Borrowing Base Deficiency”), or (ii) the aggregate
outstanding principal amount of all Class B Advances exceeds the lesser of (x)
the amount of the Class B Aggregate Commitment in effect as of such date and (y)
the Class B Borrowing Base (the occurrence of any such excess being referred to
herein as a “Class B Borrowing Base Deficiency” and together with the Class A
Borrowing Base Deficiency, a “Borrowing Base Deficiency”), the Borrower shall
pay to the Class A Funding Agent and/or Class B Funding Agent, as applicable,
for the account of the Class A Lender Group and/or the Class B Lenders, as
applicable, the amount of any such excess (to be applied to the reduction of the
applicable Advances ratably among all applicable Class A Lender Groups based on
their Class A Lender Group Percentages and all Class B Lenders based on their
Class B Lender Percentages to the extent necessary to cure such Borrowing Base
Deficiency), together with accrued but unpaid interest on the amount required to
be so prepaid to the date of such prepayment (other than any interest payable at
the Default Rate) and any Liquidation Fee in connection with such prepayment if
such prepayment is not made on a Payment Date.
(B)    Upon the receipt by Borrower or DeveloperCo of any Net Extraordinary
Proceeds, the Borrower shall pay to the Class A Funding Agent and Class B
Funding Agent, as applicable, for the account of each Class A Lender Group and
the Class B Lenders, respectively (to be applied to the reduction of the
applicable Advances ratably among all applicable Class A Lender Groups based on
their Class A Lender Group Percentages and all Class B Lenders based on their
Class B Lender Percentage), together with accrued but unpaid interest on the
amount required to be so prepaid to the date of such prepayment (other than any
interest payable at the Default Rate) and any Liquidation Fee in connection with
such prepayment if such prepayment is not made on a Payment Date, an amount
equal to the amount of such Net Extraordinary Proceeds.
(C)    On each immediately succeeding Payment Date following the receipt by
Borrower or DeveloperCo of any Net Sale Proceeds (or a Pre-Sale Deposit of an
amount equal to such Net Sale Proceeds in the Proceeds Account) at any time
other than during a Cash Sweep Period, the


-12-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Borrower shall pay to the Class A Funding Agent and Class B Funding Agent, as
applicable, for the account of each Class A Lender Group and the Class B
Lenders, respectively (to be applied to the reduction of the applicable Advances
ratably among all applicable Class A Lender Groups based on their Class A Lender
Group Percentages and all Class B Lenders based on their Class B Lender
Percentage), an amount equal to [***]% of the Net Sale Proceeds, together with
accrued but unpaid interest on the amount required to be so prepaid to the date
of such prepayment (other than any interest payable at the Default Rate) and any
Liquidation Fee in connection with such prepayment if such prepayment is not
made on a Payment Date (without double-counting any amounts required to be
prepaid pursuant to Section 2.9(A)).
(D)    On each immediately succeeding Payment Date following the receipt by
Borrower or DeveloperCo of any Net Sale Proceeds (or a Pre-Sale Deposit of an
amount equal to such Net Sale Proceeds in the Proceeds Account) during a Cash
Sweep Period, the Borrower shall pay an aggregate amount equal to the amount of
such Net Sale Proceeds together with accrued but unpaid interest on the amount
required to be so prepaid to the date of such prepayment (other than any
interest then payable at the Default Rate) and any Liquidation Fee in connection
with such prepayment if applicable, in the following order of priority: (i)
first, to the Class A Funding Agent, for the account of each Class A Lender
Group, (to be applied to the reduction of the applicable Advances ratably among
all applicable Class A Lender Groups based on their Class A Lender Group
Percentages), until the achievement of the Cash Sweep Class A Target Advance
Rate and (ii) second, to the Class A Funding Agent and Class B Funding Agent, as
applicable, for the account of each Class A Lender Group and the Class B
Lenders, respectively (to be applied to the reduction of the applicable Advances
ratably among all applicable Class A Lender Groups based on their Class A Lender
Group Percentages and all Class B Lenders based on their Class B Lender
Percentage) (without double-counting any amounts required to be prepaid pursuant
to Section 2.9(A)).
Section 2.10.     [Reserved].
Section 2.11.    Interest. The makers of the Advances shall be entitled to the
applicable Interest Distribution Amount payable on each Payment Date in
accordance with Section 2.7(B) or (C), as applicable.
Section 2.12.    Breakage Costs; Liquidation Fees; Increased Costs; Capital
Adequacy; Illegality; Additional Indemnifications.
(A)    Breakage Costs and Liquidation Fees. (i) If any Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower hereby agrees to pay Breakage Costs, if any, and (ii) the
Borrower agrees to pay all Liquidation Fees associated with a reduction of the
principal balance of a Class A Advance or Class B Advance at any time. The
Borrower shall not be responsible for any Liquidation Fees or any other loss,
cost, or expenses arising at the time of, and arising solely as a result of, any
assignment made pursuant to Section 10.8 and the reallocation of any portion of
a Class A Advance or Class B Advance of the applicable Lender making such
assignment unless, in each case, such assignment is requested by the Borrower.


-13-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(B)    Increased Costs. If any Change in Law (a) shall subject any Lender, the
Administrative Agent or any Affiliate thereof (each of which, an “Affected
Party”) to any Taxes (other than (x) Indemnified Taxes, (y) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (z) Connection
Income Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
(b) shall impose, modify or deem applicable any reserve requirement (including
any reserve requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Affected Party, or (c) shall
impose any other condition affecting the Collateral or the rights of any Lender
and the Administrative Agent hereunder, the result of which is to increase the
cost to any Affected Party under this Agreement or to reduce the amount of any
sum received or receivable by an Affected Party under this Agreement, then on
the next Payment Date after written demand by such Affected Party, such Affected
Party shall receive such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered to the extent such additional or increased costs or reduction are
incurred or suffered in connection with the Collateral, any obligation to make
Advances hereunder, any of the rights of such Lender or the Administrative Agent
hereunder, or any payment made hereunder in accordance with Section 2.7(B);
provided, that the Borrower shall not be required to compensate such Affected
Party for any portion of such additional or increased cost or such reduction
that is incurred more than one hundred eighty (180) days prior to any such
demand (except that, if the event giving rise to such additional or increased
cost or such reduction is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof).
(C)    Capital Adequacy. If any Change in Law has or would have the effect of
reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
Change in Law (taking into consideration the policies of such Affected Party
with respect to capital adequacy) by an amount deemed by such Affected Party to
be material, then from time to time, then on the next Payment Date after written
demand by such Affected Party (which demand shall be accompanied by a statement
setting forth the basis for such demand), such Affected Party shall receive such
additional amount or amounts as will compensate such Affected Party for such
reduction in accordance with Section 2.7(B); provided, that the Borrower shall
not be required to compensate such Affected Party for any portion of such
additional amount or amounts that are incurred more than one hundred eighty
(180) days prior to any such demand (except that, if the event giving rise to
such additional amount or amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
(D)    Compensation. If as a result of any event or circumstance similar to
those described in Section 2.12(A), 2.12(B), or 2.12(C), any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar support to such Affected Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then on the next Payment Date after written demand by such Affected
Party, such Affected Party shall receive such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts paid by it;
provided, that the Borrower shall not be required to compensate such Affected
Party for any portion of such additional amount or amounts that are


-14-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





incurred more than one hundred eighty (180) days prior to any such demand
(except that, if the event giving rise to such additional amount or amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(E)    Calculation. In determining any amount provided for in this Section 2.12,
the Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.12 shall submit to the
Borrower a certificate as to such additional or increased cost or reduction,
which certificate shall be conclusive absent manifest error.
Section 2.13.    Payments and Computations. (A) The Borrower (through the Paying
Agent pursuant to Section 2.7(B) or 2.7(C) and as otherwise permitted in this
Agreement) shall make each payment and prepayment hereunder and under the
Advances in respect of principal, interest, expenses, indemnities, fees or other
Obligations due from the Borrower not later than 4:00 P.M. (New York City time)
on the day when due in U.S. Dollars to the related Funding Agent at its address
referred to in Section 10.3 or to such account provided by such Funding Agent in
immediately available, same-day funds. Payments on Obligations may also be made
by application of funds in the Proceeds Account as provided in Section 2.7(B) or
2.7(C). All computations of interest for Advances made under the Base Rate shall
be made by the applicable Funding Agent on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (including the first
day but excluding the last day) occurring in the period for which such interest
is payable. Each determination by a Funding Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(B)    All payments to be made in respect of fees, if any, due to the
Administrative Agent from the Borrower hereunder shall be made on the date when
due without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without setoff, counterclaim or
other deduction of any nature (other than with respect to Taxes pursuant to
Section 2.17), and an action therefor shall immediately accrue. The Borrower
agrees that, to the extent there are insufficient funds in the Proceeds Account,
to make any payment under this clause (B) when due, the Borrower shall
immediately pay to the Administrative Agent all amounts due that remain unpaid.
Section 2.14.    Payment on Non-Business Days. Whenever any payment hereunder or
under the Advances shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest.
Section 2.15.    [Reserved].








-15-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 2.16.    [Reserved].
Section 2.17.    Taxes.
(A)    Defined Terms. For purposes of this Section 2.17 the term “applicable
Law” includes FATCA.
(B)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(C)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of a Funding Agent timely reimburse it for the payment of, any Other
Taxes.
(D)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to each Funding Agent), or by a Funding Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.
(E)    Indemnification by the Lenders. Each Non-Conduit Lender shall severally
indemnify each Funding Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Non-Conduit Lender (but only to the
extent that the Borrower has not already indemnified such Funding Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (ii) any Excluded Taxes attributable to such Non-Conduit Lender, in each
case, that are payable or paid by a Funding Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Non-Conduit Lender by its Funding Agent shall be
conclusive absent manifest error. Each Non-Conduit Lender hereby authorizes its
Funding Agent to set off and apply any and all amounts at any time owing to such
Non-Conduit Lender under any


-16-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Loan Document or otherwise payable by such Funding Agent to the Non-Conduit
Lender from any other source against any amount due to such Funding Agent under
this paragraph (E).
(F)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to each Funding Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Funding Agent.
(G)    Status of Recipients. (i) Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower, the Paying Agent and the related
Funding Agent, at the time or times reasonably requested by the Borrower, the
Paying Agent or such Funding Agent, such properly completed and executed
documentation reasonably requested by the Borrower, the Paying Agent or such
Funding Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower, the Paying Agent or the related Funding Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower, the Paying Agent or such Funding Agent as will enable
the Borrower, the Paying Agent or such Funding Agent to determine whether or not
such Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii)(a), (ii)(b) and (ii)(d) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.
(ii)    Without limiting the generality of the foregoing,
(a)    any Recipient that is a U.S. Person shall deliver to the Borrower, the
Paying Agent and the related Funding Agent on or prior to the date on which such
Recipient becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, the Paying Agent or such
Funding Agent), copies of executed originals of Internal Revenue Service Form
W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding tax;
(b)    any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, the Paying Agent and the
related Funding Agent (in such number of copies as shall be requested by the
Borrower, the Paying Agent or such Funding Agent) on or prior to the date on
which such Recipient becomes a Recipient under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower, the Paying Agent or
such Funding Agent), whichever of the following is applicable:
(1)    in the case of a Recipient claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, copies of executed originals of Internal


-17-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Revenue Service Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, Internal Revenue Service Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    copies of executed Internal Revenue Service Form W-8ECI;
(3)    in the case of a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Recipient is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Recipient is not the beneficial owner, copies of executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Recipient is a partnership and one or more direct or indirect partners of
such Recipient are claiming the portfolio interest exemption, such Recipient may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;
(c)    any Recipient which is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, the Paying Agent and the
related Funding Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Recipient becomes a Recipient
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower, the Paying Agent or such Funding Agent), copies of
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower, the Paying Agent or such Funding Agent
to determine the withholding or deduction required to be made; and
(d)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA


-18-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Recipient shall deliver to the Borrower, the Paying
Agent and the related Funding Agent at the time or times prescribed by Law and
at such time or times reasonably requested by the Borrower, the Paying Agent or
such Funding Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower, the Paying Agent
or such Funding Agent as may be necessary for the Borrower, the Paying Agent and
such Funding Agent to comply with their obligations under FATCA and to determine
that such Recipient has complied with such Recipient’s obligations under FATCA
or to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower, the Paying Agent and the
related Funding Agent in writing of its legal inability to do so.
(H)    Forms for Paying Agent. The Administrative Agent and each Funding Agent
shall deliver to the Paying Agent on or before the first Payment Date, copies of
executed originals of Internal Revenue Service Form W-9 or W-8, as applicable,
certifying that the Administrative Agent or such Funding Agent is exempt from
U.S. federal backup withholding tax. The Administrative Agent and each Funding
Agent agrees that if such Internal Revenue Service Form previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or promptly notify the Paying Agent and the Borrower in writing of its
legal inability to do so.
(I)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (I) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (I), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (I) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party


-19-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.
(J)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of a Funding Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
ARTICLE III    

CONDITIONS OF CLOSING AND LENDING
Section 3.1.    Conditions Precedent to Closing. The following conditions shall
be satisfied on or before the Closing Date:
(A)    Loan Documents. The Administrative Agent shall have received each of the
following documents, in form and substance satisfactory to Administrative Agent,
duly executed, and each such document shall be in full force and effect, and all
consents, waivers and approvals necessary for the consummation of the
transactions contemplated thereby shall have been obtained:
(i)    this Agreement;
(ii)    a Loan Note for each Class A Lender Group and each Class B Lender that
has requested the same;
(iii)    the Security Agreement;
(iv)    the Pledge Agreement;
(v)    the DeveloperCo Security and Guaranty Agreement;
(vi)    the Sponsor Guaranty;
(vii)    a Consent to Assignment with respect to each Eligible Equipment Supply
Agreement which has been executed and delivered as of the Closing Date;
(viii)    a Step-in Rights Agreement with respect to each Material Dealer
Agreement which has been executed and delivered as of the Closing Date;
(ix)    each Fee Letter;
(x)    the Paying Agent Fee Letter;
(xi)    a Tax Equity Consent in relation to the Tax Equity Transaction Documents
which have been executed and delivered on or prior to the Closing Date;
(xii)    the DeveloperCo Account Control Agreement; and


-20-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(xiii)    each other Loan Document required to be executed and delivered on or
prior to the Closing Date.
(B)    Material Contracts. The Administrative Agent shall have received duly
executed copies of each Affiliate Transaction Document and each other Material
Contract which has been executed and delivered as of the Closing Date, including
a CPA Safe Harbor Amendment with respect to each Material Dealer Agreement.
(C)    Secretary’s Certificates. The Administrative Agent shall have received:
(i) a certificate from the Assistant Secretary of the Paying Agent, (ii) a
certificate from the Secretary of each of the Obligors and Sunnova Management
(a) attesting to the resolutions of such Person’s members, managers or other
governing body authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party, (b) authorizing
specific Responsible Officers for such Person to execute the same, and (c)
attesting to the incumbency and signatures of such specific Responsible
Officers; (iii) copies of governing documents, as amended, modified, or
supplemented prior to the Closing Date of each of the Obligors and Sunnova
Management, in each case certified by a Responsible Officer of such Person; and
(iv) a certificate of status with respect to each of the Obligors and Sunnova
Management dated within fifteen (15) days of the Closing Date, such certificate
to be issued by the appropriate officer of the jurisdiction of organization of
such entity, which certificate shall indicate that such entity is in good
standing in such jurisdiction.
(D)    Legal Opinions. The Administrative Agent shall have received customary
opinions from (i) counsel (which may be in-house counsel) to Paying Agent
addressing authorization and enforceability of the Loan Documents and other
corporate matters and (ii) counsel to the Borrower, DeveloperCo, Pledgor and
Sponsor and Sunnova Management in form and substance reasonably acceptable to
the Administrative Agent addressing corporate, security interest and other
matters.
(E)    Evidence of Insurance. The Administrative Agent shall have received
certification evidencing coverage under the insurance policies referred to in
Section 5.1(L).
(F)    Safe Harbor Opinion. The Administrative Agent shall have received a
written legal opinion from Baker Botts L.L.P. in form and substance reasonably
acceptable to the Administrative Agent.
(G)    Taxes. The Administrative Agent shall have received a certificate from
the Borrower that all sales, use and property taxes, and any other taxes in
connection with any period prior to the Closing Date, that are due and owing
with respect to the Borrower or DeveloperCo have been paid or provided for by
the Sponsor.
(H)    Representations and Warranties. All of the representations and warranties
of the Borrower and each other Obligor set forth in the Transaction Documents
shall be true and correct in all respects as of the Closing Date (or such
earlier date or period specifically stated in such representation or warranty).


-21-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(I)    No Default. No Potential Default or Event of Default shall have occurred
and be continuing.
(J)    No Material Adverse Effect. Since December 31, 2018 there has been no
Material Adverse Effect.
(K)    Closing Date Certificate of the Borrower. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower (in his or
her capacity as such) in form reasonably satisfactory to Administrative Agent
certifying that (i) the representations and warranties of the Borrower and each
other Obligor set forth in the Transaction Documents to which it is a party are
true and correct as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (ii) no Potential Default or Event
of Default has occurred and is continuing, (iii) since December 31, 2018 there
has been no Material Adverse Effect and (iv) as to the matters set forth in
Sections 3.1(G).
(L)    UCC Search Results. Administrative Agent shall have received the results
of a recent search of all effective UCC financing statements (or equivalent
filings) made with respect to the Obligors in all appropriate jurisdictions
together with copies of all such filings disclosed by such search.
(M)    Perfection and Priority of Liens. The Borrower shall have duly filed
proper financing statements (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable), on or before the Closing Date, under the UCC with
the Delaware Secretary of State and any other applicable filing office in any
applicable jurisdiction that the Administrative Agent deems necessary or
desirable in order to perfect the Administrative Agent’s interests in the
Collateral. The Borrower shall have filed proper financing statement
terminations or amendments (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable), if any, necessary to release all security
interests and other rights of any Person in the Collateral previously granted by
the Borrower or any of its affiliates.
(N)    Accounts. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Proceeds Account, the Debt Service
Reserve Account and the DeveloperCo Account have been established.
(O)    Consultant Reports. The Administrative Agent shall have received a copy
of each Consultant Report together with a customary reliance letter with respect
to each such Consultant Report, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, that shall entitle the
Administrative Agent and the Lenders to rely upon such Consultant Report.
(P)    Know Your Customer Information. The Administrative Agent and the Paying
Agent shall have received all documentation and other information required by
regulatory authorities under applicable “Know Your Customer” and anti-money
laundering rules and regulations, including the Patriot Act.


-22-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(Q)    Payment of Fees. The Borrower shall have paid all fees required to be
paid on or prior to the Closing Date pursuant to the Loan Documents or otherwise
previously agreed in writing to be paid on or prior to the Closing Date.
Section 3.2.    Conditions Precedent to All Advances. (A) Except as otherwise
expressly provided below, the obligation of each Non-Conduit Lender to make or
participate in each Advance (including the initial Advances made on the Closing
Date) shall be subject, at the time thereof, to the satisfaction of the
following conditions:
(i)    Funding Documents. The Administrative Agent shall have received, no later
than two (2) Business Days prior to the Funding Date (or such shorter time
period as the Administrative Agent may permit in its sole discretion), a
completed Notice of Borrowing, a Borrowing Base Certificate and a Funds Flow
Memorandum with respect to such Advance, each in form and substance reasonably
satisfactory to the Administrative Agent.
(ii)    Material Contracts. The Administrative Agent shall have received
(a)    duly executed copies of each Eligible Equipment Supply Agreement and each
Purchase Order;
(b)    duly executed copies of each other Material Contract which has been
executed and delivered as of the applicable Funding Date;
(c)    (i) a Consent to Assignment with respect to each Eligible Equipment
Supply Agreement and (ii) a Step-in Rights Agreement with respect to each
Material Dealer Agreement in each case which has been executed and delivered as
of the applicable Funding Date; and
(d)    a Tax Equity Consent in relation to the Tax Equity Transaction Documents
which have been executed and delivered on or prior to the applicable Funding
Date.
(iii)    Purchase Price. The Administrative Agent shall have received (i) copies
of each invoice (or other evidence of the purchase price provided pursuant to
the terms of the applicable Eligible Equipment Supply Agreement and reasonably
satisfactory to the Administrative Agent) for all Eligible Equipment together
with a receipt for payment or other evidence reasonably satisfactory to the
Administrative Agent that the Borrower or the Sponsor has paid, or that the
Borrower shall pay upon receipt of the applicable Advance, such purchase price
in full and (ii) one or more letters of credit, in form and substance and in a
stated amount (not to exceed the purchase price payable under the terms of the
applicable Eligible Equipment Supply Agreement and Purchase Orders ) reasonably
satisfactory to the Administrative Agent from an Eligible Letter of Credit Bank,
with respect to the Eligible Equipment in respect of which the applicable
Advance relates.


-23-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(iv)    Projected Deployment Schedule. The Administrative Agent shall have
received the then-current Projected Deployment Schedule, in form and substance
reasonably satisfactory to the Administrative Agent.
(v)    Undrawn Tax Equity Commitments. The Administrative Agent shall have
received evidence (including copies of the Tax Equity Transaction Documents,
each duly executed and delivered by the parties thereto) that the aggregate
Undrawn Tax Equity Commitments as of the date of such Advance are at least equal
to the amount necessary to fund the tax equity portion of the projected purchase
price (in each case, as set forth in the applicable Tax Equity Transaction
Documents) of Projects incorporating Eligible Equipment during the period of
[***] after such date, as set forth in the Projected Deployment Schedule;
(vi)    Representations and Warranties. All of the representations and
warranties of each Obligor shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, Material Adverse Effect or Sponsor Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) as of the Funding Date (or such earlier date or period specifically
stated in such representation or warranty).
(vii)    No Default. No Potential Default or Event of Default shall have
occurred and be continuing or would result from any borrowing of any Advance or
from the application of the proceeds therefrom.
(viii)    Funding Date Certificate of the Borrower. The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower (in
his or her capacity as such) dated as of the applicable Funding Date certifying
that:
(a)    the representations and warranties of the Borrower and each other Obligor
set forth in the Transaction Documents are true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, Material Adverse Effect or Sponsor Material Adverse Effect, in
which case such representations and warranties are true and correct in all
respects) as of the applicable Funding Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date);
(b)    no Potential Default or Event of Default has occurred and is continuing
or would result from the applicable Advance on the Funding Date or from the
application of the proceeds therefrom;
(c)    after giving effect to the applicable Advance on the Funding Date and the
application of the proceeds therefrom, the Borrower will be Solvent;
(d)    all Equipment in respect of which the applicable Advance relates
constitutes Eligible Equipment and the Eligible Equipment Supply Agreement


-24-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





pursuant to which such Eligible Equipment was purchased constitutes an Eligible
Equipment Supply Agreement;
(e)    to the best of Borrower’s knowledge, no material change to the market
pricing of the Eligible Equipment in respect of which the applicable Advance
relates is expected to occur in the three-month period following the applicable
Funding Date; and
(f)    as to the matters set forth in Sections 3.2(A)(xi), (xii) and (xiii).
(ix)    [Intentionally Omitted]
(x)    Debt Service Reserve. The amount on deposit in the Debt Service Reserve
Account shall not be less than the Debt Service Reserve Required Balance, taking
into account the application of the proceeds of the Advances on the Funding
Date.
(xi)    Aggregate Commitment/No Borrowing Base Deficiency. After giving effect
to such Advance, the Aggregate Outstanding Advances shall not exceed the
Aggregate Commitment in effect as of such Funding Date. After giving effect to
such Advance, there should not exist a Class A Borrowing Base Deficiency or a
Class B Borrowing Base Deficiency.
(xii)    No Material Tax Law Change or ITC Extension. No Material Tax Law Change
or ITC Extension shall have occurred.
(xiii)    No Proposed Tax Law Change. No Proposed Tax Law Change shall have
occurred.
(xiv)    Other Documents. The Borrower shall have provided the Administrative
Agent with all documents reasonably requested by the Administrative Agent
related to the Eligible Equipment being financed by the Borrower on such Funding
Date.
(xv)    Payment of Fees. The Borrower shall have paid all fees required to be
paid pursuant to the Loan Documents or otherwise previously agreed in writing to
be paid on or prior to the applicable Funding Date.
(xvi)    Availability Period. The Commitment Termination Date shall not have
occurred, nor shall it occur as a result of making such Advance, nor has the
Availability Period ended.
(xvii)    Safe Harbor Opinion. With respect to any Funding Date on or after a
date on which a payment is made for 2020 Safe-Harbor Equipment, the
Administrative Agent shall have received a written legal opinion from Baker
Botts L.L.P. in form and substance reasonably acceptable to the Administrative
Agent.
(xviii)    DeveloperCo Account Balance. The amount on deposit in the DeveloperCo
Account shall not be less than the DeveloperCo Account Required Balance.


-25-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(B)    Each Notice of Borrowing submitted by the Borrower after the Closing Date
shall be deemed to be a representation and warranty that the conditions
specified in this Section 3.2 have been satisfied on and as of the date of the
applicable Notice of Borrowing and the applicable Funding Date.
Section 3.3.    No Approval of Work. The making of any Advance hereunder shall
not be deemed an approval or acceptance by the Administrative Agent or the
Lenders of any Eligible Equipment furnished or supplied under the Eligible
Equipment Supply Agreements.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.1.    Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Administrative Agent and each Lender as of the
Closing Date, as of each Funding Date, and with respect to clauses (A), (B),
(F), (G), (I), (K), and (L) through (S) as of each Payment Date, as follows:
(A)    Organization; Corporate Powers. Each Obligor (i) is a duly organized and
validly existing limited liability company, in good standing under the laws of
the State of Delaware, (ii) has the limited liability company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (iii) is duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized.
(B)    Authority and Enforceability. Each Obligor has the limited liability
company or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Transaction Documents to which it is
party and has taken all necessary company or other organizational action to
authorize the execution, delivery and performance of the Transaction Documents
to which it is party. Each Obligor has duly executed and delivered each
Transaction Document to which it is party and each Transaction Document to which
it is party constitutes the legal, valid and binding agreement and obligation of
the respective Obligor enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
(C)    Government Approvals. No order, consent, authorization, approval,
license, or validation of, or filing recording, registration with, or exemption
by, any Governmental Authority is required to authorize or is required as a
condition to: (i) the execution, delivery and performance by a Obligor of any
Transaction Document to which it is a party or any of its obligations thereunder
or (ii) the legality, validity, binding effect or enforceability of any
Transaction Document to which such Obligor is a party.
(D)    Litigation. There are no material actions, suits or proceedings, pending
or threatened in writing with respect to any Obligor.


-26-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(E)    Applicable Law, Contractual Obligations and Organizational Documents.
Neither the execution, delivery and performance by any Obligor of the
Transaction Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to such Obligor or its properties and assets, (ii) will conflict with
or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under or result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than the
Liens created pursuant to the Security Agreement, the Pledge Agreement or
Permitted Liens) upon any of the property or assets of the Borrower pursuant to
the terms of any contract, or (iii) will breach any provision of the certificate
of formation or the operating agreement of such Obligor and will, for each of
clause (i), (ii) and (iii), result in a Material Adverse Effect.
(F)    Use of Proceeds; Margin Stock. Proceeds of the Class A Advances and the
Class B Advances have been used only as permitted under Section 2.3. No part of
the proceeds of the Class A Advances or the Class B Advances will be used
directly or indirectly to purchase or carry Margin Stock, or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock, in violation
of any of the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. At
no time would more than 25% of the value of the assets of the Borrower that are
subject to any “arrangement” (as such term is used in Section 221.2(g) of such
Regulation U) hereunder be represented by Margin Stock.
(G)    Accounts. The names and addresses of the Proceeds Account and the Debt
Service Reserve Account are specified on Schedule I attached hereto. Other than
accounts on Schedule I attached hereto, the Borrower does not have any other
accounts. Other than the DeveloperCo Account and, as of the Closing Date only,
the TCB Account, DeveloperCo does not have any other accounts. The Borrower has
directed, or has caused to be directed, BL Borrower and BL HoldCo to make all
payments in respect of BL Distributions to the DeveloperCo Account. The Borrower
has directed, or has caused to be directed, all Project Companies to make all
payments in respect of Project Sale Proceeds to the DeveloperCo Account.
(H)    ERISA. None of the assets of the Borrower are or, prior to the repayment
of all Obligations, will be subject to Title I of ERISA, Section 4975 of the
Internal Revenue Code, or, by reason of any investment in the Borrower by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Internal
Revenue Code. Neither the Borrower nor any of its ERISA Affiliates has
maintained, participated or had any liability in respect to any Plan during the
past six (6) years which could reasonably be expected to subject the Borrower or
any of its ERISA Affiliates to any tax, penalty or other liabilities. No ERISA
Event has occurred or is reasonably likely to occur. With respect to any Plan
which is a Multi-Employer Plan, no such Multi-Employer Plan is, or to the
knowledge of the Obligors reasonably likely to be, in reorganization or
insolvent as defined in Title IV of ERISA.


-27-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(I)    Taxes.
(i)    Each Obligor has timely filed (or had filed on its behalf) all federal
state, provincial, territorial, foreign and other Tax returns and reports
required to be filed under applicable law, and has timely paid (or had paid on
its behalf) all federal state, foreign and other Taxes levied or imposed upon it
or its properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. No Lien or similar adverse claim has been filed, and no claim is being
asserted, with respect to any such Tax due from any Obligor or with respect to
any Project or Eligible Equipment. Any Taxes due and payable by any Obligor or
its predecessors in interest in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the transfers and
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due. Except to the extent provided herein, in the Back-Leverage
Transaction Documents or in the Tax Equity Transaction Documents, no Obligor is
liable for Taxes payable by any other Person.
(ii)    Each of Borrower, DeveloperCo, and BL HoldCo is and has at all times
since its formation been disregarded as an entity separate from Pledgor for
United States federal tax purposes, and no election has been filed with respect
to such Person to cause such entity to be treated as an association taxable as a
corporation for United States federal Tax purposes. Pledgor is a U.S. Person
that is not a “tax-exempt entity” (within the meaning of Section 168(h)(2) of
the Code). Sponsor is an association taxable as a corporation for Tax purposes.
(iii)    Pledgor is (i) an accrual method taxpayer, (ii) permitted to treat
property as “provided” when the property is delivered to or accepted by Pledgor,
and (iii) permitted by its method of accounting to use the so-called “3 ½ month
rule” under Treasury Regulations Section 1.461-4(d)(6)(ii).
(iv)    Borrower reasonably expects that the applicable counterparty to each
Eligible Equipment Supply Agreement will deliver Eligible Equipment under such
Eligible Equipment Supply Agreement on or prior to the later of December 31 of
the year in which payment for such item of Eligible Equipment is made in full or
within 3.5 months after the date on which payment has been made in full (or, in
each case, the date on which the first payment has been made, in the case of any
payments made in installments) for such item of Eligible Equipment under and in
accordance with such Eligible Equipment Supply Agreement.
(J)    Transaction Documents. No Obligor that is party to a Transaction Document
nor Sunnova Management has defaulted under the Transaction Documents, and no
Loan Party has defaulted, and no event or circumstance has occurred or exists
that, with the passage of time or giving of notice of both, would constitute a
default, under any other material agreement to which any Loan Party is a party
and, to the Borrower’s knowledge, there is no breach or default, and no event or
circumstance that has occurred or exists that with the


-28-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





passage of time or giving of notice of both, would constitute a breach or
default, by a counterparty to any Transaction Documents or any other material
agreement to which any Loan Party is a party.
(K)    Accuracy of Information. The written information (other than financial
projections, forward looking statements, each Projected Deployment Schedule, and
information of a general economic or industry specific nature) that has been
made available to the Paying Agent, the Administrative Agent or any Lender by or
on behalf of the Borrower or any Affiliate thereof in connection with the
transactions hereunder including any written statement or certificate of factual
information, when taken as a whole, does not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in the light
of the circumstances under which such statements are made (giving effect to all
supplements and updates thereto). Each Projected Deployment Schedule delivered
to the Administrative Agent and the Lenders was based on good faith estimates
and assumptions believed by the Borrower to be reasonable at the time made.
(L)    No Material Adverse Effect. Since the date of delivery of the latest
audited financial statements for a fiscal year of SEI pursuant to Section
5.1(A)(i), there has been no Material Adverse Effect.
(M)    Investment Company Act. No Obligor is an “investment company” or an
“affiliated person” of or “promoter” or “principal underwriter” for an
“investment company” as such terms are defined in the 1940 Act, nor is any
Obligor otherwise subject to regulation thereunder and no Obligor relies solely
on the exemption from the definition of “investment company” in Section 3(c)(1)
and/or 3(c)(7) of the 1940 Act (although such exemptions may be available).
(N)    Covered Fund. No Obligor is a “covered fund” under Section 13 of the Bank
Holding Company Act of 1956, as amended
(O)    Properties; Security Interest. The Borrower has good title to all of its
properties and assets necessary in the ordinary conduct of its business, free
and clear of Liens other than Permitted Liens. Once executed and delivered, the
Security Agreement and the Pledge Agreement create, as security for the
Obligations, a valid and enforceable and (coupled with this Agreement and the
taking of all actions required thereunder and under the Security Agreement and
the Pledge Agreement for perfection) perfected security interest in and Lien on
all of the Collateral, in favor of the Administrative Agent, for the benefit of
the Secured Parties, superior to and prior to the rights of all third persons
and subject to no other Liens, except for Permitted Liens. No Loan Party owns
any real property.
(P)    Capital Structure. Schedule 4.1(P) shows, for each of SEI, Sponsor,
Intermediate Holdco, Pledgor, Borrower, DeveloperCo, BL HoldCo, BL Borrower,
each Managing MemberCo and each Project Company, its name, jurisdiction of
organization, authorized and issued Equity Interests, holders of its Equity
Interests (other than in the case of SEI), in each case, as of the Closing Date.
Each such Person holding Equity Interests in


-29-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





an Obligor has good title to such Equity Interests, and all such Equity
Interests are duly issued, fully paid and non-assessable. The Equity Interests
of Borrower, DeveloperCo and BL HoldCo are subject to no Liens other than Liens
of the Administrative Agent and the Secured Parties, and there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
such Equity Interests.
(Q)    Account Payable. None of Borrower or DeveloperCo has made any material
change in its historical accounts payable practices since the Closing Date.
(R)    [Reserved]
(S)    OFAC and Patriot Act. Neither any Obligor nor, to the knowledge of any
Obligor, any of its officers, directors or employees appears on the Specially
Designated Nationals and Blocked Persons List published by the Office of Foreign
Assets Control (“OFAC”) or is otherwise a person with which any U.S. person is
prohibited from dealing under the laws of the United States, unless authorized
by OFAC. No Obligor conducts business or completes transactions with the
governments of, or persons within, any country under economic sanctions
administered and enforced by OFAC. No Obligor will directly or indirectly use
the proceeds from this Agreement, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
to fund any activities of or business with any person that, at the time of such
funding, is the subject of economic sanctions administered or enforced by OFAC,
or is in any country or territory that, at the time of such funding or
facilitation, is the subject of economic sanctions administered or enforced by
OFAC. No Obligor is in violation of Executive Order No. 13224 or the Patriot
Act.
(T)    Foreign Corrupt Practices Act. Neither the Obligors nor, to the knowledge
of the Obligors, any of its directors, officers, agents or employees, has used
any of the proceeds of any Advance (i) for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii) to
make any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) to violate any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or similar law of a jurisdiction in which
a Obligor conducts its business and to which they are lawfully subject, or (iv)
to make any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
(U)    Beneficial Ownership Certification. The information included in any
Beneficial Ownership Certification delivered by Borrower is true and correct in
all respects.
(V)    Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholders equity, of SEI that have been
and are hereafter delivered to the Administrative Agent and Lenders, have been
and will be prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of SEI and its
Subsidiaries at the dates and for the periods indicated


-30-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





subject, in the case of unaudited financial statements, to the absence of
footnotes and year-end adjustments.
(W)    Burdensome Contracts. No Obligor is party or subject to any Restrictive
Agreement, except as shown on Schedule 4.1(W) (as such Schedule may be updated
by Borrower from time to time). No such Restrictive Agreement prohibits the
execution, delivery or performance of any Transaction Document by any Obligor or
any of their Affiliates that is party to any Transaction Document.
(X)    Insurance. The Collateral and each of the Sunnova Parties is subject to
insurance as required under Section 5.1(L) and as required pursuant to each
applicable Material Contract, and all such insurance is in full force and
effect.
(Y)    Eligible Equipment.
(i)    All equipment which is included in the Aggregate Borrowing Base in
connection with any Advance constitutes Eligible Equipment and has been (or will
be, concurrently with the making of such Advance) purchased pursuant to the
applicable Eligible Equipment Supply Agreement, and such Eligible Equipment
Supply Agreement continues to constitute an Eligible Equipment Supply Agreement.
(ii)    All Eligible Equipment is in good operating condition and repair, and
all necessary replacements and repairs have been made so that the value and
operating efficiency of the Eligible Equipment are preserved at all times.
(iii)    All Eligible Equipment is mechanically, electrically, and structurally
sound.
(iv)    All Eligible Equipment is capable of performing the functions for which
it was designed, in accordance with manufacturer specifications.
(v)    All manufacturer’s warranties with respect to all Eligible Equipment are
in full force and effect and enforceable by the Borrower.
(vi)    All Eligible Equipment (other than Eligible In-Transit Equipment or
Eligible Equipment that has not yet been delivered to Borrower or to the
applicable Dealer for the benefit of the Borrower, in each case, in accordance
with the terms of the applicable Supply Agreement and Purchase Order issued
pursuant thereto) is stored in an Approved Warehouse.
(Z)    Material Contracts.
(i)    The services to be performed, the materials to be supplied and the
property interests, if any, and other rights granted, in each case pursuant to
the Material Contracts: (a) are sufficient to enable the Eligible Equipment (1)
to be acquired, owned, stored and maintained by Borrower and DeveloperCo in
accordance with Applicable Law and (2) to be ready to be transferred to a
Project


-31-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Company in connection with the purchase and sale of a Project under the terms of
the Master Purchase Agreement in accordance with the Project Deployment Schedule
(and in any event prior to the Maturity Date); and (b) provide adequate ingress
and egress for any reasonable purpose in connection with the acquisition,
ownership, storage or maintenance of the Eligible Equipment.
(ii)    All Material Contracts relating to the Eligible Equipment that are in
effect are listed on Schedule 4.1(Z) (as such Schedule may be updated by the
Borrower on each applicable Funding Date). Copies of all Material Contracts as
currently in effect have been delivered to Administrative Agent by Borrower.
Except as has been previously disclosed in writing to Administrative Agent, none
of the Material Contracts has been amended, modified or terminated and each such
Material Contract is in full force and effect.
ARTICLE V    

COVENANTS
Section 5.1.    Affirmative Covenants. The Borrower covenants and agrees that,
until all Obligations (other than contingent obligations not then due) hereunder
have been paid in full and the Commitments have been terminated:
(A)    Reporting and Notice Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:
(i)    within (a) the earlier of (x) one hundred eighty (180) days after the
close of each fiscal year of SEI (beginning with the fiscal year ending December
31, 2019) and (y) such earlier period as required by Applicable Law, the
unqualified (provided, however explanatory language added to the auditor’s
standard report shall not constitute a qualification) audited financial
statements for such fiscal year that include the consolidated balance sheet of
SEI and its consolidated subsidiaries as of the end of such fiscal year, the
related consolidated statements of income, of stockholders’ equity and of cash
flows for such fiscal year, in each case, setting forth comparative figures for
the preceding fiscal year (it being acknowledged that such requirement with
respect to SEI may be satisfied by the filing of the appropriate report on Form
10-K with the Securities and Exchange Commission), and, beginning with the
fiscal year ending December 31, 2019, the assets and liabilities of the Sponsor
as of the end of such fiscal year presented in a note or schedule to such
financial statements of SEI, and in each case prepared in accordance with GAAP,
and audited by a Nationally Recognized Accounting Firm selected by SEI, (b) the
earlier of (x) sixty (60) days after the end of each of the first three quarters
of its fiscal year and (y) such earlier period as required by Applicable Law,
the unaudited consolidated balance sheets and income statements for such fiscal
quarter on a year-to-date basis for SEI and its consolidated subsidiaries (it
being acknowledged that such requirement with respect to SEI may be satisfied by
the filing of the appropriate report on Form 10-Q with the Securities and
Exchange Commission) and (c) on the


-32-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





date of each such delivery of financial statements pursuant to clause (a) or
(b), a Compliance Certificate from a Responsible Officer of Borrower;
(ii)    within one hundred eighty (180) days after the close of each fiscal year
of the Borrower (beginning with the fiscal year ending December 31, 2019), the
unqualified (provided, however explanatory language added to the auditor’s
standard report shall not constitute a qualification) audited financial
statements for such fiscal year that include the consolidated balance sheet of
the Borrower and its consolidated subsidiaries as of the end of such fiscal
year, the related consolidated statements of income, of stockholders’ equity and
of cash flows for such fiscal year, in each case, setting forth comparative
figures for the preceding fiscal year, in each case prepared in accordance with
GAAP, and audited by a Nationally Recognized Accounting Firm selected by the
Borrower, and (b) sixty (60) days after the end of each of the first three
quarters of its fiscal year, the unaudited consolidated balance sheets and
income statements for such fiscal quarter on a year-to-date basis for the
Borrower and its consolidated subsidiaries;
(iii)    within one hundred eighty (180) days after the end of each of its
fiscal years (beginning with the fiscal year ending December 31, 2019), a report
to the Administrative Agent prepared by a Qualified Service Provider containing
such firm’s conclusions with respect to an examination of certain information
relating to the Loan Parties’ compliance with their respective obligations under
the Transaction Documents (including, without limitation, such firm’s
conclusions with respect to an examination of the calculations of amounts set
forth in the Borrowing Base Report delivered hereunder and the Borrower’s source
records for such amounts), in form and substance satisfactory to the
Administrative Agent;
(iv)    promptly, and in any event within five (5) Business Days, after the
Borrower or any of their ERISA Affiliates knows or has reason to know that an
ERISA Event has occurred, deliver to the Lenders a certificate of a responsible
officer of the Borrower setting forth the details of such ERISA Event, the
action that the Borrower or the ERISA Affiliate proposes to take with respect
thereto, and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or the Pension Benefit Guaranty Corporation;
(v)    promptly, and in any event within five (5) Business Days, after a
Responsible Officer of any Obligor obtains knowledge thereof, notice of (a) the
occurrence of any event that constitutes an Event of Default, a Potential
Default or a Cash Sweep Event, which notice shall specify the nature thereof,
the period of existence thereof and what action the Borrower proposes to take
with respect thereto, (b) any other development concerning any litigation,
governmental or regulatory proceeding (including environmental law) or labor
matter (including ERISA Event) pending or threatened in writing against the (1)
any Obligor, (2) SEI or any of its Affiliates or any Material Dealer or any
other counterparty to any Material Contract that, in the case of this clause
(2), individually or in the aggregate, if adversely


-33-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





determined, would reasonably be likely to have a material adverse effect on (x)
the ability of such Person or any of its Affiliates to perform their respective
obligations under the Material Contracts, (y) the business, operations,
financial condition, or assets of such Person or (z) any Eligible Equipment
(except to the extent that the Borrower has made a mandatory prepayment of the
Advances in connection with such Equipment) or the other Collateral, (c) any
material disputes in respect of any Material Contract, (d) any breach or
termination of a Material Contract, (e) any casualty, damage or loss, whether or
not insured, through fire, theft, other hazard or casualty, or any act or
omission of any Sunnova Party or Material Contract Counterparty, or of any other
Person if such casualty, damage or loss affects Borrower, DeveloperCo or any
Eligible Equipment, in excess of $100,000.00, (f) the initiation of any
condemnation proceedings involving any Eligible Equipment, (g) any intentional
withholding of compensation by an Obligor to any supplier under any Eligible
Equipment Supply Agreements or the applicable counterparty under any Eligible
Shipping Agreement or Storage Agreement, (h) any event of force majeure asserted
in writing under any Material Contract and, to the extent reasonably requested
by Administrative Agent and reasonably available to Borrower, copies of related
invoices, statements, supporting documentation, schedules, data or affidavits
delivered under the relevant Material Contract in connection with such event of
force majeure;
(vi)    promptly, and in any event within five (5) Business Days (A) after
receipt thereof by any Sunnova Party, copies of all material notices, requests,
and other documents (excluding regular periodic reports) delivered or received
by such Sunnova Party under or in connection with the Back-Leverage Transaction
Documents or Tax Equity Transaction Documents; (B) after any Sunnova Party
obtains knowledge thereof , notice of any breach, default, event of default or
failure to satisfy any funding condition under any Back-Leverage Transaction
Document or Tax Equity Transaction Document; and (C) after receipt thereof by
any Obligor, copies of all material notices, documents and reports delivered or
received under or in connection with any Material Dealer Agreement (including
any CPA Safe Harbor Amendment), including, but not limited to, the Identifying
Documents (as defined therein), inventory count report results, monthly reports
identifying and documenting the segregation of Eligible Equipment in a Material
Dealer’s possession and any transportation documentation in connection with any
movement of Eligible Equipment;
(vii)    subject to any confidentiality requirements of the Securities and
Exchange Commission, promptly after receipt thereof by SEI or any Subsidiary
thereof, copies of each notice or other correspondence received from the
Securities and Exchange Commission concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of SEI or any Subsidiary which could reasonably be expected
to result in Material Adverse Effect;


-34-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(viii)    two (2) Business Days prior to each Funding Date and each Payment
Date, a Borrowing Base Report as of such Funding Date or Payment Date;
(ix)    within 30 days after any request by the Administrative Agent an updated
Consultant Report, or a supplement thereto, from the Technical Advisor, which
update or supplement shall be limited in scope to the matters covered in the
Consultant Report delivered by the Technical Advisor pursuant to Section 3.1(O)
and shall otherwise be in form and substance reasonably acceptable to the
Administrative Agent; provided that, unless an Event of Default has occurred and
is continuing, (i) only two (2) such requests per calendar year shall be
permitted and (ii) only one (1) such request per calendar quarter shall be
permitted;
(x)    at least once per calendar month (commencing with January, 2020, for
purposes of calculating the Aggregate Borrowing Base prior to the first Payment
Date), an updated Eligible Equipment Appraisal relating to all Eligible
Equipment;
(xi)    such other reports and information (financial or otherwise) as the
Administrative Agent may reasonably request from time to time in connection with
any Collateral.
(B)    Records and Storage of Eligible Equipment.
(i)    The Loan Parties shall keep accurate and complete records of Eligible
Equipment, including kind, quality, quantity, cost, acquisitions and
dispositions thereof, and shall submit to the Administrative Agent, on such
periodic basis as the Administrative Agent may reasonably request (but in any
event no more than once per month, unless an Event of Default has occurred and
is continuing) a current schedule thereof. Promptly upon request, the Loan
Parties shall deliver to the Administrative Agent evidence of their ownership or
interests in any Eligible Equipment.
(ii)    The Loan Parties shall cause all Eligible Equipment, after physical
delivery to the applicable Approved Warehouse pursuant to the terms of the
applicable Supply Agreement and Purchase Order (and, if applicable, Eligible
Shipping Agreement), until an Eligible Equipment Disposition is completed with
respect to such Eligible Equipment, to be (a) held in an Approved Sunnova
Warehouse or Approved Trinity Warehouse (other than in the case of Eligible
Equipment that is Eligible In-Transit Equipment), with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, (b) segregated from any property owned by
any other Person, (c) stored in all material respects in accordance with
manufacturer guidelines, installation manuals, operating manuals and other such
manufacturer requirements necessary to maintain any manufacturer’s warranty, and
(d) identified by serial number as property purchased pursuant to the applicable
Eligible Equipment Supply Agreement. Notwithstanding the foregoing, a Loan Party
may temporarily move Eligible Equipment to any third-party storage facility upon
the Loan Parties’


-35-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





determination that there is a reasonably likelihood of imminent material loss,
destruction or harm to such Eligible Equipment provided that (x) such Loan Party
gives prompt written notice to the Administrative Agent, including the location
of the temporary third-party storage facility and the Eligible Equipment (and
applicable serial numbers) so removed, and (y) such Eligible Equipment is
brought into compliance with subclauses (a) through (d) of this clause (ii)
within 30 days of such temporary move (or such later date approved in writing by
the Administrative Agent).
(iii)    The Loan Parties shall, to the extent of the Borrower’s and Sponsor’s
contractual rights under the applicable Material Dealer Contracts, cause each
applicable Material Dealer storing any Eligible Equipment to make current rent
payments (within applicable periods provided for in the applicable lease
agreement) on their rental obligations at all Approved Dealer Warehouse where
any Collateral is located.
(iv)    The Loan Parties shall, to the extent of the Borrower’s and Sponsor’s
contractual rights under the Material Dealer Contracts, cause all Material
Dealers to store all Eligible Equipment in an Approved Dealer Warehouse (or, in
the case of Trinity, in an Approved Trinity Warehouse).
(v)    (a) upon request by the Administrative Agent, the Borrower shall provide
the Administrative Agent with copies of (x) all existing agreements and,
promptly after execution thereof, all future agreements, between a Loan Party
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any Collateral may be kept or that otherwise may
possess or handle any Collateral, including each Storage Agreement and (y) all
other Material Contracts and (b) upon request by the Administrative Agent, the
Borrower shall provide the Administrative Agent with a duly executed copy of a
Consent to Assignment with the counterparty to any Eligible Equipment Supply
Agreement or Affiliate Transaction Document or, with respect to any Material
Dealer Contract, a Step-in Rights Agreement.
(C)    UCC Matters; Protection and Perfection of Security Interests. The
Borrower shall notify the Administrative Agent in writing of any change (i) in
its legal name, (ii) in its identity or type of organization or corporate
structure, or (iii) in the jurisdiction of its organization, in each case,
within ten (10) days of such change. The Borrower agrees that from time to time,
at its sole cost and expense, it will promptly execute and deliver all further
instruments and documents, and take all further action necessary or reasonably
required by the Administrative Agent (a) to perfect, protect or more fully
evidence the Administrative Agent’s security interest in the Collateral, or (b)
to enable the Administrative Agent to exercise or enforce any of its rights
hereunder, under the Security Agreement or under any other Loan Document.
Without limiting the Borrower’s obligation to do so, the Borrower hereby
irrevocably authorizes the filing of such financing or continuation statements,
or amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or reasonably required by the Administrative Agent.
The Borrower hereby


-36-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, naming
the Borrower as debtor, relative to all or any of the Collateral now existing or
hereafter arising without the signature of the Borrower where permitted by law.
A carbon, photographic or other reproduction of the Security Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement.
(D)    Access to Certain Documentation and Information Regarding the Eligible
Equipment.
(i)    The Borrower shall, and shall cause each other Obligor and, to the extent
of the contractual rights of the Borrower and the Sponsor under the applicable
Material Dealer Contracts, each Material Dealer to, permit the Administrative
Agent or its duly authorized representatives or independent contractors
(including the Appraiser), upon reasonable advance notice to the Borrower, (i)
access to documentation that any Obligor and Material Dealer may possess
regarding the Collateral, (ii) to visit the Obligors and to discuss their
respective affairs, finances and accounts (as they relate to their respective
obligations under this Agreement and the other Transaction Documents) their
respective officers, and independent accountants (subject to such accountants’
customary policies and procedures), and (iii) to examine the books of account
and records of the Obligors and Material Dealers as they relate to the
Collateral, to make copies thereof or extracts therefrom, in each case, at such
reasonable times and during regular business hours of the applicable Obligor or
Material Dealer; provided that, upon the existence of an Event of Default, the
Class B Lenders shall have the same rights of access, inspection and examination
as the Administrative Agent under this Section 5.1(D). The frequency of the
granting of such access, such visits and such examinations, and the party to
bear the expense thereof, shall be governed by the provisions of Section 7.13
with respect to the reviews of the Borrower’ business operations described in
such Section 7.13. The Administrative Agent (and, as applicable, the Class B
Lenders) shall and shall cause their representatives or independent contractors
to use commercially reasonable efforts to avoid interruption of the normal
business operations of the applicable Obligors and Material Dealers.
Notwithstanding anything to the contrary in this Section 5.1(D), (i) none of the
Obligors will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (x) constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding confidentiality agreement, or
(z) is subject to attorney-client or similar privilege or constitutes attorney
work product and (ii) the Borrower shall have the opportunity to participate in
any discussions with the Borrower’s independent accountants.
(ii)    The Borrower shall reimburse the Administrative Agent for all its
reasonable and documented charges, costs and expenses in connection with (i)


-37-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





examinations of the books and records of any Obligor pursuant to clause (i) or
any other financial or Collateral matters as the Administrative Agent reasonably
deems appropriate, (ii) appraisals of the Eligible Equipment, and (iii) field
examinations, visits and inspections, in each case, other than upon the
occurrence and during the continuation of an Event of Default, up to twice per
calendar.
(E)    Existence and Rights; Compliance with Laws. The Borrower shall preserve
and keep in full force and effect each of its Subsidiary’s limited liability
company existence, and any material rights, permits, patents, franchises,
licenses and qualifications, except in the case of any of its Subsidiaries
(other than DeveloperCo) with the prior written consent of the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed). The Borrower
shall comply, and cause each of its Subsidiaries to, comply with all applicable
laws and maintain in place all permits, licenses, approvals and qualifications
required for each of them to conduct its business activities to the extent that
the lack of compliance thereof would result in a Material Adverse Effect.
(F)    Books and Records. The Borrower shall maintain, and cause DeveloperCo to
maintain, proper and complete financial and accounting books and records. The
Borrower shall maintain, and shall cause DeveloperCo to maintain, with respect
to Eligible Equipment accounts and records as to each component of Eligible
Equipment that are proper, complete, accurate and sufficiently detailed so as to
permit (i) the reader thereof to know as of the most recently ended calendar
month the status of all Eligible Equipment, and (ii) reconciliation of payments
in respect of Projects incorporating Eligible Equipment and the amounts from
time to time deposited in respect thereof in DeveloperCo Account and the
Proceeds Account.
(G)    Taxes. The Borrower shall pay, or cause to be paid, when due all Taxes
imposed upon any Loan Party or any of its properties or which they are required
to withhold and pay over, and provide evidence of such payment to the
Administrative Agent if requested; provided, that no Loan Party shall be
required to pay any such Tax that is being contested in good faith by proper
actions diligently conducted if (i) they have maintained adequate reserves with
respect thereto in accordance with GAAP and (ii) in the case of a Tax that has
or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax.
(H)    Maintenance of Properties. The Borrower shall ensure that its and
DeveloperCo’s material properties and equipment used or useful in each of their
business in whomsoever’s possession they may be, are kept in reasonably good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, in each case, to the extent and in the manner
customary for companies in similar businesses.
(I)    ERISA. The Borrower shall deliver to the Administrative Agent such
certifications or other evidence from time to time prior to the repayment of all
Obligations and the termination of all Commitments, as requested by the
Administrative Agent in its


-38-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





sole discretion, that (i) no Obligor is an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA or a plan within the
meaning of Section 4975 of the Internal Revenue Code, or a “governmental plan”
within the meaning of Section 3(32) of ERISA, (ii) no Obligor is subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans, and (iii) assets of the Borrower do not constitute “plan
assets” within the meaning of 29 C.F.R. Section 2510.3-101, as modified in
application by Section 3(42) of ERISA of any “benefit plan investor” as defined
in Section 3(42) of ERISA.
(J)    Use of Proceeds. The Borrower will only use the proceeds of the Class A
Advances and the Class B Advances as permitted under Section 2.3.
(K)    Change of State of Organization; Proceeds; Names, Etc. (i) In respect of
each Obligor, the Borrower shall notify the Administrative Agent and the Paying
Agent in writing of any change (a) in such entity’s legal name, (b) in such
entity’s identity or type of organization or corporate structure, or (c) in the
jurisdiction of such entity’s organization, in each case, within ten (10) days
of such change; and
(ii)    in the event that the Borrower or any Affiliated Entity thereof receives
any Net Sale Proceeds or Net Extraordinary Proceeds directly, the Borrower shall
hold, or cause such Affiliated Entity to hold, all such Net Sale Proceeds or Net
Extraordinary Proceeds in trust for the benefit of the Secured Parties and
deposit, or cause such Affiliated Entity to deposit, such amounts into the
Proceeds Account, as soon as practicable, but in no event later than two (2)
Business Days after its receipt thereof; provided that neither the Borrower nor
any Affiliated Entity shall be required to deposit the applicable Net Sale
Proceeds into the Proceeds Account in connection with the applicable Eligible
Equipment Disposition if, prior to the receipt of such Net Sale Proceeds, the
Borrower shall have made a Pre-Sale Deposit with respect to such Eligible
Equipment Disposition of an amount equal to such New Sale Proceeds into the
Proceeds Account.
(L)    Insurance.
(i)    Each Loan Party shall maintain or cause to be maintained insurance
coverage by such insurers and in such forms and amounts and against such risks
as set forth in Schedule 5.1(L). Upon the request of the Administrative Agent at
any time subsequent to the Closing Date, the Loan Parties shall cause to be
delivered to the Administrative Agent a certification evidencing Borrower’s and
DeveloperCo’s coverage under any such policies. Unless the Administrative Agent
shall agree otherwise, each policy shall include satisfactory endorsements
showing the Administrative Agent (for the benefit of the Secured Parties) as
sole loss payee and additional named insured.
(ii)    Without limiting the generality of the foregoing, no later than 5 days
(or such shorter time period as the Administrative Agent may permit in its sole


-39-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





discretion) prior to the date upon which any Loan Party reasonably expects the
risk of loss with respect to any Eligible Equipment to be transferred to
Borrower or DeveloperCo, as applicable, unless previously delivered to the
Administrative Agent, Borrower shall deliver to the Administrative Agent
evidence that insurance covering risks and in the amounts required under this
Section 5.1(L) has been be procured with respect to such Eligible Equipment
prior to such date.
(iii)    Subject to Section 5.1(L)(iv), any proceeds of insurance (other than
workers’ compensation or D&O insurance) and any awards arising received by the
Loan Parties from condemnation of Collateral shall be paid directly to the
Administrative Agent for application in accordance with the terms of this
Agreement.
(iv)    Subject in all cases to the Administrative Agent’s prior written
approval, Borrower may request in writing, within 15 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Eligible Equipment, to use such proceeds
or awards to repair or replace such Eligible Equipment (and until so used, the
proceeds shall be held by the Administrative Agent as Cash Collateral). Any such
request must certify that: (i) no Default or Event of Default exists; (ii) such
repair or replacement will be promptly undertaken and concluded, in accordance
with plans reasonably satisfactory to the Administrative Agent; (iii) the
repaired or replaced Eligible Equipment is free of Liens, other than Permitted
Liens; (iv) Borrower complies with disbursement procedures for such repair or
replacement as the Administrative Agent may reasonably require; (v) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $1,000,000; and (vi) (x) if such lost or destroyed
Eligible Equipment was 2019 Safe-Harbor Equipment, the applicable replacement
Eligible Equipment is 2019 Safe-Harbor Equipment or (y) if such lost or
destroyed Eligible Equipment was 2020 Safe-Harbor Equipment, the applicable
replacement Eligible Equipment is 2020 Safe-Harbor Equipment.
(M)    Maintenance of Independent Director. The Borrower shall maintain at least
one individual to serve as an independent director (an “Independent Director”)
of the Borrower, (i) which is not, nor at any time during the past six (6) years
has been, (a) a direct or indirect beneficial owner, a partner (whether direct,
indirect or beneficial), customer or supplier of the Borrower or any of its
Affiliates, (b) a manager, officer, employee, member, stockholder, director,
creditor, Affiliate or associate of the Borrower or any of its Affiliates (other
than as an independent officer, director, member or manager acting in a capacity
similar to that set forth herein), (c) a person related to, or which is an
Affiliate of, any person referred to in clauses (a) or (b), or (d) a trustee,
conservator or receiver for any Affiliate of the Borrower or any of its
Affiliates, (ii) which shall have had prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy, and
(iii) which shall have at least three (3) years of


-40-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





employment experience with one or more entities with a national reputation and
presence that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities, and is currently
employed by such an entity. Upon Borrower learning of the death or incapacity of
an Independent Director, Borrower shall have 30 calendar days following such
death or incapacity to appoint a replacement Independent Director. Any
replacement of an Independent Director will be permitted only upon (i) 5
Business Days’ prior written notice to the Administrative Agent and the Lenders,
and (ii) the certification of a Responsible Officer of the Borrower to the
Administrative Agent and the Lenders that the applicable replacement Independent
Director satisfies the criteria set forth in this Section 5.1(M). For the
avoidance of doubt, other than in the event of the death or incapacity of an
Independent Director, the Borrower shall at all times have an Independent
Director and may not terminate any Independent Director without the prior
written consent of the Administrative Agent.
(N)    Maintenance of Separate Existence. The Borrower shall, and shall cause
DeveloperCo to, take all reasonable steps to continue its identity as a separate
legal entity and to make it apparent to third Persons that it is an entity with
assets and liabilities distinct from those of the Affiliated Entities or any
other Person, and that it is not a division of any of the Affiliated Entities or
any other Person. In that regard the Borrower shall, and shall cause DeveloperCo
(and in the case of DeveloperCo, each subsequent reference in this Section
5.1(N) shall be deemed to be a reference to DeveloperCo) to:
(i)    maintain its limited liability company existence, make independent
decisions with respect to its daily operations and business affairs, not amend,
modify, terminate or fail to comply with the provisions of its organizational
documents, not merge into or consolidate with any Person, or divide, enter into
a plan of division, dissolve, terminate, liquidate in whole or in part, transfer
or otherwise dispose of all or substantially all of its assets or change its
legal structure, and, other than pursuant to the terms of the limited liability
company agreement of the Borrower, not be controlled in making such decisions by
any other Affiliated Entity or any other Person;
(ii)    maintain its assets in a manner which facilitates their identification
and segregation from those of any of the other Affiliated Entities;
(iii)    except as expressly otherwise permitted hereunder, conduct all
intercompany transactions and conduct any other contract or agreement with the
other Affiliated Entities upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arm’s length
basis with unaffiliated third parties;
(iv)    not assume or guarantee any obligation of any of the other Affiliated
Entities, nor have any of its obligations assumed or guaranteed by any other
Affiliated Entity, pledge its assets for the benefit of any other Affiliated
Entity, or hold itself


-41-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





out as responsible for the debts of any other Affiliated Entity or for the
decisions or actions with respect to the business and affairs of any other
Affiliated Entity;
(v)    except as expressly otherwise permitted hereunder or contemplated under
any of the other Loan Documents, not permit the commingling or pooling of its
funds or other assets with the assets of any other Affiliated Entity or make any
loans or advances to any other Affiliated Entity;
(vi)    maintain separate deposit and other bank accounts to which no other
Affiliated Entity has any access;
(vii)    compensate (either directly or through reimbursement of its allocable
share of any shared expenses) all employees, consultants and agents, and
Affiliated Entities, to the extent applicable, for services provided to the
Borrower by such employees, consultants and agents or Affiliated Entities, in
each case, either directly from the Borrower’s own funds or indirectly through
documented capital contributions from Sponsor or any other direct or indirect
parent of the Borrower;
(viii)    have agreed with each of the other relevant Affiliated Entities to
allocate among themselves, through documented intercompany transactions,
including documented capital contributions from Sponsor or any other direct or
indirect parent of the Borrower, shared overhead and corporate operating
services and expenses (including the services of shared employees, consultants
and agents and reasonable legal and auditing expenses) on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to actual use or the value of services rendered;
(ix)    pay for its own account, directly from the Borrower’s own funds or
indirectly through documented capital contributions from Sponsor or any other
direct or indirect parent of the Borrower, its own liabilities, including,
without limitation, for accounting and payroll services, rent, lease and other
expenses (or its allocable share of any such amounts provided by one or more
other Affiliated Entity) and not have such liabilities or operating expenses (or
the Borrower’s allocable share thereof) paid by any of the Affiliated Entities;
provided, that Sponsor or another Affiliated Entity shall be permitted to pay
the initial organizational expenses of the Borrower;
(x)    conduct its business (whether in writing or orally) solely in its own
name through its duly authorized officers, employees and agents, hold itself out
to the public as a legal entity separate and distinct from any other Affiliated
Entity, and correct any known misunderstanding regarding its separate identity;
(xi)    maintain a sufficient number of employees in light of its contemplated
business operations, and maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;


-42-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(xii)    maintain its books, records, resolutions and agreements as official
records, and shall maintain all of its books, records, financial statements and
bank accounts separate from those of any other Affiliated Entity, and shall not
permit its assets to be listed on the financial statement of any other
Affiliated Entity; provided, however, that the Borrower’s assets may be included
in a consolidated financial statement of its affiliates provided that (i)
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of Borrower and such affiliates and to indicate that
the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on the Borrower’s own separate balance sheet;
(xiii)    except as provided in the limited liability company agreement of the
Borrower, not acquire obligations or securities of any other Affiliated
Entities, or identify its members or the other Affiliated Entities, as
applicable, as a division or part of it;
(xiv)    file its own tax returns unless prohibited by Applicable Law from doing
so (except that the Borrower may file or may include its filing as part of a
consolidated federal tax return, to the extent required and/or permitted by
Applicable Law, provided that, there shall be an appropriate notation indicating
the separate existence of the Borrower and its assets and liabilities; and
(xv)    otherwise practice and adhere to corporate formalities such as complying
with its organizational documents and member resolutions, the holding of
regularly scheduled meetings of members, use stationery, invoices and checks
separate from those of any other Affiliated Entity, and maintaining complete and
correct books and records and minutes of meetings and other proceedings of its
members.
(O)    Deposits into the Accounts.
(i)    Net Extraordinary Proceeds. The Borrower shall direct, or cause to be
directed, all Net Extraordinary Proceeds to be deposited directly to the
Proceeds Account. Without limitation of the foregoing or Section 5.1(K)(ii),
Borrower shall cause all Revised Purchase Price Amounts to be liquidated to
cash.
(ii)    BL Distributions. The Borrower shall direct, or cause to be directed,
all BL Distributions and Project Sale Proceeds to be deposited directly to the
DeveloperCo Account.
(iii)    Project Sale Proceeds and Net Sale Proceeds.
(a)    The Borrower shall direct, or cause to be directed, all Net Sale Proceeds
(other than Project Sale Proceeds constituting Net Sale Proceeds) to be
deposited directly to the Proceeds Account. The Borrower shall direct, or cause
to be directed, all Project Sale


-43-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Proceeds constituting Net Sale Proceeds to be deposited into the Proceeds
Account no later than one (1) Business Day following DeveloperCo’s receipt of
such Project Sale Proceeds; provided that the Borrower shall not be required to
direct, or cause to be directed, the applicable Net Sale Proceeds to be
deposited into the Proceeds Account in connection with the applicable Eligible
Equipment Disposition if, prior to the receipt of such Net Sale Proceeds, the
Borrower shall have made a Pre-Sale Deposit with respect to such Eligible
Equipment Disposition of an amount equal to such Net Sale Proceeds into the
Proceeds Account.
(b)    Except during any Cash Sweep Period, no later than one (1) Business Day
following any receipt of Net Sale Proceeds by Borrower, DeveloperCo or any
Affiliated Entity, the Borrower will deposit (or cause to be deposited) directly
into the Proceeds Account, an amount no less than [***]% of such Net Sale
Proceeds, for further application in accordance with Sections 2.7 and Section
2.9(C); provided that the Borrower shall not be required to deposit, or cause to
be deposited, the applicable Net Sale Proceeds into the Proceeds Account in
connection with the applicable Eligible Equipment Disposition if, prior to the
receipt of such Net Sale Proceeds, the Borrower shall have made a Pre-Sale
Deposit with respect to such Eligible Equipment Disposition of an amount equal
to such Net Sale Proceeds into the Proceeds Account.
(c)    During any Cash Sweep Period, no later than one (1) Business Day
following any receipt of Net Sale Proceeds by Borrower, DeveloperCo or any
Affiliated Entity, the Borrower will deposit (or cause to be deposited) directly
into the Proceeds Account, an amount no less than [***]% of such Net Sale
Proceeds, for further application in accordance with Sections 2.7 and Section
2.9(D); provided that the Borrower shall not be required to deposit, or cause to
be deposited, the applicable Net Sale Proceeds into the Proceeds Account in
connection with the applicable Eligible Equipment Disposition if, prior to the
receipt of such Net Sale Proceeds, the Borrower shall have made a Pre-Sale
Deposit with respect to such Eligible Equipment Disposition of an amount equal
to [***]% of such Net Sale Proceeds into the Proceeds Account.
(P)    Hedging. The Borrower shall collectively at all times satisfy the Hedge
Requirements.
(Q)    Government Approvals. The Borrower shall promptly obtain all orders,
consents, authorizations, approvals, licenses and validations of, or file
recordings, register with, or obtain exemption from, any Governmental Authority
(including any such orders,


-44-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





consents, authorizations, approvals, licenses or validations affecting any
Collateral, including the manufacture, distribution or disposition of Eligible
Equipment) required as a condition to the performance of its obligations under
any Transaction Document.
(R)    Compliance with Contractual Obligations. The Borrower shall (a) comply
with each Material Contract to which it is a party, (b) maintain in full force
and effect each Material Contract to which it is a party and (c) take such
action as may be necessary to enforce its material rights and obligations under
each Material Contract to which it is a party and the material covenants thereof
in accordance with the terms thereof.
(S)    Subsidiary Distributions. The Borrower shall (i) subject to clause (ii),
cause each of its Subsidiaries to make and apply the maximum amount of cash
distributions permitted pursuant to the Project Company Operating Agreements and
the Back-Leverage Transaction Documents and (ii) make all Upstream Payments from
BL HoldCo to Borrower.
(T)    Host Customer Pipeline. The Borrower shall maintain a list of Host
Customer Agreements that have been executed by Sponsor or its Affiliates, or a
Dealer for the benefit of Sponsor or its Affiliates and have not yet been
conveyed to DeveloperCo and covering Projects with an aggregate installed
capacity of no less than [***]MW DC during 2020, [***]MW DC during 2021 and
[***]MW DC during 2022 and shall include such information in each Borrowing Base
Report.
(U)    DeveloperCo Account.
(i)    The Borrower shall cause DeveloperCo to maintain a cash balance in the
DeveloperCo Account of no less than $[***] as measured at 5:00 P.M. Houston,
Texas time daily on each Business Day.
(ii)    The Borrower shall, and shall cause the Obligors, to use commercially
reasonable efforts to make payments of obligations related to the Collateral
(including rent obligations in accordance with the Storage Agreement to which
Borrower is a party; payments under Eligible Shipping Agreements; and payments
to Material Dealers employing Eligible Equipment) directly from the DeveloperCo
Account.
(iii)    Within five (5) Business Days of the last day of each calendar month,
the Borrower shall provide a report to the Administrative Agent reflecting the
transfers from the DeveloperCo Account (including, in the case of distributions
to Sponsor from the DeveloperCo Account permitted pursuant to Section 5.2(E),
reasonable detail on the intended use of the applicable distributed amounts)
during the period since the prior report delivered by Borrower pursuant to this
Section 5.1(U)(iii), including without limitation, fees or other amounts paid to
each Dealer, rent and other amounts paid to CED (or any other counterparty under
a Storage Agreement), amounts paid under Eligible Shipping Agreements and, to
the extent applicable, the next three (3) largest expenses.


-45-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(V)    Beneficial Ownership Certification. Promptly following any request
therefor, the Borrower shall provide such information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.
(W)    Post-Closing Covenants.
(i)    Hedge Requirements. No later than five (5) Business Days following the
Closing Date, the Borrower shall be in compliance with all applicable Hedge
Requirements and the Administrative Agent shall have received duly executed
copies of each Hedge Agreement and, if applicable, a duly executed copy of each
Secured Hedge Counterparty Joinder.
(ii)    BALIA Tax Equity Transaction. No later than ten (10) Business Days
following the Closing Date, the Borrower shall have delivered to the
Administrative Agent Tax Equity Transaction Documents and a Tax Equity Consent
with BAL Investment and Advisory, Inc., in each case in form and substance
satisfactory to the Administrative Agent.
(iii)    Trinity. No later than five (5) Business Days following the Closing
Date, the Borrower shall have delivered to the Administrative Agent an agreement
among Trinity, Borrower and Sponsor addressing the substance of the form of CPA
Safe Harbor Amendment set forth in Exhibit J and the Trinity ROFR Letter, in
each case in form and substance satisfactory to the Administrative Agent.
(iv)    JPM Acknoowledgment of Assignment of LC Proceeds. No later than ten (10)
Business Days following the Closing Date, the Borrower shall have delivered to
the Administrative Agent an acknowledgement of the Borrower’s assignment of each
letter of credit delivered under the Supply Agreements, executed by the issuing
bank, in form and substance satisfactory to the Administrative Agent.
(v)    Other Conditions Precedent. In the event that any of the conditions
precedent set forth in Sections 3.1 or 3.2 are not satisfied on the date hereof
with respect to the Closing Date or the first Funding Date, as reasonably
determined by the Administrative Agent, the Borrower shall satisfy such
conditions precedent no later than ten (10) Business Days following the Closing
Date.
(vi)    TCB Account. The Borrower shall cause DeveloperCo (i) by no later than 5
Business Days following the Closing Date, to deliver an account control
agreement, in form and substance satisfactory to the Administrative Agent, with
respect to the TCB Account and (ii) by no later than 30 days following the
Closing Date, to close the TCB Account and transfer all amounts then on deposit
in the TCB Account into the DeveloperCo Account.


-46-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 5.2.    Negative Covenants. The Borrower covenants and agrees that,
until all Obligations (other than contingent obligations not then due) hereunder
have been paid in full, the Borrower will not:
(A)    Business Activities. Conduct any business other than:
(i)    the acquisition, transportation, storage and distribution of Equipment
and the performance by the Borrower of all of its obligations under the
Transaction Documents;
(ii)    the preparation, execution and delivery of any and all other documents
and agreements as may be required in connection with the performance of the
activities of the Borrower approved above; and
(iii)    to engage in any lawful act or activity and to exercise any powers
permitted under the Delaware Limited Liability Company Act that are reasonably
related, incidental, necessary, or advisable to accomplish the foregoing;
(B)    Sales, Liens, Etc.
(i)    Except as permitted hereunder (x) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Lien upon
or with respect to, the Collateral or any portion thereof, or upon or with
respect to the Paying Agent Accounts or the DeveloperCo Account, or assign any
right to receive income in respect thereof or (y) create or suffer to exist any
Lien upon or with respect to any of its properties, whether now owned or
hereafter acquired, or assign any right to receive income, to secure or provide
for the payment of any Indebtedness of any Person or for any other reason;
provided that notwithstanding anything to the contrary herein, this Section
5.2(B) shall not prohibit any Lien that constitutes a Permitted Lien.
(ii)    Make, or permit DeveloperCo to make, any Asset Disposition or otherwise
sell, lease or otherwise dispose of any Eligible Equipment without the prior
written consent of the Administrative Agent, other than (x) from Borrower to
DeveloperCo, on a “first-in, first-out” basis, pursuant to the Equipment
Sourcing Agreement or (y) by DeveloperCo pursuant to a Permitted Asset
Disposition.
(iii)    No Loan Party shall return any Eligible Equipment to a supplier, vendor
or other Person, whether for cash, credit or otherwise, without the prior
written consent of the Administrative Agent.
(C)    Indebtedness. Incur or assume, or permit DeveloperCo to incur or assume,
any Indebtedness, except Permitted Indebtedness.
(D)    Loans and Advances. Make, or permit DeveloperCo to make, any loans or
advances to any Person.


-47-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(E)    Dividends, Etc. Except for Upstream Payments made by BL Borrower, BL
HoldCo or DeveloperCo in accordance with this Agreement, declare or make, or
permit DeveloperCo, BL Borrower or BL HoldCo to declare or make, any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any interest in Borrower, or purchase, redeem or
otherwise acquire for value any interest in the Affiliated Entities or any
rights or options to acquire any such interest to any Person that is not the
Borrower, other than (1) distributions of cash by the Borrower in accordance
with Section 2.7(B)(xiv), (2) a distribution by the Borrower on the Closing Date
to reimburse the Sponsor for the payment of the invoiced purchase price in
respect of Eligible Equipment and (3) so long as the DeveloperCo Distribution
Conditions are satisfied, other distributions by DeveloperCo to Sponsor with
available funds on deposit in the DeveloperCo Account that are not otherwise
required to be deposited into the Proceeds Account.
(F)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) (except Permitted Asset Dispositions) to, or acquire all or
substantially all of the assets of, any Person, or permit DeveloperCo to do any
of the foregoing, except in connection with an acquisition or sale where all
Obligations have been paid in full with all accrued but unpaid interest thereon
and any related Liquidation Fees.
(G)    Investments. Make or permit DeveloperCo to make any Investment other than
Permitted Investments; provided that in connection with and prior to the
formation of any subsidiary following the Closing Date, the Borrower shall
deliver to the Administrative Agent and the Lenders an updated Schedule 1.1(f)
and, if applicable, a Tax Equity Consent.
(H)    Change in Organizational Documents. Amend, modify or otherwise change any
of the terms or provisions in its organizational documents as in effect on the
date hereof without the consent of the Administrative Agent, the Majority
Lenders and, to the extent such amendment, modification or change could
reasonably be expected to materially and adversely affect the Class B Lenders in
a manner disproportionate to the Class A Lenders, the Majority Class B Lenders
or permit DeveloperCo to do any of the foregoing.
(I)    Transactions with Affiliates. Enter into, or be a party to, any
transaction with any of its Affiliates, except (i) the transactions contemplated
by the Loan Documents, (ii) the Affiliate Transaction Documents, (iii) the other
Transaction Documents as in effect on the Closing Date, (iv) any other
transactions (including the lease of office space or computer equipment or
software by the Borrower from an Affiliate and the sharing of employees and
employee resources and benefits) (a) in the ordinary course of business or as
otherwise permitted hereunder, (b) pursuant to the reasonable requirements and
purposes of the Borrower’s business and (c) upon fair and reasonable terms (and,
to the extent material, pursuant to written agreements) that are consistent with
market terms for any such transaction, (v) employment and severance arrangements
and health, disability and similar insurance or benefit plans between the
Borrower and its directors, officers, employees in the ordinary course of
business, and (v) the payment of customary fees and reasonable out


-48-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





of pocket costs to, and indemnities provided on behalf of, directors, managers,
consultants, officers and employees of any parent entity of the Borrower to the
extent attributable to the ownership or operation of the Borrower or permit
DeveloperCo to do any of the foregoing.
(J)    Addition, Termination or Substitution of Accounts. Add, terminate or
substitute, or consent to the addition, termination or substitution of, the
Proceeds Account, the Debt Service Reserve Account or the DeveloperCo Account
unless the Administrative Agent, the Majority Lenders and the Majority Class B
Lenders shall have consented thereto (consent by the Majority Class B Lenders to
not be unreasonably withheld, conditioned or delayed if otherwise approved by
the Administrative Agent; provided that if the Majority Class B Lenders have not
affirmatively disapproved such addition, termination or substitution in writing
within five (5) Business Days of receiving notice of such addition, termination
or substitution and the Administrative Agent has otherwise approved such
addition, termination or substitution, such addition, termination or
substitution shall be deemed approved) after having received at least thirty
(30) days’ prior written notice thereof. Notwithstanding the foregoing, the
Borrower neither has nor shall have any control over the Paying Agent Accounts.
(K)    Cash Proceeds. (i) Deposit, or permit DeveloperCo, BL Borrower or BL
HoldCo to deposit, at any time BL Distributions, Net Sale Proceeds or Net
Extraordinary Proceeds into any bank account other than in accordance with
Section 5.1(O), (ii) permit the assets of any Person (other than the Borrower)
to be deposited into the Proceeds Account or the Debt Service Reserve Account or
(iii) permit the assets of any Person (other than the DeveloperCo and, to the
extent of Net Sale Proceeds, Borrower) to be deposited into the DeveloperCo
Account.
(L)    Amendments to Material Contracts, Tax Equity Financing Documents and
Backleverage Transaction Documents. Without the consent of the Administrative
Agent, amend, modify or otherwise change any of the terms or provisions of any
Material Contract, Tax Equity Transaction Document or Backleverage Transaction
Document other than:
(i)    supplements identifying Eligible Equipment to be transferred pursuant to
and in accordance with the Contribution Agreement, the Equipment Contract and
Sourcing Agreement and the Master Purchase Agreements;
(ii)    amendments, supplements or other changes with respect to (1) any Tax
Equity Financing Document, (2) any Back-Leverage Transaction Document, (3) any
Eligible Shipping Agreement, (4) any Eligible Equipment Supply Agreement
(excluding any Purchase Order and excluding the price or the timing for payment
or delivery of any Eligible Equipment or any credit support obligations of any
supplier), (5) any Storage Agreement (excluding the term of such Storage
Agreement or the amount of rent payment obligations) or (6) any Material Dealer
Agreement (excluding any amendment that would modify the terms of the CPA Safe
Harbor Amendment), in the case of each of (1) through (6) that could not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the value


-49-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





of the Collateral or the amount of Net Sale Proceeds to be received in
connection with any Eligible Equipment Disposition.
(M)    Bankruptcy of Tax Equity Parties. Without the consent of the
Administrative Agent, the Borrower shall not, directly or indirectly, cause the
institution of bankruptcy or insolvency proceedings against a Project Company.
(N)    Tax Status. Become, or permit DeveloperCo or BL HoldCo (nor any
Subsidiary thereof) to become, other than an entity disregarded as separate from
a U.S. Person that is not a tax-exempt entity (within the meaning of Section
168(h)(2) of the Code).
(O)    Restrictions on Upstream Payments. Create or suffer to exist any
encumbrance or restriction on the ability of DeveloperCo to make an Upstream
Payment, except for restrictions under the Loan Documents or under Applicable
Law.
(P)    Restrictions on Payment of Certain Debt. Make, or permit DeveloperCo to
make, any payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any Indebtedness (other
than the Obligations) prior to its due date under the agreements evidencing such
Indebtedness as in effect on the Closing Date or the date such Indebtedness was
entered into (or as amended or replaced thereafter with the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed)).
(Q)    Subsidiaries. Form or acquire any direct Subsidiary after the Closing
Date or permit any existing direct Subsidiary to issue any additional Equity
Interests, other than to the extent that the foregoing would constitute a
Permitted Investment.
(R)    Restrictive Agreements. Become, or permit any Sunnova Party to become, a
party to any Restrictive Agreement, except (a) in the case of BL HoldCo and BL
Borrower, the Back-Leverage Transaction Documents, (b) in the case of a Managing
MemberCo, Project Company or Developer, the applicable Tax Equity Transaction
Documents, or (c) a Restrictive Agreement set forth in Schedule 4.1(W).
(S)    Swaps. Enter into, or permit DeveloperCo to enter into, any Swap, except
pursuant to the Hedging Requirements.
(T)    New Material Contracts. (x) Enter into, or permit DeveloperCo or Sunnova
Management to enter into, any new Material Contract (other than Eligible
Shipping Agreements) after the Closing Date unless Borrower has delivered a
Consent to Assignment from each counterparty under such Material Contract, (y)
enter into, or permit its Subsidiaries to enter into, any new Limited Liability
Company Agreement, Master Purchase Agreement or similar Tax Equity Financing
Document unless Borrower has delivered a Tax Equity Consent from the applicable
Tax Equity Investor in form and substance satisfactory to the Administrative
Agent or (z) enter, or permit any Sunnova Entity to enter into, into any
Material Dealer Contract after the Closing Date unless Borrower delivers a
Step-in Rights


-50-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Agreement from the applicable Material Dealer under such Material Dealer
Contract within sixty (60) days of such Sunnova Entity’s entry into such
Material Dealer Contract.
(U)    Accounts. Disburse funds from any Paying Agent Account or the DeveloperCo
Account other than in accordance with this Agreement.
(V)    Real Estate. Own any real property or permit any Eligible Equipment to be
treated as a fixture, or permit DeveloperCo to do any of the foregoing.
(W)    TCB Account. Borrower shall not, and shall not permit DeveloperCo to,
make any distributions or other transfers from the TCB Account other than
transfers in respect of payments due and owing to Dealers pursuant to the
applicable Dealer Contracts.


ARTICLE VI    

EVENTS OF DEFAULT
Section 6.1.    Events of Default. The occurrence of any of the following
specified events shall constitute an event of default under this Agreement
(each, an “Event of Default”):
(A)    Non-Payment. (i) The Borrower shall fail to make any required payment of
principal (including any payment required to be made to cure a Class A Borrowing
Base Deficiency or a Class B Borrowing Base Deficiency) or interest when due
hereunder and such failure shall continue unremedied for two (2) Business Days
after the day such payment is due or (ii) the Borrower shall fail to pay the
Aggregate Outstanding Advances by the Maturity Date, or (iii) the Borrower shall
fail to make any required payment on any other Obligation when due hereunder or
under any other Loan Document and such failure under this sub-clause (iii) shall
continue unremedied for five (5) Business Days after the earlier of (a) written
notice of such failure shall have been given to the Borrower by the
Administrative Agent or any Lender or (b) the date upon which a Responsible
Officer of the Borrower obtained knowledge of such failure.
(B)    Representations. Any representation or warranty made or deemed made by
any Obligor herein or in any other Loan Document (after giving effect to any
qualification as to materiality set forth therein, if any) (other than Section
4.1(L) as it relates to the Sponsor) shall prove to have been inaccurate in any
material respect when made and such defect, to the extent it is capable of being
cured, is not cured within thirty (30) days from the earlier of the date of
receipt by the Borrower or such Obligor of written notice from the
Administrative Agent of such failure by the applicable Obligor.
(C)    Covenants. Any Sunnova Party shall fail to perform or observe (i) any
covenant contained in Sections 5.1(A)(iv)(a), 5.1(A)(vii), 5.1(B)(i), (ii) or
(iii), 5.1(W) or 5.2 or the Sponsor shall fail to be in compliance with the
Financial Covenants, (ii) any covenant contained in Section 5.1(U)(i) which, in
the case of this clause (ii), has not been


-51-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





cured within fifteen (15) days from the earlier of the date of receipt by the
Borrower or such Sunnova Party of written notice from the Administrative Agent
or any Lender of such failure by the applicable Sunnova Party or the date upon
which a Responsible Officer of the Borrower obtained knowledge of such failure
or (iii) any other term, covenant or agreement contained in this Agreement or
any other Loan Document or any other material term, covenant or agreement
contained in any other Transaction Document which, in the case of this clause
(iii), has not been cured within thirty (30) days from the earlier of the date
of receipt by the Borrower or such Sunnova Party of written notice from the
Administrative Agent of such failure by the applicable Sunnova Party.
(D)    Validity of Loan Documents. This Agreement, any other Loan Document or
any Affiliate Transaction Document shall (except in accordance with its terms),
in whole or in part, cease to be (i) in full force and effect and/or (ii) the
legally valid, binding and enforceable obligation of any applicable Obligor.
(E)    Insolvency Event. An Insolvency Event shall have occurred with respect to
any Obligor, Sunnova Management or any Tax Equity Investor.
(F)    Repudiation of Loan Documents. (i) Sponsor, Pledgor or any of their
Affiliates party to an Affiliate Transaction Document repudiates, revokes or
attempts to revoke the Sponsor Guaranty, Pledge Agreement or any other Affiliate
Transaction Document; or (ii) an Obligor denies or contests the validity or
enforceability of any Loan Documents or Affiliate Transaction Document, or the
perfection or priority of any Lien granted to the Administrative Agent;
(G)    ERISA Event. Either (i) any ERISA Event shall have occurred or (ii) the
assets of the Borrower become subject to Title I of ERISA, Section 4975 of the
Internal Revenue Code, or, by reason of any investment in the Borrower by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Internal
Revenue Code.
(H)    Borrowing Base Deficiency. A Class A Borrowing Base Deficiency or a Class
B Borrowing Base Deficiency continues for more than two (2) Business Days.
(I)    Security Interest. The Administrative Agent, for the benefit of the
Lenders, ceases to have a first priority perfected security interest in
Collateral having a value in excess of $250,000 and such failure shall continue
unremedied for more than five (5) Business Days unless such Liens with a higher
priority than the Administrative Agent’s Liens are Permitted Liens; provided
that if such cessation in security interest is due to the Administrative Agent’s
actions, then no Event of Default shall be deemed to occur under this Section
6.1(I).
(J)    Judgments. There shall remain in force, undischarged, unsatisfied, and
unstayed for more than thirty (30) consecutive days, any final non-appealable
judgment against any Loan Party or Pledgor in excess of $250,000 or the Sponsor
in excess of


-52-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





$1,000,000, in each case over and above the amount of insurance coverage
available from a financially sound insurer that has not denied coverage.
(K)    1940 Act. Any Obligor becomes, or becomes controlled by, an entity
required to register as an “investment company” under the 1940 Act.
(L)    Hedging. Failure of the Borrower to maintain Hedge Agreements satisfying
the Hedge Requirements and such failure continues for five (5) Business Days or
any Hedge Counterparty ceases to be a Qualifying Hedge Counterparty and such
Hedge Counterparty is not replaced with a Qualifying Hedge Counterparty within
ten Business Days.
(M)    Change of Control. The occurrence of a Change of Control.
(N)    Sponsor Material Adverse Effect. A representation or warranty made or
deemed made by the Borrower pursuant to Section 4.1(L) hereof regarding the
Sponsor shall prove to have been inaccurate in any material respect when made
and such defect, to the extent it is capable of being cured, is not cured within
ninety (90) days from the earlier of the date of receipt by the Borrower of
written notice from the Administrative Agent of such failure by the Borrower.
(O)    Cross Default. The occurrence of (i) an “Event of Default” under any
Back-Leverage Transaction Document, (ii) any breach, default, event of default
of any Sunnova Party or any failure by a Project Company to make a purchase
price payment, in excess of $50,000, in each case in accordance with the terms
of the applicable Tax Equity Transaction Documents and to the extent such
failure shall continue unremedied for more than five (5) Business Days or (iii)
any breach or default of an Obligor under any instrument or agreement to which
it is a party or by which it or any of its properties is bound, relating to any
Indebtedness (other than the Obligations), with respect to Sponsor, and with
respect to any other Obligor, if, with respect to Sponsor, the maturity of or
any payment with respect to such Indebtedness is actually accelerated or
demanded due to such breach and, with respect to any other Obligor, the maturity
of or any payment with respect to such Indebtedness may be accelerated or
demanded due to such breach.
(P)    Eligible Equipment Dispositions. Borrower fails to repay in full in cash
the Advances with respect to (i) [***]% of the total 2019 Safe-Harbor Equipment
by July 31, 2020, (ii) [***]% of the total 2019 Safe-Harbor Equipment by
December 31, 2020 or (iii) [***]% of the total 2019 Safe-Harbor Equipment by
June 30, 2021, in each case paid in a proportion at least equal to [***]% of the
required payment from Project Sale Proceeds.
(Q)    Impairment of Collateral. (i) A loss, theft, damage or destruction occurs
with respect to any Collateral if the amount not covered by insurance exceeds
$250,000; or (ii) any material portion of the Collateral is taken or impaired
through condemnation;
(R)    Breach of Material Contract. Except to the extent permitted pursuant to
the Loan Documents, (i) any Material Dealer Agreement, any Eligible Equipment
Supply Agreement or any Storage Agreement shall at any time for any reason cease
to be valid and


-53-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





binding or in full force and effect or shall be materially impaired (in each
case, except at the end of its term in accordance with its terms and not related
to any default thereunder) or (ii) any supplier under an Equipment Supply
Agreement shall fail to deliver the applicable Equipment by the applicable
Guaranteed Delivery Date (other than an immaterial portion thereof).
Section 6.2.    Remedies. If any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Majority Lenders, by written notice to the Borrower and the
Lenders, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrower in any manner permitted under applicable law:
(A)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
(B)    declare the principal of and any accrued interest in respect of the Class
A Advances, the Class B Advances and all other Obligations owing hereunder and
thereunder to be, whereupon the same shall become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; provided, that, upon the occurrence of an
Insolvency Event with respect to the Borrower, the principal of and any accrued
interest in respect of the Advances and all other Obligations owing hereunder
shall be immediately due and payable without any notice to the Borrower or
Lenders;
(C)    foreclose on and liquidate the Collateral, and pursue all other remedies
available under the Security Agreement, the Pledge Agreement, the Sponsor
Guaranty and the other Loan Documents.
Section 6.3.    Class B Lender Purchase Option. (A) If an Event of Default other
than an Event of Default described in Section 6.1(E) shall occur and be
continuing and the Administrative Agent shall not have declared all Obligations
under this Agreement or any of the other Loan Documents to be immediately due
and payable, the Class B Lenders shall have the option at any time to purchase
all (but not less than all) of the Class A Advances then outstanding and all
related Obligations owing by the Borrower to the Class A Lenders (solely in such
capacity) from the Class A Lenders (the “Class B Lender Purchase Option”) with
the consent of all the Class A Lenders. At any time that the Class B Lender
Purchase Option is available to the Class B Lenders, any Class B Lender may
request that the Class A Lenders provide such Class B Lender with a statement
setting forth the aggregate amount of all the Class A Advances then outstanding
and all related Obligations owed by the Borrower to the Class A Lenders (solely
in such capacity), separately itemizing the portion of such Obligations
constituting interest payable at the Default Rate. Within ten (10) Business Days
after the receipt of such statement, the requesting Class B Lender may provide
irrevocable written notice to the Class A Lenders (which may be given to the
Administrative Agent, and which the Administrative Agent shall forward forthwith
to the Class A Lenders) specifying that such Class B Lender elects to exercise
the Class B Lender Purchase Option (such irrevocable written notice, the
“Election Notice”). Upon receipt of such Election Notice, the Class A Lenders
shall promptly notify such Class B Lender whether the Class A Lenders will
consent to a sale If any or


-54-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





all of the Class B Lenders shall have elected to exercise the Class B Lender
Purchase Option and the Class A Lenders shall have consented to a sale , the
Class A Lenders and applicable Class B Lenders shall, on a date that is
reasonably convenient to the Class A Lender and the Class B Lenders within
fifteen (15) Business Days after the delivery of the Election Notice, and make
such purchase and sale in accordance with Section 6.3(C).
(B)    If (i) an Event of Default other than any Event of Default referred to in
clause (ii) below shall occur and be continuing and the Majority Lenders shall
have declared an Event of Default that has not been waived or (ii) an Event of
Default under any of Sections 6.1(A), 6.1(E) or 6.1(O) (other than 6.1(O)(i) so
long as (1) the applicable “Event of Default” under the Backleverage Transaction
Documents is susceptible to cure and BL Borrower and the lenders under the
Backleverage Transaction Documents are using reasonable efforts to cure or waive
such “Event of Default” and (2) the applicable “Event of Default” under the
Back-Leverage Transaction Documents is continuing for no longer than 30 days)
shall occur and be continuing, the Class B Lenders shall have the right at any
time to exercise the Class B Lender Purchase Option by requesting from the Class
A Lenders a statement setting forth the aggregate amount of all the Class A
Advances then outstanding and all related Obligations and delivery of an
Election Notice within ten (10) Business Days after receipt of such statement,
all as described in Section 6.3(A). If one or more Class B Lenders delivers an
Election Notice, on the date specified by such Class B Lenders in such Election
Notice (which shall not be more than fifteen (15) Business Days after the
receipt by the Class A Lenders of the Election Notice), the Class A Lenders
shall sell to the Class B Lenders, and the Class B Lenders shall purchase from
the Class A Lenders, the Class A Advances then outstanding and all Obligations
owed by the Borrower to the Class A Lenders (solely in such capacity) in
accordance with Section 6.3(C).
(C)    Upon the date of a purchase and sale pursuant to this Section 6.3, the
Class B Lenders that have elected the Class B Lender Purchase Option shall (i)
pay to the Class A Lenders as the purchase price therefor the full amount of all
the Class A Advances and all Obligations owed by the Borrower to the Class A
Lenders (solely in such capacity) then outstanding and unpaid (other than any
interest payable at the Default Rate) including principal, interest (other than
any interest payable at the Default Rate), fees, any Liquidation Fee as in
effect on the date thereof and any indemnification obligations and expenses,
including attorneys’ fees and legal expenses, constituting Obligations. In
addition, such Class B Lenders shall reimburse the Class A Lenders for any loss,
cost, damage or expense (including attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any checks
or other payments provisionally credited to the Obligations owing to the Class A
Lenders (solely in such capacity), and/or as to which the Class A Lenders have
not yet received final payment (and, in each case, all of such payments shall be
made without offset, deduction or defense), provided that to the extent that the
Class A Lenders later receive such final payment, the Class A Lenders shall
refund the amount of the same to the purchasing Class B Lender(s). The Class A
Lenders shall retain all rights to be indemnified or held harmless by the
Borrower in accordance with the terms of this Agreement with respect to any
contingent claims for indemnification or cost reimbursement, provided, however,
that such indemnification obligations to the selling Class A Lenders shall be
subordinated to the prior payment in full in cash of all Obligations. The Class
B Lenders shall remit the purchase price by wire transfer in federal funds to
such bank account of the Class A Lenders as the Class A Lenders may designate


-55-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





in writing to the Class B Lenders for such purpose. Interest payable pursuant to
the foregoing shall be calculated through the Business Day on which such
purchase and sale shall occur if the amounts so paid by the Class B Lenders to
the bank account designated by the Class A Lenders are received in such bank
account prior to 1:00 p.m., New York time and interest shall be calculated to
and include the next Business Day if the amounts so paid by the Class B Lenders
to the bank account designated by the Class A Lenders are received in such bank
account later than 1:00 p.m., New York time. Such purchase shall be expressly
made without representation or warranty of any kind by the Class A Lenders as to
the Obligations owing to the Class A Lenders (solely in such capacity) or
otherwise and without recourse to the Class A Lenders, except that the Class A
Lenders shall represent and warrant: (a) the amount of Obligations owing to the
Class A Lenders (solely in such capacity) being purchased and that the purchase
price and other sums payable by the Class B Lenders are true, correct and
accurate amounts, (b) that the Class A Lenders shall convey the Obligations
owing to the Class A Lenders (solely in such capacity) free and clear of any
Liens or encumbrances of the Class A Lenders or created or suffered by the Class
A Lenders, (c) as to all claims made or threatened in writing against the Class
A Lenders related to the Obligations owing to the Class A Lenders (solely in
such capacity), and (d) the Class A Lenders are duly authorized to assign the
Obligations owing to the Class A Lenders (solely in such capacity). Upon payment
in full of the Purchase Price the purchasing Class B Lender(s) shall acquire all
of the interests of the Class A Lenders’ in respect of the Class A Advances and
related Obligations and shall, as to such acquired interests, become Class A
Lender(s) hereunder, without affecting any Class B Lenders’ interest in and to
the Class B Advances or related Obligations.
Section 6.4.    Sale of Collateral. (A) The power to effect any sale of any
portion of the Collateral upon the occurrence and during the continuance of an
Event of Default pursuant to this Article VI and the Security Documents shall
not be exhausted by any one or more sales as to any portion of the Collateral
remaining unsold, but shall continue unimpaired until all Collateral shall have
been sold or until all Obligations (other than contingent obligations not then
due) hereunder have been paid in full. The Administrative Agent acting on its
own or through an agent, may from time to time postpone any sale by public
announcement made at the time and place of such sale.
(B)    Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent may, in its discretion, and shall, upon the written
request of the Majority Lenders or otherwise as provided in Section 6.2, by
written notice to the Borrower and the Lenders sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit (including
pursuant to a “credit sale” to a Lender or an assignee thereof) or for future
delivery, and upon such other terms as the Administrative Agent may require.
Notwithstanding the foregoing, prior to the consummation of any sale of the
Collateral pursuant to this Article VI and any other Loan Document (either
private or public) other than pursuant to the Trinity ROFR Letter, the
Administrative Agent shall first offer the Class B Lenders the opportunity to
purchase the Collateral (subject to the Trinity ROFR Letter) for a purchase
price equal to the greater of (x) the fair market value of the Collateral and
(y) the aggregate outstanding principal balance of the Class A Advances, plus
accrued interest thereon and fees owed thereto (such right, the “Right of First
Refusal”). If the Class B Lenders do not exercise the Right of First Refusal
within ten (10) Business Days of receipt thereof, then the Administrative Agent
shall sell the Collateral as otherwise set forth in this Section 6.4 and
pursuant to the other


-56-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Loan Documents; provided, further, that if the Class B Lenders do not exercise
the Right of First Refusal and the Administrative Agent elects to sell the
Collateral in a private sale to a third party (other than pursuant to the
Trinity ROFR Letter), then prior to the sale thereof, the Administrative Agent
shall offer the Class B Lenders the opportunity to purchase the Collateral for
the purchase price being offered by such third party, and the Class B Lenders
shall have ten (10) Business Days to accept such offer. For clarity, it is
understood and agreed that the Class B Lenders shall also have the right to bid
for and purchase the Collateral offered for sale at a public auction and, upon
compliance with the terms of sale, may hold, retain and dispose of such property
without further accountability therefor. Any Class B Lender purchasing
Collateral at such a sale may set off the purchase price of such property
against amounts owing to it in payment of such purchase price up to the full
amount owing to it. In connection with any sale or other disposition of
Collateral at foreclosure or in lieu of foreclosure upon the exercise of
remedies, the Administrative Agent shall make reasonable efforts to solicit
multiple bids and shall accept the bona fide bid offering the highest price for
the applicable Collateral (other than pursuant to the Trinity ROFR Letter).
Section 6.5.    Certain Matters Related to Appraiser. If a Default or an Event
of Default has occurred and is continuing, the Majority Class B Lenders will be
permitted to communicate directly with the Appraiser to explore disposition
strategies for the Collateral, including requesting the Appraiser to provide
valuations and quotations with respect to the Collateral; provided that the
Class A Lenders and the Class B Lenders agree that, with respect to any sale,
liquidation or other disposition of the Collateral, the Appraiser shall take
instructions solely from the Administrative Agent at the direction of the
Majority Lenders.
























-57-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ARTICLE VII    

THE ADMINISTRATIVE AGENT AND FUNDING AGENTS
Section 7.1.    Appointment; Nature of Relationship. The Administrative Agent is
appointed by the Funding Agents and the Lenders (and by each Secured Hedge
Counterparty by execution of a Secured Hedge Counterparty Joinder, if
applicable) as the Administrative Agent hereunder and under each other Loan
Document, and each of the Funding Agents and the Lenders and each Secured Hedge
Counterparty irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Funding Agent and such Lender and such
Secured Hedge Counterparty with the rights and duties expressly set forth herein
and in the other Loan Documents. The Administrative Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
VII. Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Funding Agent or Lender or any Secured Hedge
Counterparty by reason of this Agreement and that the Administrative Agent is
merely acting as the representative of the Funding Agents, the Lenders and each
Secured Hedge Counterparty with only those duties as are expressly set forth in
this Agreement and the other Loan Documents. In its capacity as the Funding
Agents’, the Lenders’ and each Secured Hedge Counterparty’s contractual
representative, the Administrative Agent (A) does not assume any fiduciary
duties to any of the Funding Agents, the Lenders or any Secured Hedge
Counterparty, (B) is a “representative” of the Funding Agents, the Lenders and
each Secured Hedge Counterparty within the meaning of Section 9-102 of the UCC
as in effect in the State of New York, and (C) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Funding
Agents, the Lenders and each Secured Hedge Counterparty agree to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Funding Agent,
each Lender and each Secured Hedge Counterparty waives.
Section 7.2.    Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall have no implied
duties or fiduciary duties to the Funding Agents, the Lenders or to any Secured
Hedge Counterparty, or any obligation to the Funding Agents, the Lenders or any
Secured Hedge Counterparty to take any action hereunder or under any of the
other Loan Documents except any action specifically provided by the Loan
Documents required to be taken by the Administrative Agent.
Section 7.3.    General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Funding Agents, the Lenders, or any Secured Hedge Counterparty for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is found in a final non-appealable judgment by a court of
competent jurisdiction to have arisen solely from (A) the gross negligence or
willful misconduct of such Person or (B) breach of contract by such Person with
respect to the Loan Documents.


-58-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 7.4.    No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc.. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (A) any statement, warranty or representation
made in connection with any Loan Document or any borrowing hereunder, (B) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, (C) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered solely to the
Administrative Agent, (D) the existence or possible existence of any Potential
Default or Event of Default, or (E) the validity, effectiveness or genuineness
of any Loan Document or any other instrument or writing furnished in connection
therewith. The Administrative Agent shall not be responsible to any Funding
Agent, any Lender or any Secured Hedge Counterparty for any recitals,
statements, representations or warranties herein or in any of the other Loan
Documents, for the perfection or priority of any of the Liens on any of the
Collateral, or for the execution, effectiveness, genuineness, validity,
legality, enforceability, collectability, or sufficiency of this Agreement or
any of the other Loan Documents or the transactions contemplated thereby, or for
the financial condition of any guarantor of any or all of the Obligations, the
Borrower or any of its respective Affiliates.
Section 7.5.    Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Majority Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all holders of Loan Notes. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
Section 7.6.    Employment of Administrative Agents and Counsel. The
Administrative Agent may execute any of its duties as the Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Funding Agents, the Lenders
or any Secured Hedge Counterparty, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Funding Agents, the Lenders or any
Secured Hedge Counterparty and all matters pertaining to the Administrative
Agent’s duties hereunder and under any other Loan Document.
Section 7.7.    Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Class A Loan Note, Class B Loan Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.
Section 7.8.    The Administrative Agent’s Reimbursement and Indemnification.
The Non‑Conduit Lenders agree to reimburse and indemnify (on a pro rata basis
based on the Class A


-59-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Lender Group Percentages and the Class B Lender Percentages, as applicable) the
Administrative Agent (A) for any amounts not reimbursed by the Borrower for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (B) for any other reasonable and documented expenses
incurred by the Administrative Agent on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents, and (C) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of the Administrative
Agent.
Section 7.9.    Rights as a Lender. With respect to its Commitment and Advances
made by it and the Loan Notes (if any) issued to it, in its capacity as a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders,”
as applicable, shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its Affiliates
in which such Person is not prohibited hereby from engaging with any other
Person.
Section 7.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
Section 7.11.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the Funding
Agents, each Secured Hedge Counterparty, the Paying Agent and the Borrower and
the Administrative Agent may be removed at any time for cause by written notice
received by the Administrative Agent from the Majority Lenders. Upon any such
resignation or removal, the Lenders shall have the right to appoint, on behalf
of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Lenders and
shall have accepted such appointment within thirty (30) days after the exiting
Administrative Agent’s giving notice of resignation or receipt of notice of
removal, then the exiting Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent (but only if such
successor is reasonably acceptable to each Lender) or petition a court of
competent jurisdiction to appoint a successor Administrative Agent. Upon the
acceptance of any appointment as the Administrative


-60-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the exiting Administrative Agent, and
the exiting Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After any exiting
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.
Section 7.12.    Loan Documents; Further Assurances. (A) Each Non-Conduit
Lender, each Funding Agent and each Secured Hedge Counterparty authorizes the
Administrative Agent to enter into each of the Loan Documents to which it is a
party and each Lender, each Funding Agent and each Secured Hedge Counterparty
authorizes the Administrative Agent to take all action contemplated by such
documents in its capacity as Administrative Agent. Each Lender, each Funding
Agent and each Secured Hedge Counterparty agrees that no Lender, no Funding
Agent and no Secured Hedge Counterparty, respectively, shall have the right
individually to seek to realize upon the security granted by any Loan Document,
it being understood and agreed that such rights and remedies may be exercised
solely by the Administrative Agent for the benefit of the Lenders, the Funding
Agents and each Secured Hedge Counterparty upon the terms of the Loan Documents.
(B)    Any Funding Agent may (in their sole discretion and expense), at any
time, have their Advances rated by Moody’s, S&P, DBRS, Inc., A.M. Best or Kroll
Bond Rating Agency, Inc. Any such rating shall not be a condition precedent to
closing the credit facility or the making of the Advances as set forth in this
Agreement. The Borrower, Sunnova Management, and the Sponsor shall provide
reasonable assistance to obtain such rating. For the avoidance of doubt, any
such rating shall not be a condition precedent to the exercise of any rights of
the Borrower or Sunnova Management under this Agreement. Any costs or fees
associated with the rating of the Advances shall be borne by the Funding Agent
and the Lenders.
Section 7.13.    Collateral Review. (A) Prior to the occurrence of an Event of
Default, the Administrative Agent and/or its designated agent (including the
Appraiser) may not more than one (1) time during any given calendar quarter (at
the expense of the Borrower), upon reasonable notice, perform (i) reviews of the
Obligors’ business operations and (ii) audits of the Collateral, in all cases,
the scope of which shall be determined by the Administrative Agent.
(B)    After the occurrence of and during the continuance of an Event of
Default, the Administrative Agent or its designated agent may, in its sole
discretion regarding frequency (at the expense of the Borrower), upon reasonable
notice, perform (i) reviews of the Obligors’ business operations and (ii) audits
or any other review of the Collateral, in all cases, the scope of which shall be
determined by the Administrative Agent.
Section 7.14.    Funding Agent Appointment; Nature of Relationship. The Class A
Funding Agent is appointed by the Lenders in its Class A Lender Group and the
Class B Funding Agent is appointed by the Class B Lenders, in each case as their
agent hereunder, and such Lenders irrevocably authorize such Funding Agent to
act as the contractual representative of such Lenders with the rights and duties
expressly set forth herein and in the other Loan Documents. Each Funding Agent
agrees


-61-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to act as such contractual representative upon the express conditions contained
in this Article VII. Notwithstanding the use of the defined term
“Funding Agent,” it is expressly understood and agreed that no Funding Agent
shall have any fiduciary responsibilities to any Lender by reason of this
Agreement and that each Funding Agent is merely acting as the representative of
the applicable Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the related Lenders’
contractual representative, each Funding Agent (A) does not assume any fiduciary
duties to any of the Lenders, (B) is a “representative” of such Lenders within
the meaning of Section 9-102 of the UCC as in effect in the State of New York
and (C) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders agrees to assert no claim against their Funding
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender waives.
Section 7.15.    Funding Agent Powers. Each Funding Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
such Funding Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. No Funding Agent shall have any implied duties or
fiduciary duties to the applicable Lenders, or any obligation to such Lenders to
take any action hereunder or under any of the other Loan Documents except any
action specifically provided by the Loan Documents required to be taken by such
Funding Agent.
Section 7.16.    Funding Agent General Immunity. Neither any Funding Agent nor
any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is found in a
final non-appealable judgment by a court of competent jurisdiction to have
arisen solely from (A) the gross negligence or willful misconduct of such Person
or (B) breach of contract by such Person with respect to the Loan Documents.
Section 7.17.    Funding Agent Responsibility for Advances, Creditworthiness,
Collateral, Recitals, Etc. Neither any Funding Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (A) any statement, warranty or representation
made in connection with any Loan Document or any borrowing hereunder, (B) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, (C) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered solely to the
Administrative Agent, (D) the existence or possible existence of any Potential
Default, Event of Default or Cash Sweep Event, or (E) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith. No Funding Agent shall be responsible
to any Lender for any recitals, statements, representations or warranties herein
or in any of the other Loan Documents, for the perfection or priority of any of
the Liens on any of the Collateral, or for the execution, effectiveness,
genuineness, validity, legality, enforceability, collectability, or sufficiency
of this Agreement or any of the other Loan Documents or the transactions
contemplated thereby, or for the financial condition of any guarantor of any or
all of the Obligations, the Borrower or any of their respective Affiliates.


-62-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 7.18.    Funding Agent Action on Instructions of Lenders. Each Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by each of the Lenders in its Class A Lender Group or each
of the Class B Lenders, as applicable, and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of such
Lenders. Each Funding Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders in its Class A Lender
Group or the Class B Lenders, as applicable, pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
Section 7.19.    Funding Agent Employment of Agents and Counsel. Each Funding
Agent may execute any of its duties as a Funding Agent hereunder by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders in its Class A Lender Group or the Class B Lenders, as applicable,
except as to money or securities received by it or its authorized agents, for
the default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. Each Funding Agent, at the expense of the Non-Conduit
Lenders, shall be entitled to advice of counsel concerning the contractual
arrangement between such Funding Agent and the Lenders in its Class A Lender
Group or the Class B Lenders, as applicable, and all matters pertaining to such
Funding Agent’s duties hereunder and under any other Loan Document.
Section 7.20.    Funding Agent Reliance on Documents; Counsel. Each Funding
Agent shall be entitled to rely upon any Loan Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and, in respect to legal matters, upon the opinion of counsel
selected by such Funding Agent, which counsel may be employees of such Funding
Agent.
Section 7.21.    Funding Agent’s Reimbursement and Indemnification. The
Non‑Conduit Lenders agree to reimburse and indemnify (on a pro rata basis based
upon the applicable Class A Lender Group Percentages or Class B Lender
Percentages) the applicable Funding Agent (A) for any amounts not reimbursed by
the Borrower for which such Funding Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (B) for any other reasonable and documented
expenses incurred by such Funding Agent on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents, and (C) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against such Funding Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of such Funding Agent.
Section 7.22.    Funding Agent Rights as a Lender. With respect to its
Commitment and Advances made by it and the Loan Notes (if any) issued to it, in
its capacity as a Lender, each Funding Agent shall have the same rights and
powers hereunder and under any other Loan Document


-63-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders,” as applicable, shall, unless the
context otherwise indicates, include such Funding Agent in its individual
capacity. Each Funding Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of their Affiliates in which such Person is not
prohibited hereby from engaging with any other Person.
Section 7.23.    Funding Agent Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon its Funding Agent or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon its Funding Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
Section 7.24.    Funding Agent Successor Funding Agent. Any Funding Agent may
resign at any time by giving written notice thereof to the Lenders in its Class
A Lender Group or the Class B Lenders, as applicable, the Administrative Agent
and the Borrower, and such Funding Agent may be removed at any time for cause by
written notice received by the Lenders in its Class A Lender Group or by the
Class B Lenders, as applicable. Upon any such resignation or removal, the
Lenders in a Class A Lender Group or the Class B Lenders, as applicable, shall
have the right to appoint a successor Funding Agent. If no successor Funding
Agent shall have been so appointed by such Lenders and shall have accepted such
appointment within thirty 30 days after the exiting Funding Agent’s giving
notice of resignation or receipt of notice of removal, then the exiting Funding
Agent may appoint, on behalf of the applicable Lenders, a successor Funding
Agent (but only if such successor is reasonably acceptable to each such Lender)
or petition a court of competent jurisdiction to appoint a successor Funding
Agent. Upon the acceptance of any appointment as a Funding Agent hereunder by a
successor Funding Agent, such successor Funding Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
exiting Funding Agent, and the exiting Funding Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. After
any exiting Funding Agent’s resignation hereunder as Funding Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Funding Agent hereunder and under the other Loan Documents. Notwithstanding
any provision in this Section 7.24 to the contrary, any Funding Agent that has
provided notice of its resignation or has been provided notice of its removal
shall be required to serve as Funding Agent until its successor has assumed such
role.
Section 7.25.    Funding Agent Loan Documents; Further Assurances. Each Lender
authorizes the applicable Funding Agent to enter into each of the Loan Documents
to which it is a party and each Lender authorizes the applicable Funding Agent
to take all action contemplated by such documents in its capacity as Funding
Agent.


-64-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ARTICLE VIII    

ADMINISTRATION AND SERVICING OF THE COLLATERAL
Section 8.1.    [Reserved].
Section 8.2.    Accounts.
(A)    Establishment. The Borrower has established and shall maintain or cause
to be maintained:
(i)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule I attached hereto, the “Proceeds Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Borrower and the Secured Parties; and
(ii)    for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated non-interest bearing trust account (such account,
as more fully described on Schedule I attached hereto, being the “Debt Service
Reserve Account” and together with the Proceeds Account, each a “Paying Agent
Account” and collectively the “Paying Agent Accounts”), bearing a designation
clearly indicating that the funds deposited therein as described below are held
for the benefit of the Borrower and the Secured Parties;
(B)     [Reserved].
(C)    Deposits and Withdrawals from the Debt Service Reserve Account. Deposits
into, and withdrawals from, the Debt Service Reserve Account shall, subject to
Section 2.7(D), be made in the following manner:
(i)    On the Closing Date, the Borrower shall deliver to the Paying Agent for
deposit into the Debt Service Reserve Account, an amount equal to the Debt
Service Reserve Required Balance as of such date;
(ii)    From the proceeds of Advances hereunder, the Borrower shall deliver to
the Paying Agent for deposit into the Debt Service Reserve Account amounts
necessary to maintain on deposit therein an amount equal to or in excess of the
Debt Service Reserve Required Balance as of the date of each such Advance, and
on each Payment Date, the Borrower shall direct (pursuant to instructions in a
form reasonably acceptable to the Paying Agent) the Paying Agent to deposit into
the Debt Service Reserve Account (as set forth and in the order of priority
established pursuant to Section 2.7(B)), funds in the amount required under
Section 2.7(B), and the Borrower may, at its option, deposit additional funds
into the Debt Service Reserve Account;
(iii)    If on any Payment Date (without giving effect to any withdrawal from
the Debt Service Reserve Account) available funds on deposit in the Proceeds
Account would be insufficient to make the payments due and payable on such
Payment Date pursuant to


-65-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Sections 2.7(B)(ii) and (iii), the Borrower shall direct (pursuant to
instructions in a form reasonably acceptable to the Paying Agent) the Paying
Agent to withdraw from the Debt Service Reserve Account an amount equal to the
lesser of such insufficiency and the amount on deposit in the Debt Service
Reserve Account and deposit such amount into the Proceeds Account and apply such
amount to payments set forth in Sections 2.7(B)(ii) and (iii); and
(iv)    [Reserved]
(v)    [Reserved]
(vi)    Unless an Event of Default has occurred and is continuing and except
during any Cash Sweep Period, on any Payment Date, if amounts on deposit in the
Debt Service Reserve Account are greater than the Debt Service Reserve Required
Balance (after giving effect to all other distributions and disbursements on
such Payment Date), the Borrower may direct (pursuant to instructions in a form
reasonably acceptable to the Paying Agent) the Paying Agent to withdraw funds in
excess of the Debt Service Reserve Required Balance from the Debt Service
Reserve Account and deposit such amounts in the Proceeds Account;
(D)    Paying Agent Account Control. (i) Each Paying Agent Account shall be
established and at all times maintained with the Paying Agent which shall act as
a “securities intermediary” (as defined in Section 8-102 of the UCC) and a
“bank” (as defined in Section 9-102 of the UCC) hereunder (in such capacities,
the “Securities Intermediary”) with respect to each Paying Agent Account. The
Paying Agent hereby confirms that, as of the Closing Date, the account numbers
of each of the Paying Agent Accounts are as described on Schedule I attached
hereto.
(ii)    Each Paying Agent Account shall be a “securities account” as defined in
Section 8-501 of the UCC and shall be maintained by the Paying Agent as a
securities intermediary for and in the name of the Borrower, subject to the lien
of the Administrative Agent, for the benefit of the Secured Parties. The Paying
Agent shall treat the Administrative Agent as the “entitlement holder” (within
the meaning of Section 8‑102(a)(7) of the UCC) in respect of all “financial
assets” (within the meaning of Section 8–102(a)(9) of the UCC) credited to the
Paying Agent Accounts.
(iii)    The Paying Agent hereby confirms and agrees that:
(a)    the Paying Agent shall not change the name or account number of any
Paying Agent Account without the prior written consent of the Administrative
Agent and the Borrower;
(b)    all securities or other property underlying any financial assets (as
hereinafter defined) credited to a Paying Agent Account shall be registered in
the name of the Paying Agent, indorsed to the Paying Agent or indorsed in blank
or credited to another securities account maintained in the name of the Paying
Agent, and in no case will any financial asset credited to a Paying Agent
Account be registered in the name of the Borrower or any other Person, payable
to the Borrower or specially indorsed to the Borrower or any other Person,
except to the extent the


-66-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





foregoing have been specially indorsed to the Administrative Agent, for the
benefit of the Secured Parties, or in blank;
(c)    all property transferred or delivered to the Paying Agent pursuant to
this Agreement will be credited to the appropriate Paying Agent Account in
accordance with the terms of this Agreement;
(d)    each Paying Agent Account is an account to which financial assets are or
may be credited, and the Paying Agent shall, subject to the terms of this
Agreement, treat the Borrower as entitled to exercise the rights that comprise
any financial asset credited to each such Paying Agent Account; and
(e)    notwithstanding the intent of the parties hereto, to the extent that any
Paying Agent Account shall be determined to constitute a “deposit account”
within the meaning of Section 9-102(a)(29) of the UCC, such Paying Agent Account
shall be subject to the exclusive control of the Administrative Agent, for the
benefit of the Secured Parties, and the Paying Agent will comply with
instructions originated by the Administrative Agent directing disposition of the
funds in such Paying Agent Account, without further consent by the Borrower;
provided that, notwithstanding the foregoing, the Administrative Agent hereby
authorizes the Paying Agent to honor withdrawal, payment, transfer or other
instructions directing disposition of the funds in the Proceeds Account received
from the Borrower, on its behalf, pursuant to Section 2.7 or this Section 8.2.
(iv)    The Paying Agent hereby agrees that each item of property (including,
without limitation, any investment property, financial asset, security,
instrument or cash) credited to any Paying Agent Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
(v)    If at any time the Paying Agent shall receive an “entitlement order” (as
defined in Section 8-102(a)(8) of the UCC) (an “Entitlement Order”) from the
Administrative Agent (i.e., an order directing a transfer or redemption of any
financial asset in any Paying Agent Account), or any “instruction” (within the
meaning of Section 9-104 of the UCC), originated by the Administrative Agent,
the Paying Agent shall comply with such Entitlement Order or instruction without
further consent by the Borrower or any other Person. The Borrower shall not make
any withdrawals from any Paying Agent Account, except pursuant to Section 2.7 or
this Section 8.2.
(vi)    In the event that the Paying Agent has or subsequently obtains by
agreement, by operation of law or otherwise a security interest in any Paying
Agent Account or any financial assets, funds, cash or other property credited
thereto or any security entitlement with respect thereto, the Paying Agent
hereby agrees that such security interest shall be subordinate to the security
interest of the Administrative Agent, for the benefit of the Secured Parties.
Notwithstanding the preceding sentence, the financial assets, funds, cash or
other property credited to any Paying Agent Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than the Administrative Agent,


-67-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





for the benefit of the Secured Parties (except that the Paying Agent may set-off
(i) all amounts due to the Paying Agent in its capacity as securities
intermediary in respect of customary fees and expenses for the routine
maintenance and operation of the Paying Agent Accounts, and (ii) the face amount
of any checks that have been credited to the Paying Agent Accounts but are
subsequently returned unpaid because of uncollected or insufficient funds).
(vii)    Regardless of any provision in any other agreement, for purposes of the
UCC, New York shall be deemed to be the “bank’s jurisdiction” (within the
meaning of Section 9-304 of the UCC) and the “security intermediary’s
jurisdiction” (within the meaning of Section 8-110 of the UCC).
(viii)    If, at any time, the Paying Agent resigns, is removed hereunder or
ceases to meet the eligibility requirements of an Eligible Institution, the
Borrower, for the benefit of the Administrative Agent and the Lenders, shall
within thirty (30) days establish a new Proceeds Account and Debt Service
Reserve Account meeting the conditions specified above with an Eligible
Institution reasonably acceptable to the Administrative Agent and transfer any
cash and/or any investments held therein or with respect thereto to such new
Proceeds Account and Debt Service Reserve Account, as applicable. From the date
such new Proceeds Account or Debt Service Reserve Account, as applicable, is
established, it shall be the “Proceeds Account” or “Debt Service Reserve
Account,” hereunder, as applicable.
(E)    Permitted Investments. Prior to an Event of Default, the Borrower (and
after an Event of Default, the Administrative Agent) may direct each banking
institution at which the Proceeds Account or Debt Service Reserve Account shall
be established, in writing, to invest the funds held in such accounts in one or
more Cash Equivalents. Absent such written direction, such funds shall remain
uninvested. All investments of funds on deposit in the Proceeds Account or Debt
Service Reserve Account shall be uninvested so that such funds will be available
on the Business Day immediately preceding the date on which the funds are to be
disbursed from such account, unless otherwise expressly set forth herein. All
interest derived from such Permitted Investments shall be deemed to be
“investment proceeds” and shall be deposited into such account to be distributed
in accordance with the requirements hereof. The taxpayer identification number
associated with the Proceeds Account and Debt Service Reserve Account shall be
that of the Borrower, and the Borrower shall report for federal, state and local
income tax purposes the income, if any, earned on funds in such accounts.
Section 8.3.    Adjustments. If the Borrower makes a mistake with respect to the
amount of any proceeds or payment and deposits, pays or causes to be deposited
or paid, an amount that is less than or more than the actual amount thereof, the
Borrower shall appropriately adjust the amounts subsequently deposited into the
applicable account or paid out to reflect such mistake for the date of such
adjustment.






-68-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





ARTICLE IX    

THE PAYING AGENT
Section 9.1.    Appointment. The appointment of Wells Fargo Bank, National
Association is hereby confirmed by the other parties hereto as Paying Agent, and
accepts such appointment subject to the terms of this Agreement.
Section 9.2.    Representations and Warranties. The Paying Agent represents to
the other parties hereto as follows:
(A)    Organization; Corporate Powers. The Paying Agent is duly incorporated and
validly existing under the laws of the jurisdiction of its incorporation and has
all requisite power and authority to conduct its business, to own its property
and to execute, deliver and perform all of its obligations under this Agreement,
and no license, permit, consent or approval, is required to be obtained,
effective or given by the Paying Agent to enable it to perform its obligations
hereunder.
(B)    Authority. The execution, delivery and performance by the Paying Agent of
this Agreement have been duly authorized by all necessary action on the part of
the Paying Agent.
(C)    Enforcement. This Agreement constitutes the legal, valid and binding
obligation of the Paying Agent, enforceable against the Paying Agent in
accordance with its terms except as such enforcement may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity, regardless of whether such
enforcement is sought at equity or at law.
(D)    No Conflict. The Paying Agent is not in violation of any law, rule, or
regulation governing the banking or trust powers of the Paying Agent applicable
to it or any indenture, lease, loan or other agreement to which the Paying Agent
is a party or by which it or its assets may be bound or affected, except for
such laws, rules or regulations or indentures, leases, loans or other agreements
the violation of which would not have a material adverse effect on the Paying
Agent’s abilities to perform its obligations in accordance with the terms of
this Agreement.
Section 9.3.    Limitation of Liability of the Paying Agent. Notwithstanding
anything contained herein to the contrary, this Agreement has been executed by
Wells Fargo Bank, National Association, not in its individual capacity, but
solely as the Paying Agent, and in no event shall Wells Fargo Bank, National
Association have any liability for the representations, warranties, covenants,
agreements or other obligations of the other parties hereto or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the party responsible
therefor.
Section 9.4.    Certain Matters Affecting the Paying Agent. Notwithstanding
anything herein to the contrary:


-69-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(A)    The Paying Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement. The Paying Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement.
(B)    The Paying Agent shall not be subject to any fiduciary or other implied
duties, obligations or covenants regardless of whether an Event of Default has
occurred and is continuing.
(C)    The Paying Agent shall not be liable for any action taken or any error of
judgment made in good faith by an officer or officers of the Paying Agent,
unless it shall be conclusively determined by the final judgment of a court of
competent jurisdiction not subject to appeal or review that the Paying Agent was
grossly negligent or acted with willful misconduct in ascertaining the pertinent
facts.
(D)    The Paying Agent shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with any direction given
or certificate or other document delivered to the Paying Agent under this
Agreement or any other Loan Document.
(E)    None of the provisions of this Agreement or any other Loan Document shall
require the Paying Agent to expend or risk its own funds or otherwise to incur
any liability, financial or otherwise, in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.
(F)    The Paying Agent may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties, and shall be under no obligation to
inquire as to the adequacy, content, accuracy or sufficiency of any such
information or be under any obligation to make any calculation (or
re-calculation), certification, or verification in respect of any such
information and shall not be liable for any loss that may be occasioned thereby.
The Paying Agent may also, but shall not be required to, rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper person, and shall not incur any liability for relying thereon.
(G)    Whenever in the administration of the provisions of this Agreement or any
other Loan Document the Paying Agent shall deem it necessary or desirable that a
matter be proved or established prior to taking or suffering any action to be
taken hereunder, such matter may, in the absence of gross negligence, willful
misconduct or bad faith on the part of the Paying Agent, be deemed to be
conclusively proved and established by a certificate delivered to the Paying
Agent hereunder, and such certificate, in the absence of gross negligence,
willful misconduct or bad faith on the part of the Paying Agent, shall be full
warrant to the Paying Agent for any action taken, suffered or omitted by it
under the provisions of this Agreement or any other Loan Document.


-70-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(H)    The Paying Agent, at the expense of the Borrower, may consult with
counsel, and the advice or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel; provided however that such costs of counsel are reasonable and
documented. Before the Paying Agent acts or refrains from acting hereunder, it
may require and shall be entitled to receive an Officer’s Certificate and/or an
opinion of counsel, the costs of which (including the Paying Agent’s reasonable
and documented attorney’s fees and expenses) shall be paid by the party
requesting that the Paying Agent act or refrain from acting. The Paying Agent
shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officer’s Certificate or opinion of counsel.
(I)    The Paying Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, entitlement order, approval or other paper or
document.
(J)    Except as provided expressly in Section 8.2(E) hereof, the Paying Agent
shall have no obligation to invest and reinvest any cash held in any of the
accounts hereunder in the absence of a timely and specific written investment
direction pursuant to the terms of this Agreement. In no event shall the Paying
Agent be liable for the selection of investments or for investment losses
incurred thereon. The Paying Agent shall have no liability in respect of losses
incurred as a result of the liquidation of any investment prior to its stated
maturity or the failure of another party to timely provide a written investment
direction pursuant to the terms of this Agreement. Investments in any Permitted
Investments are not obligations or recommendations of, or endorsed or guaranteed
by, the Paying Agent or its Affiliates. The Paying Agent and its Affiliates may
provide various services for Permitted Investments and may be paid fees for such
services. Each party hereto understands and agrees that proceeds of the sale of
investments of the funds in any account maintained with the Paying Agent will be
deposited by the Paying Agent into the applicable accounts on the Business Day
on which the Paying Agent receives appropriate instructions hereunder, if such
instructions received by the Paying Agent prior to the deadline for same day
sale of such investments. If the Paying Agent receives such instructions after
the applicable deadline for the sale of such investments, such proceeds will be
deposited by the Paying Agent into the applicable account on the next succeeding
Business Day. The parties hereto agree that notifications after the completion
of purchases and sales of investments shall not be provided by the Paying Agent
hereunder, and the Paying Agent shall make available, upon request and in lieu
of notifications, periodic account statements that reflect such investment
activity. No statement shall be made available if no investment activity has
occurred during such period.
(K)    The Paying Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees appointed with due care, and shall not be responsible for
any action or omission on the part of any agent, attorney, custodian or nominee
so appointed.


-71-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(L)    Any corporation or entity into which the Paying Agent may be merged or
converted or with which it may be consolidated, or any corporation or entity
resulting from any merger, conversion or consolidation to which the Paying Agent
shall be a party, or any corporation or entity succeeding to the business of the
Paying Agent shall be the successor of the Paying Agent hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
(M)    In no event shall the Paying Agent be liable for punitive, special,
indirect or consequential loss or damage of any kind whatsoever (including lost
profits), even if the Paying Agent has been advised of such loss or damage and
regardless of the form of action.
(N)    In no event shall the Paying Agent be liable for any failure or delay in
the performance of its obligations under this Agreement or any related documents
because of circumstances beyond the Paying Agent’s control, including a failure,
termination, or suspension of a clearing house, securities depositary,
settlement system or central payment system in any applicable part of the world
or acts of God, flood, war (whether declared or undeclared), civil or military
disturbances or hostilities, nuclear or natural catastrophes, political unrest,
explosion, severe weather or accident, earthquake, terrorism, fire, riot, labor
disturbances, strikes or work stoppages for any reason, embargo, government
action, including any laws, ordinances, regulations or the like (whether
domestic, federal, state, county or municipal or foreign) which delay, restrict
or prohibit the providing of the services contemplated by this Agreement or any
other Loan Document or any related documents, or the unavailability of
communications or computer facilities, the failure of equipment or interruption
of communications or computer facilities, or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility, or any other
causes beyond the Paying Agent’s control whether or not of the same class or
kind as specified above.
(O)    Knowledge of the Paying Agent shall not be attributed or imputed to any
affiliate, line of business, or other division of Wells Fargo Bank, National
Association (and vice versa).
(P)    The right of the Paying Agent to perform any permissive or discretionary
act enumerated in this Agreement or any other Loan Document shall not be
construed as a duty.
(Q)    Absent gross negligence, bad faith or willful misconduct (in each case as
conclusively determined by a court of competent jurisdiction pursuant to a final
order or verdict not subject to appeal) on the part of, Wells Fargo Bank,
National Association in acting in each of its capacities under this Agreement
and the related Loan Documents shall not constitute impermissible self-dealing
or a conflict of interest, and the parties hereto hereby waive any conflict of
interest presented by such service. Wells Fargo Bank, National Association may
act as agent for, provide banking, custodial, collateral agency, verification
and other services to, and generally engage in any kind of business, with others
to the same extent as if Wells Fargo Bank, National Association, were not a
party hereto. Nothing in


-72-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





this Agreement or any other Loan Document shall in any way be deemed to restrict
the right of Wells Fargo Bank, National Association to perform such services for
any other person or entity, and the performance of such services for others will
not, in and of itself, be deemed to violate or give rise to any duty or
obligation to any party hereto not specifically undertaken by Wells Fargo Bank,
National Association hereunder or under any other Loan Document.
(R)    The Paying Agent shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Agreement or any other Loan Document other than for the Paying Agent’s
compensation.
(S)    The Paying Agent shall not be deemed to have notice or knowledge of, or
be required to act based on, any event or information (including any Event of
Default, Cash Sweep Event or any other default and including the sending of any
notice) unless a Responsible Officer of the Paying Agent has actual knowledge or
shall have received written notice thereof. In the absence of such actual
knowledge or receipt of such notice, the Paying Agent may conclusively assume
that none of such events have occurred and the Paying Agent shall not have any
obligation or duty to determine whether any Event of Default, Cash Sweep Event
or any other default has occurred. The delivery or availability of reports or
other documents to the Paying Agent (including publicly available reports or
documents) shall not constitute actual or constructive knowledge or notice of
information contained in or determinable from those reports or documents, except
for such information provided to be delivered under this Agreement to the Paying
Agent; and knowledge or information acquired by any Responsible Officer of the
Paying Agent in any of its respective capacities hereunder or under any other
document related to this transaction, provided that the foregoing shall not
relieve the Person acting as Paying Agent, as applicable, from its obligations
to perform or responsibility for the manner of performance of its duties in a
separate capacity under the Loan Documents.
(T)    Except as otherwise provided in this Article IX:
(i)    except as expressly required pursuant to the terms of this Agreement, the
Paying Agent shall not be required to make any initial or periodic examination
of any documents or records for the purpose of establishing the presence or
absence of defects, the compliance by the Borrower or any other Person with its
representations and warranties or for any other purpose except as expressly
required pursuant to the terms of this Agreement;
(ii)    whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Paying Agent shall be subject to the provisions of this
Article IX;
(iii)    the Paying Agent shall not have any liability with respect to the acts
or omissions of any other Person, and may assume compliance by each of the other
parties to the Loan Documents with their obligations thereunder unless a
Responsible Officer of the Paying Agent is notified of any such noncompliance in
writing;


-73-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(iv)    under no circumstances shall the Paying Agent be personally liable for
any representation, warranty, covenant, obligation or indebtedness of any other
party to the Loan Documents (other than Wells Fargo Bank, National Association
in any of its capacities under the Loan Documents);
(v)    the Paying Agent shall not be held responsible or liable for or in
respect of, and makes no representation or warranty with respect to (A) any
recording, filing or depositing of this Agreement or any agreement referred to
herein or any financing statement, continuation statement or amendments to a
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any re-recording, refiling or redepositing of any thereof, or (B) the existence,
genuineness, value or protection of any collateral, for the legality,
enforceability, effectiveness or sufficiency of the Transaction Documents or for
the monitoring, creation, maintenance, enforceability, existence, status,
validity, priority or perfection of any security interest, lien or collateral or
the performance of any collateral; and
(vi)    the Paying Agent shall not be required to take any action hereunder if
it shall have reasonably determined, or shall have been advised by its counsel,
that such action is likely to result in liability on the part of the Paying
Agent or is contrary to the terms hereof or any other Loan Document to which it
is a party or is not in accordance with applicable laws.
(U)    It is expressly understood and agreed by the parties hereto that the
Paying Agent (i) has not provided nor will it provide in the future, any advice,
counsel or opinion regarding the tax, financial, investment, securities law or
insurance implications and consequences of the consummation, funding and ongoing
administration of this Agreement and the matters contemplated herein, including,
but not limited to, income, gift and estate tax issues, and the initial and
ongoing selection and monitoring of financing arrangements, (ii) has not made
any investigation as to the accuracy of any representations, warranties or other
obligations of any other party to this Agreement or the other Loan Documents or
any other document or instrument and shall not have any liability in connection
therewith and (iii) has not prepared or verified, or shall be responsible or
liable for, any information, disclosure or other statement in any disclosure or
offering document delivered in connection with this Agreement or the other Loan
Documents.
(V)    The recitals contained herein shall not be taken as the statements of the
Paying Agent, and the Paying Agent does not assume any responsibility for their
correctness. The Paying Agent does not make any representation regarding the
validity, sufficiency or enforceability of this Agreement or the other Loan
Documents or as to the perfection or priority of any security interest therein,
except as expressly set forth in Section 9.2(C).
(W)    In the event that (i) the Paying Agent is unsure as to the application or
interpretation of any provision of this Agreement or any other Loan Document,
(ii) this Agreement is silent or is incomplete as to the course of action that
the Paying Agent is required or permitted to take with respect to a particular
set of facts, or (iii) more than one


-74-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





methodology can be used to make any determination or calculation to be performed
by the Paying Agent hereunder, then the Paying Agent may give written notice to
the Administrative Agent requesting written instruction and, to the extent that
the Paying Agent acts or refrains from acting in good faith in accordance with
any such written instruction, the Paying Agent shall not be personally liable to
any Person. If the Paying Agent shall not have received such written instruction
within ten (10) calendar days of delivery of notice to the Administrative Agent
(or within such shorter period of time as may reasonably be specified in such
notice or as may be necessary under the circumstances) it may, but shall be
under no duty to, take or refrain from taking any action, and shall have no
liability to any Person for such action or inaction.
(X)    The Paying Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Loan Document or to
institute, conduct or defend any litigation hereunder or thereunder or in
relation hereto or thereto at the request, order or direction of any of any
Person, unless such Person with the requisite authority shall have offered to
the Paying Agent security or indemnity satisfactory to the Paying Agent against
the costs, expenses and liabilities (including the reasonable and documented
fees and expenses of the Paying Agent’s counsel and agents) which may be
incurred therein or thereby.
(Y)    The Paying Agent shall have no duty (i) to maintain or monitor any
insurance or (ii) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Collateral.
(Z)    Notwithstanding anything to the contrary in this Agreement, the Paying
Agent shall not be required to take any action that is not in accordance with
applicable law.
Section 9.5.    Indemnification. The Borrower agrees to reimburse and indemnify,
defend and hold harmless the Paying Agent, in its individual and representative
capacities, and its officers, directors, agents and employees (collectively, the
“Paying Agent Indemnified Parties”) against any and all fees, costs, damages,
losses, suits, claims, judgments, liabilities, obligations, penalties, actions,
expenses (including the reasonable and documented fees and expenses of counsel
and court costs) or disbursements of any kind and nature whatsoever, regardless
of the merit, which may be imposed on, incurred by or demanded, claimed or
asserted against any of them in any way directly or indirectly relating to or
arising out of or in connection with this Agreement or any other Loan Document
or any other document delivered in connection herewith or therewith or the
transactions contemplated hereby or thereby, or the enforcement of any of the
terms hereof or thereof or of any such other documents, including in connection
with any enforcement (including any action, claim or suit brought) by any Paying
Agent Indemnified Party of its rights hereunder or thereunder (including rights
to indemnification), provided, that the Borrower shall not be liable for any of
the foregoing to the extent arising from the gross negligence, willful
misconduct or bad faith of the Paying Agent, as determined by the final judgment
of a court of competent jurisdiction, no longer subject to appeal or review. The
provisions of this Section 9.5 shall survive the discharge, termination or
assignment of this Agreement or any related agreement or the earlier of the
resignation or removal


-75-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





of the Paying Agent. This Section 9.5 shall not apply with respect to Taxes
other than any Taxes that represent losses, liabilities, claims and damages
arising from any non-Tax proceeding. The Paying Agent Indemnified Parties’
reasonable and documented expenses are intended as expenses of administration.
Section 9.6.    Successor Paying Agent. The Paying Agent may resign at any time
by giving at least thirty (30) days’ prior written notice thereof to the other
parties hereto; provided, that no such resignation shall become effective until
a successor Paying Agent that is satisfactory to the Administrative Agent and,
to the extent no Event of Default has occurred and is continuing, the Borrower,
has been appointed hereunder. The Paying Agent may be removed at any time for
cause by at least thirty (30) days’ prior written notice received by the Paying
Agent from the Administrative Agent. Upon any such resignation or removal, the
Administrative Agent shall have the right to appoint a successor Paying Agent
that is satisfactory to the Borrower (unless an Event of Default has occurred
and is continuing). If no successor Paying Agent shall have been so appointed
and shall have accepted such appointment within thirty (30) days after the
exiting Paying Agent’s giving notice of resignation or receipt of notice of
removal, then the exiting Paying Agent may, at the sole expense (including all
fees, costs and expenses (including attorneys’ reasonable and documented fees
and expenses) incurred in connection with such petition) of the Borrower,
petition a court of competent jurisdiction to appoint a successor Paying Agent.
Upon the acceptance of any appointment as the Paying Agent hereunder by a
successor Paying Agent, such successor Paying Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
exiting Paying Agent, and the exiting Paying Agent shall be discharged from its
duties and obligations hereunder. After any exiting Paying Agent’s resignation
hereunder, the provisions of this Article IX shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Paying Agent hereunder. If the Paying Agent consolidates with,
merges or converts into, or transfers or sells all or substantially all its
corporate trust business or assets to, another Person, the resulting, surviving
or transferee Person without any further act shall be the successor Paying
Agent.
ARTICLE X    

MISCELLANEOUS
Section 10.1.    Survival. All representations and warranties made by the
Borrower herein and all indemnification obligations of the Borrower hereunder
shall survive, and shall continue in full force and effect, after the making and
the repayment of the Advances hereunder and the termination of this Agreement.
Section 10.2.    Amendments, Etc. (A) No amendment to or waiver of any provision
of this Agreement, nor consent to any departure therefrom by the parties hereto,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent, on behalf of the Lenders and each Funding Agent,
and the Borrower; provided that no such amendment or waiver shall (i) reduce the
amount of or extend the maturity of any Advance or reduce the rate or extend the
time of payment of interest thereon, or reduce or alter the timing of any other
amount payable to any Lender hereunder, including amending or modifying any of
the definitions related to such terms, in each case without the consent of the
Lenders affected thereby, (ii) reduce the percentage


-76-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





specified in the definition of the Majority Class B Lenders without the written
consent of all Class B Lenders, (iii) reduce the percentage specified in the
definition of the Majority Lenders without the written consent of all Lenders,
(iv) amend, modify or waive any provision of Sections 7.14 through 7.25 hereof
without the written consent of all Funding Agents, (v) [intentionally omitted],
(vi) affect the rights or duties of the Paying Agent under this Agreement
without the written consent of the Paying Agent, (vii) (A) amend or modify any
provision of any of Sections 2.7, 2.8, 2.9, 5.1(A), 5.1(L)(iv), 5.2(A), 5.2(B),
5.2(N), and 6.1 through 6.4, or any or of the definitions of the defined terms
“Appraiser,” “Aggregate Borrowing Base”, “Borrowing Base”, “Cash Sweep Event”,
“Cash Sweep Period”, “Cash Sweep Class A Target Advance Rate” (or amend or
modify any defined terms used in any of the foregoing sections or definitions,
the amendment or modification of which would result in a substantive amendment
or modification of such sections or definitions), or (B) waive, limit, reduce or
impair any condition precedent required to be satisfied for the making of an
Advance, without, in each case, the consent of all Lenders, or (viii) amend or
modify any provision of Section 2.6 or otherwise increase the Class A Aggregate
Commitment above the Class A Maximum Facility Amount or increase the Class B
Aggregate Commitment above the Class B Maximum Facility Amount without the
consent of all Lenders. The Borrower agrees to provide notice to each party
hereto of any amendments to or waivers of any provision of this Agreement;
provided that the Borrower shall provide the Lenders with prompt written notice
of any amendment to any provision of this Agreement, prior to such amendment
becoming effective.
(B)    Notwithstanding the foregoing or any other provision of this Agreement or
any other Loan Document to the contrary, the Administrative Agent, on behalf of
the Lenders and each Funding Agent, and the Borrower may enter into an amendment
hereto for the purpose of subdividing the Advances into separate tranches or
reallocating the outstanding principal balance of the Advances among the Class A
Advances and the Class B Advances; provided, no such amendment may be executed
without the consent of all Lenders affected thereby; provided further, that such
amendment shall be at the expense of the Lender or Lenders requesting such
amendment and that none of the Borrower, Paying Agent or the Administrative
Agent need enter into such amendment and no Lender need consent to such
amendment if it would have a Material Adverse Effect on the payments, economics
or obligations of any such party. Subject to the preceding sentence, the
Borrower agrees to cooperate in effecting any amendment pursuant to this Section
10.2(B).
(C)    Notwithstanding anything to the contrary set forth in this Section 10.2,
the consent of the Administrative Agent shall not be required for any amendment
made in accordance with Sections 5.1(A)(ix) and (x).
Section 10.3.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and mailed or delivered by courier or facsimile:
(A) if to the Borrower, to the Borrower, at its address at 20 Greenway Plaza,
Suite 475, Houston, TX 77046. Attention: Chief Financial Officer and Treasurer,
Facsimile: (281) 985-9907, email address: treasury@sunnova.com;
notices@sunnova.com;
(B) if to the Administrative Agent, the CS Funding Agent, the CS Non‑Conduit
Lender, or the CS Conduit Lender at its address at Credit Suisse AG, New York
Branch, 11 Madison Avenue,


-77-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





4th Floor, New York, NY 10010; Conduit and Warehouse Financing (212) 538-2007;
email address: list.afconduitreports@creditsuisse.com;
abcp.monitoring@creditsuisse.com;
(C) if to the Class B Funding Agent or Class B Non-Conduit Lender, at its
address at LibreMax Master Fund, Ltd., c/o LibreMax Capital, LLC, 600 Lexington
Avenue, 7th Floor, New York, NY 10022, Attention: Frank Bruttomesso, Email:
fbruttomesso@libremax.com, Telephone: 212-612-1565;
(D) if to the Paying Agent, at its address at 600 S. 4th Street, MAC N9300-061,
Minneapolis, MN 55479, Attention: Corporate Trust Services – Asset-Backed
Administration, Email: ctsabsservicer@wellsfargo.com; and
(E) in the case of any party, at such address or other address as shall be
designated by such party in a written notice to each of the other parties
hereto. Notwithstanding the foregoing, each Borrowing Base Report may be
delivered by electronic mail; provided, that such electronic mail is sent by a
Responsible Officer and each such Borrowing Base Report is accompanied by an
electronic reproduction of the signature of a Responsible Officer of the
Borrower and the Sponsor. All such notices and communications shall be
effective, upon receipt, provided, that notice by facsimile or email shall be
effective upon electronic or telephonic confirmation of receipt from the
recipient.
Section 10.4.    No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder or under the Loan Notes shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 10.5.    Indemnification. The Borrower agrees to indemnify the
Administrative Agent, the Paying Agent, each Lender, and their respective
Related Parties (collectively, the “Indemnitees”) from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses
(including court costs and fees and expenses of counsel and of enforcing the
Borrower’s indemnification obligations hereunder) to which such Indemnitee may
become subject arising out of, resulting from or in connection with any claim,
litigation, investigation or proceeding (each, a “Proceeding” (including any
Proceedings under environmental laws)) relating to the Loan Documents or any
other agreement, document, instrument or transaction related thereto, the use of
proceeds thereof and the transactions contemplated hereby, regardless of whether
any Indemnitee is a party thereto and whether or not such Proceedings are
brought by the Borrower, its equity holders, affiliates, creditors or any other
third party, and to reimburse each Indemnitee upon written demand therefor
(together with reasonable back-up documentation supporting such reimbursement
request) for any reasonable and documented legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing of
one law firm to all such Indemnitees, taken as a whole, and, in the case of a
conflict of interest, of one additional counsel to the affected Indemnitee taken
as a whole (and, if reasonably necessary, of one local counsel and/or one
regulatory counsel in any material relevant jurisdiction); provided, that the
foregoing indemnity and reimbursement obligation will not, as to any Indemnitee,
apply to (A) losses, claims, damages, liabilities or related expenses (i) to the
extent they are found in a final non-appealable judgment of a court of competent
jurisdiction to arise from the willful misconduct, bad faith or


-78-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





gross negligence of, or with respect to Indemnitees other than the Paying Agent,
material breach of the Loan Documents by, such Indemnitee or any of its
affiliates or controlling persons or any of the officers, directors, employees,
advisors or agents of any of the foregoing or (ii) arising out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of their Affiliates and that is brought by such
Indemnitee against another Indemnitee (other than an Indemnitee acting in its
capacity as Paying Agent, agent, arranger or any other similar role in
connection with the Loan Documents) or (B) any settlement entered into by such
Indemnitee without the Borrower’s written consent (such consent not to be
unreasonably withheld or delayed). This Section 10.5 shall not apply with
respect to Taxes other than any Taxes that represent losses, liabilities, claims
and damages arising from any non-Tax Proceeding. The provisions of this Section
10.5 shall survive the discharge, termination or assignment of this Agreement or
any related agreement or the earlier of the resignation or removal of the Paying
Agent. Notwithstanding anything to the contrary in this Section 10.5, the
provisions of this Section shall be applied without prejudice to, and the
provisions shall not have the effect of diminishing, the rights of the Paying
Agent and any Paying Agent Indemnified Parties under Section 9.5 of this
Agreement or any other provision of any Loan Document providing for the
indemnification of any such Persons.
Section 10.6.    Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable and documented costs and expenses in connection with the preparation,
execution, delivery, filing, recording, administration, modification, amendment
or waiver of this Agreement, the Loan Notes and the other documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent and the Paying Agent with respect thereto
and with respect to advising the Administrative Agent and the Paying Agent as to
their respective rights and responsibilities under this Agreement and the other
Loan Documents. The Borrower further agrees to pay on demand all costs and
expenses, if any (including reasonable and documented counsel fees and expenses)
(A) in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Loan Notes and the other
documents to be delivered hereunder and (B) incurred by the Administrative Agent
or the Paying Agent in connection with the transactions described herein and in
the other Loan Documents including in any case reasonable and documented counsel
fees and expenses in connection with the enforcement of rights under this
Section 10.6. Without limiting the foregoing, the Borrower acknowledges and
agrees that the Administrative Agent or its counsel may at any time after an
Event of Default shall have occurred and be continuing, engage professional
consultants selected by the Administrative Agent to conduct additional due
diligence with respect to the transactions contemplated hereby, including (A)
review and independently assess the existing methodology employed by the
Borrower and DeveloperCo in allocating purchase price payments with respect to
Projects incorporating any Collateral and make any recommendations to amend the
methodology, if appropriate, (B) review the financial forecasts submitted by the
Borrower to the Administrative Agent and assess the reasonableness and
feasibility of those forecasts and make any recommendations based on that
review, if appropriate, and (C) verify the asset base of the Borrower and the
Borrower’s valuation of their assets, as well as certain matters related
thereto. The reasonable and documented fees and expenses of such professional
consultants, in accordance with the provisions of this Section 10.6, shall be at
the sole cost and expense of the Borrower. In addition, the Borrower shall pay
any and all Other Taxes and agrees to save the Administrative Agent, the Paying
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying


-79-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





or omission to pay such Other Taxes. In addition, the Borrower agrees to pay on
demand all fees pursuant to the Appraiser Engagement Letter and otherwise
reasonable and documented costs and expenses, if any (including reasonable and
documented counsel fees and expenses), incurred by the Appraiser in connection
with the Appraiser’s responsibilities in connection with this Agreement and the
Loan Documents.
Section 10.7.    Right of Set-off; Ratable Payments; Relations Among Lenders.
(A) Upon the occurrence and during the continuance of any Event of Default, and
subject to the prior payment of Obligations owed to the Paying Agent, each of
the Administrative Agent and the Lenders are hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by and other indebtedness incurred pursuant to this Agreement
at any time owing to the Administrative Agent or such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and the Loan Notes,
whether or not the Administrative Agent or such Lenders shall have made any
demand under this Agreement or the Loan Notes and although such obligations may
be unmatured. The Administrative Agent and each Lender agrees promptly to notify
the Borrower after any such set-off and application; provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and the Lenders under this
Section 10.7(A) are in addition to other rights and remedies (including other
rights of set-off) which the Administrative Agent and the Lenders may have.
(B)    If any Lender, whether by setoff or otherwise, has payment made to it
upon its Advances in a greater proportion than that received by any other
Lender, such other Lender agrees, promptly upon demand, to purchase a portion of
the Advances held by the Lenders so that after such purchase each Lender will
hold its ratable share of Advances. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon written demand, to take
such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
(C)    Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 10.7(A), the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or any other obligor
hereunder or with respect to any Collateral or Loan Document, without the prior
written consent of the other Lenders or, as may be provided in this Agreement or
the other Loan Documents, at the direction of the Administrative Agent.
(D)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.




-80-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 10.8.    Binding Effect; Assignment. (a) This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Paying Agent and the
Administrative Agent and each Lender, and their respective successors and
assigns, except that the Borrower shall not have the right assign to their
rights hereunder or any interest herein without the prior written consent of the
Administrative Agent and the Lenders, and any assignment by Borrower in
violation of this Section 10.8 shall be null and void. Any Lender may at any
time, without the consent of the Borrower or the Administrative Agent, assign
all or any portion of its rights and obligations under this Agreement and any
Loan Note to a Federal Reserve Bank and each Conduit Lender may assign its
rights and obligations under this Agreement to a Program Support Provider;
provided, that no such assignment or pledge shall release the transferor Lender
from its obligations hereunder. Each Lender may assign to one or more banks or
other entities all or any part or portion of, or may grant participations to one
or more banks or other entities in all or any part or portion of its rights and
obligations hereunder (including, without limitation, its Commitment, its Loan
Notes or its Advances); provided that during the Availability Period, no Lender
may transfer or assign any portion of its rights and obligations under this
Agreement or any Loan Note to a Disqualified Lender; provided further that each
such assignment (A) shall be substantially in the form of Exhibit F hereto or
any other form reasonably acceptable to the Administrative Agent and (B) shall
either be made (i) to a Permitted Assignee or (ii) to a Person that is
acceptable to the Administrative Agent in its reasonable discretion (such
consent not to be unreasonably withheld or delayed) unless an Event of Default
shall have occurred and be continuing.
(b)    If any assignment or participation is made to a Disqualified Lender in
violation of this Section 10.8, the Borrower may upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) purchase or prepay the
Advances held by such Disqualified Lender by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Advances, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(B) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.8), all of its
interest, rights and obligations under this Agreement to one or more banks or
other entities at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
Disqualified Lenders (A) will not, absent an Event of Default or consent from
the Borrower (x) have the right to receive financial reports that are not
publicly available or other reports or confidential information provided to
Lenders by the Borrower or the Administrative Agent (other than Tax reporting
information with respect to the Advances), (y) attend or participate in meetings
with the Borrower attended by the Lenders and the Administrative Agent, or (z)
access any electronic site maintained by the Borrower or Administrative Agent to
provide Lenders with confidential information or confidential communications
from counsel to or financial advisors of the Administrative Agent and (B) (x)
for purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y)


-81-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





for purposes of voting on any plan of reorganization or plan of liquidation,
each Disqualified Lender party hereto hereby agrees (1) not to vote on such
plan, (2) if such Disqualified Lender does vote on such plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other debtor relief laws) and
(3) not to contest any request by any party for a determination by the a
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(c)    Upon, and to the extent of, any assignment (unless otherwise stated
therein) made by any Lender hereunder, the assignee or purchaser of such
assignment shall be a Lender hereunder for all purposes of this Agreement and
shall have all the rights, benefits and obligations (including the obligation to
provide documentation pursuant to Section 2.17(G)) of a Lender hereunder. Each
Funding Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices a register (the “Register”) for the recordation
of the names and addresses of the applicable Lenders, the outstanding principal
amounts (and accrued interest) of the Advances owing to each applicable Lender
pursuant to the terms hereof from time to time and any assignment of such
outstanding Advances. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Paying Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Any Lender may, without the consent of the Borrower, sell participation
interests in its Advances and obligations hereunder (each such recipient of a
participation a “Participant”); provided that after giving effect to the sale of
such participation, such Lender’s obligations hereunder and rights to consent to
any waiver hereunder or amendment hereof shall remain unchanged, such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, all amounts payable to such Lender hereunder and all rights
to consent to any waiver hereunder or amendment hereof shall be determined as if
such Lender had not sold such participation interest, and the Borrower and the
Administrative Agent and the other parties hereto shall continue to deal solely
and directly with such Lender and not be obligated to deal with such
participant. The Participant shall have no right to affect such Lender’s vote or
action with respect to any matter requiring such Lender’s vote or action under
this Agreement. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the outstanding principal amounts
(and accrued interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations or Section 1.163-5 of the
Proposed United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest


-82-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent shall have no responsibility for maintaining a
Participant Register. Each recipient of a participation shall, to the fullest
extent permitted by law, have the same rights, benefits and obligations
(including the obligation to provide documentation pursuant to Section 2.17(G)),
hereunder with respect to the rights and benefits so participated as it would
have if it were a Lender hereunder, except that no Participant shall be entitled
to receive any greater payment under Sections 2.11 or 2.17 than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
(e)    Notwithstanding any other provision of this Agreement to the contrary,
(i) a Lender may pledge as collateral, or grant a security interest in, all or
any portion of its rights in, to and under this Agreement to a security trustee
in connection with the funding by such Lender of Advances without the consent of
the Borrower; provided that no such pledge or grant shall release such Lender
from its obligations under this Agreement and (ii) a Conduit Lender may at any
time, without any requirement to obtain the consent of the Administrative Agent
or the Borrower, pledge or grant a security interest in all or any portion of
its rights (including, without limitation, rights to payment of capital and
yield) under this Agreement to a collateral agent or trustee for its commercial
paper program.
Section 10.9.    GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
Section 10.10.    Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK (NEW YORK
COUNTY) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.


-83-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Section 10.11.    Waiver of Jury Trial. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.


Section 10.12.    Section Headings. All section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of this Agreement.


Section 10.13.    Tax Characterization. The parties hereto intend for the
transactions effected hereunder to constitute a loan for U.S. federal income tax
purposes.


Section 10.14.    Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.


Section 10.15.    Limitations on Liability. None of the members, managers,
general or limited partners, officers, employees, agents, shareholders,
directors, Affiliates or holders of limited liability company interests of or in
the Borrower shall be under any liability to the Administrative Agent or the
Lenders, respectively, any of their successors or assigns, or any other Person
for any action taken or for refraining from the taking of any action in such
capacities or otherwise pursuant to this Agreement or for any obligation or
covenant under this Agreement, it being understood that this Agreement and the
obligations created hereunder shall be, to the fullest extent permitted under
applicable law, with respect to the Borrower, solely the limited liability
company obligations of the Borrower. The Borrower and any member, manager,
partner, officer, employee, agent, shareholder, director, Affiliate or holder of
a limited liability company interest of or in the Borrower may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person (other than the Borrower) respecting any matters arising hereunder.


Section 10.16.    Confidentiality. (A) Except as otherwise provided herein, the
Fee Letters (including such information set forth in any engagement letter, term
sheet or proposal prior to the Closing Date that contains fees similar in nature
to those in the Fee Letters) (collectively, “Confidential Information”) are
confidential. Each of the Borrower and the Paying Agent agrees:


(i)    to keep all Confidential Information confidential and to disclose
Confidential Information only to those Affiliates, officers, employees, agents,
accountants, equity holders, legal counsel and other representatives of the
Borrower or its Affiliates (collectively,


-84-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Representatives”) who have a need to know such Confidential Information for the
purpose of assisting in the negotiation, completion and administration of this
Facility;
(ii)    to use the Confidential Information only in connection with the Facility
and not for any other purpose; and
(iii)    to maintain and keep in force procedures reasonably designed to cause
its Representatives to comply with these provisions and to be responsible for
any failure of any Representative to follow those procedures. The provisions of
this Section 10.16(A) shall not apply to Confidential Information that (a) has
been approved for release by written authorization of the appropriate party, or
(b) is or hereafter becomes (through a source other than the Borrower, the
Paying Agent or their respective Affiliates or Representatives) generally
available to the public and shall not prohibit the disclosure of Confidential
Information to the extent required by applicable Law or by any Governmental
Authority or to the extent necessary in connection with the enforcement of any
Loan Document.


The Borrower agrees not to provide copies of the Loan Documents to any
prospective investor in, or prospective lender to, the Borrower without the
prior written consent of the Administrative Agent, which shall not be
unreasonably withheld, delayed or conditioned. For the avoidance of doubt,
Borrower or any affiliate of Sponsor may provide copies of the Loan Documents to
any potential investor or equity holder in Sponsor or its affiliates, provided
that each such Person shall have been instructed to keep the same confidential
in accordance with this Section 10.16.


(B)    Each Lender, each Funding Agent, and the Administrative Agent agrees to
maintain the confidentiality of all nonpublic information with respect to the
Sunnova Parties furnished or delivered to it pursuant to or in connection with
this Agreement or any other Loan Document; provided, that such information may
be disclosed (i) to such party’s Affiliates or such party’s or its Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively “Lender Representatives”), in each case, who have
a need to know such information for the purpose of assisting in the negotiation,
completion and administration of the Facility and on a confidential basis, (ii)
to any permitted assignee of or participant in, or any prospective assignee of
or participant in, the Facility or any of its rights or obligations under this
Agreement, in each case on a confidential basis, (iii) to any financing source,
dealer, hedge counterparty or other similar party in connection with financing
or risk management activities related to the Facility, (iv) to any Commercial
Paper rating agency (including by means of a password protected internet website
maintained in connection with Rule 17g-5), (v) to the extent required by
applicable Law or by any Governmental Authority, and (vi) to the extent
necessary in connection with the enforcement of any Loan Document, and (vii)
solely in the case of the Class B Lenders, to direct and indirect investors and
potential investors in the Class B Lenders information related to the material
terms and conditions of this Agreement and the Loan Document (including any
material economic terms and the identity of the parties to the Loan Document),
investment performance, general portfolio composition data and statistics
regarding the Borrower’s assets pursuant to marketing, monitoring and reporting
activities in connection with the Borrower's and its respective Affiliates’
businesses.
The provisions of this Section 10.16(B) shall not apply to information that (i)
is or hereafter becomes (through a source other than the applicable Lender,
Funding Agent or the Administrative


-85-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Agent or any Lender Representative associated with such party) generally
available to the public, (ii) was rightfully known to the applicable Lender,
applicable Funding Agent or the Administrative Agent or any Lender
Representative or was rightfully in their possession prior to the date of its
disclosure pursuant to this Agreement, (iii) becomes available to the applicable
Lender, applicable Funding Agent or the Administrative Agent or any Lender
Representative from a third party unless to their knowledge such third party
disclosed such information in breach of an obligation of confidentiality to the
applicable Lender, applicable Funding Agent or the Administrative Agent or any
Lender Representative, (iv) has been approved for release by written
authorization of the parties whose information is proposed to be disclosed, or
(v) has been independently developed or acquired by any Lender, any Funding
Agent or the Administrative Agent or any Lender Representative without violating
this Agreement. The provisions of this Section 10.16 shall not prohibit any
Lender, any Funding Agent or the Administrative Agent from filing with or making
available to any judicial, governmental or regulatory agency or providing to any
Person with standing any information or other documents with respect to the
Facility as may be required by applicable Law or requested by such judicial,
governmental or regulatory agency.


Section 10.17.    Limited Recourse. All amounts payable by the Borrower on or in
respect of the Obligations shall constitute limited recourse obligations of the
Borrower secured by, and payable solely from and to the extent of, the
Collateral; provided that (A) the foregoing shall not limit in any manner the
ability of the Administrative Agent or any other Lender to seek specific
performance of any Obligation (other than the payment of a monetary obligation
in excess of the amount payable solely from the Collateral), (B) the provisions
of this Section 10.17 shall not limit the right of any Person to name the
Borrower as party defendant in any action, suit or in the exercise of any other
remedy under this Agreement or the other Loan Documents and (C) when any portion
of the Collateral is transferred in a transfer permitted under and in accordance
with this Agreement, the security interest in and Lien on such Collateral shall
automatically be released (including, without limitation, automatically and
immediately following deposit of the applicable amount into the Proceeds Account
in accordance with Section 5.1(O)(iii) for the applicable Eligible Equipment
pursuant to an Eligible Equipment Disposition), and the Lenders under this
Agreement will no longer have any security interest in, lien on, or claim
against such Collateral. No recourse shall be sought or had for the obligations
of the Borrower against any Affiliate, director, officer, shareholder, manager
or agent of the Borrower other than as specified in the Loan Documents.


Section 10.18.    Customer Identification - USA Patriot Act Notice. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Patriot Act”), and the Administrative Agent’s
and each Lender’s policies and practices, the Administrative Agent and the
Lenders are required to obtain, verify and record certain information and
documentation that identifies the Borrower, which information includes the name
and address of the Borrower and such other information that will allow the
Administrative Agent or such Lender to identify the Borrower in accordance with
the Patriot Act.


Section 10.19.    Paying Agent Compliance with Applicable Anti-Terrorism and
Anti-Money Laundering Regulations. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, but not limited to those relating


-86-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to funding of terrorist activities and money laundering, the Paying Agent is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Paying
Agent. Accordingly, each of the parties agrees to provide to the Paying Agent
upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Paying
Agent to comply with such laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, but not
limited to those relating to funding of terrorist activities and money
laundering.
Section 10.20.    Non-Petition. Each party hereto hereby covenants and agrees
that it will not institute against or join any other Person in instituting
against the Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or of any state of the United States or of any other
jurisdiction prior to the date which is one year and one day after the payment
in full of all outstanding indebtedness of the Conduit Lender. The agreements
set forth in this Section 10.20 and the parties’ respective obligations under
this Section 10.20 shall survive the termination of this Agreement.
Section 10.21.    No Recourse. (A) Notwithstanding anything to the contrary
contained in this Agreement, the parties hereto hereby acknowledge and agree
that all transactions with a Conduit Lender hereunder shall be without recourse
of any kind to such Conduit Lender. A Conduit Lender shall have no liability or
obligation hereunder unless and until such Conduit Lender has received such
amounts pursuant to this Agreement. In addition, the parties hereto hereby agree
that (i) a Conduit Lender shall have no obligation to pay the parties hereto any
amounts constituting fees, reimbursement for expenses or indemnities
(collectively, “Expense Claims”) and such Expense Claims shall not constitute a
claim (as defined in Section 101 of Title 11 of the Bankruptcy Code or similar
laws of another jurisdiction) against such Conduit Lender, unless or until such
Conduit Lender has received amounts sufficient to pay such Expense Claims
pursuant to this Agreement and such amounts are not required to pay the
outstanding indebtedness of such Conduit Lender and (ii) no recourse shall be
sought or had for the obligations of a Conduit Lender hereunder against any
Affiliate, director, officer, shareholders, manager or agent of such Conduit
Lender.
(B)    The agreements set forth in this Section 10.21 and the parties’
respective obligations under this Section 10.21 shall survive the termination of
this Agreement.
Section 10.22.    [Reserved].
Section 10.23.    Additional Paying Agent Provisions. The parties hereto
acknowledge that the Paying Agent shall not be required to act as a “commodity
pool operator” as defined in the Commodity Exchange Act, as amended, or be
required to undertake regulatory filings related to this Agreement in connection
therewith.
Section 10.24.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance


-87-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact by stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.


[Signature Pages Follow]






-88-


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SUNNOVA TEP INVENTORY, LLC, as Borrower
By:     /s/ Robert Lane
Name: Robert Lane
Title: Executive Vice President, Chief Financial
Officer


[Signature Page to Sunnova Safe Harbor Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







CREDIT SUISSE AG, New York Branch,
as Administrative Agent and as Class A Funding Agent
By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Director
By: /s/ Jason Ruchelsman
Name: Jason Ruchelsman
Title: Director
LIBREMAX MASTER FUND, LTD,
as Class B Funding Agent
By: /s/ Frank Bruttomesso
Name: Frank Bruttomesso
Title: COO/GC of LibreMax Capital, LLC, its
Investment Manager






CREDIT SUISSE AG, Cayman Islands Branch,
as a Class A Non-Conduit Lender
By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Authorized Signatory
By: /s/ Jason Ruchelsman
Name: Jason Ruchelsman
Title: Authorized Signatory


[Signature Page to Sunnova Safe Harbor Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





LIBREMAX MASTER FUND, LTD,
as a Class B Non-Conduit Lender
By: /s/ Frank Bruttomesso
Name: Frank Bruttomesso
Title: COO/GC of LibreMax Capital, LLC, its
Investment Manager




[Signature Page to Sunnova Safe Harbor Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







ALPINE SECURITIZATION LTD,
as a Class A Conduit Lender
By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Director
By: /s/ Steven Schlussler
Name: Steven Schlussler
Title: Director




[Signature Page to Sunnova Safe Harbor Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Paying Agent
By: /s/ Jeanine C. Casey
Name: Jeanine C. Casey
Title: Vice President


[Signature Page to Sunnova Safe Harbor Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------











[Signature Page to Sunnova Safe Harbor Credit Agreement]


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






EXHIBIT A

DEFINED TERMS
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
“2019 Safe-Harbor Equipment” means Eligible Equipment that is delivered in 2019
or that is paid for during 2019 and provided to Borrower within 3.5 months after
payment.
“2020 Safe-Harbor Equipment” means Eligible Equipment that (a) is not 2019
Safe-Harbor Equipment and (b) is delivered in 2020 or that is paid for during
2020 and provided to Borrower within 3.5 months after payment.
“Adjusted LIBOR Rate” shall mean the greater of (a) a rate per annum equal to
the rate (rounded upwards, if necessary, to the next higher 1/100 of 1%)
obtained by dividing (i) LIBOR by (ii) a percentage equal to 100% minus the
reserve percentage (rounded upward to the next 1/100th of 1%) in effect on such
day and applicable to the Non-Conduit Lender for which this rate is calculated
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “eurocurrency
liabilities”) and (b) zero. The Adjusted LIBOR Rate shall be adjusted
automatically as of the effective date of any change in such reserve percentage.
“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.
“Advance” shall mean, individually or collectively, as the context may require,
a Class A Advance and/or a Class B Advance.
“Affected Party” shall have the meaning set forth in Section 2.12(B).
“Affiliate” shall mean, with respect to any Person, any other Person that (i)
directly or indirectly Controls, is Controlled by, or is under direct or
indirect common Control with such Person, or, (ii) is an officer or director of
such Person, and in the case of any Lender that is an investment fund, the
investment advisor thereof and any investment fund having the same investment
advisor.
“Affiliate Transaction Document” shall mean (a) the Pipeline Exclusivity
Agreement, (b) each Master Purchase Agreement, (c) the Equipment Sourcing
Agreement, (d) the Management Services Agreement, and (e) the Contribution
Agreement.
“Affiliated Entity” shall mean any of the Obligors and any of their respective
direct or indirect Subsidiaries and/or Affiliates, whether now existing or
hereafter created, organized or acquired.
“Aggregate Borrowing Base” shall mean, on any date of determination and through
the next date of determination, (i) the product of (a) 85% and (b) the Market
Value of all Eligible Equipment as of such date of determination, (ii) plus the
Debt Service Reserve Borrowing Base Amount.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Aggregate Commitment” shall mean, on any date of determination, the sum of the
Commitments then in effect. The Aggregate Commitment as of the Closing Date
shall be equal to $95,206,150.96.
“Aggregate Outstanding Advances” shall mean, as of any date of determination,
the sum of (i) the aggregate principal balance of all Class A Advances
outstanding plus (ii) the aggregate principal balance of all Class B Advances
outstanding.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“A.M. Best” shall mean A.M. Best Company, Inc. and any successor rating agency.
“Applicable Law” shall mean all applicable laws of any Governmental Authority,
including, without limitation, laws relating to consumer leasing and protection
and any ordinances, judgments, decrees, injunctions, writs and orders or like
actions of any Governmental Authority and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.
“Appraisal Price” shall mean, with respect to any Eligible Equipment and as of
any date of determination, the product of (i) the quotient of (a) the Appraisal
Value of such Eligible Equipment as of such date of determination divided by (b)
the Appraisal Value of such Eligible Equipment as of the purchase date of such
Eligible Equipment, multiplied by (ii) the invoiced purchase price of such
Eligible Equipment.
“Appraisal Value” shall mean, as of any date of determination, the fair market
value (or, at all times that an Event of Default has occurred and is continuing
and during any Cash Sweep Period resulting from a Cash Sweep Event in clause
(ii) in the definition thereof, orderly liquidation value) set forth in the most
recent Eligible Equipment Appraisal.
“Appraiser” shall mean Gordon Brothers Asset Advisors LLC, or any other
appraisal firm reasonably acceptable to the Administrative Agent and the
Majority Class A Lenders and Majority Class B Lenders.
“Appraiser Engagement Letter” shall mean that certain letter agreement, dated as
of December 30, 2019, by and between Sponsor and Gordon Brothers Asset Advisors
LLC.
“Approved Dealer Warehouse” shall mean (a) the warehouses set forth in Part 1
Schedule 1.1(b) on the Closing Date and (b) any additional warehouse which is:
(i) owned by a Material Dealer or leased by a Material Dealer (in each case,
other than Trinity) from a third party warehouseman pursuant to a Storage
Agreement reasonably acceptable to the Administrative Agent, (ii) included in a
supplement to Part 1 of Schedule 1.1(b) delivered by the Borrower to the Lenders
and the Administrative Agent following the Closing Date, (iii) located in the
United States (including Approved U.S. Territories) (iv) reasonably acceptable
to the Administrative Agent.
“Approved Trinity Warehouse” shall mean (a) the warehouses set forth in Part 3
of Schedule 1.1(b) on the Closing Date and (b) any additional warehouse which
is: (i) owned by Trinity or leased by Trinity from a third party warehouseman
pursuant to a Storage Agreement reasonably acceptable


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





to the Administrative Agent, (ii) included in a supplement to Part 3 of Schedule
1.1(b) delivered by the Borrower to the Lenders and the Administrative Agent
following the Closing Date, (iii) located in the United States (including
Approved U.S. Territories), (iv) the subject of a Collateral Access Agreement
and (v) reasonably acceptable to the Administrative Agent.
“Approved Sunnova Warehouse” shall mean (a) the warehouses set forth in Part 2
of Schedule 1.1(b) on the Closing Date and (b) any additional warehouse which
is: (i) leased by the Borrower or DeveloperCo from a third party warehouseman
pursuant to a Storage Agreement reasonably acceptable to the Administrative
Agent, (ii) included in a supplement to Part 2 of Schedule 1.1(b) delivered by
the Borrower to the Lenders and the Administrative Agent following the Closing
Date, (iii) located in the United States (including Approved U.S. Territories),
(iv) the subject of a Collateral Access Agreement and (v) reasonably acceptable
to the Administrative Agent.
“Approved Type and Vendor List” shall mean the list of approved vendors,
equipment types and models set forth in Schedule 1.1(a), which list shall be
updated after the Closing Date (a) automatically, without further action by any
Person, upon the occurrence thereof, to remove any vendor set forth therein (i)
in respect of which any Insolvency Event or other event described in Section
6.1(E) has occurred (unless, in the case of any such Insolvency Proceeding under
the Bankruptcy Code, the relevant supply agreement has been assumed and the
Administrative Agent has determined that performance thereunder will not be
impaired), (ii) that has publicly communicated that it has stopped honoring, or
will be unable to honor, its warranty obligations to customers generally or any
vendor that is subject to an adjudication of any action, suit or proceeding
determining any failure by such vendor to honor warranty obligations to
customers or (iii) that has materially breached any of its obligations to
Borrower or Sponsor under any supply agreement in respect of equipment, (b) to
remove any vendor, equipment type or model (or country or origin for any of the
foregoing) if, in the Administrative Agent’s discretion (in consultation with
the Technical Advisor), the facts and circumstances since the Closing Date have
changed such that the applicable vendor, equipment type, model or country of
origin is no longer suitable to serve as Collateral based on then-current
customary lending practices in the Sunnova Parties’ industry in financing
vehicles similar to the Borrower (with any such update under this clause (b) to
become effective 10 days after notice thereof is delivered to Borrower and to
apply solely to Purchase Orders delivered on or after such date of
effectiveness), and (c) upon the request of Borrower and subject to the prior
written approval of the Administrative Agent (in consultation with the Technical
Advisor), to add new vendors and new models from vendors listed therein (with
any such update under this clause (c) to become effective 10 days following the
date upon which the Administrative Agent posts such update to all Lenders
unless, prior to such time, the Majority Lenders notify the Administrative Agent
that they not accept the update).


“Approved U.S. Territory” shall initially mean Puerto Rico, Guam and the
Northern Mariana Islands and shall mean any other territory of the United States
which the Administrative Agent has, in its sole discretion and in consultation
with counsel regarding equivalent ability to perfect and exercise remedies in
respect of its security interest, approved as an Approved U.S. Territory, by
providing a written notice to the Borrower regarding the same.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Approved Vendor” shall mean any vendor set forth on the Approved Type and
Vendor List, as such Approved Type and Vendor List may be updated from time to
time in accordance with the definition thereof.


“Approved Warehouse” shall mean any Approved Sunnova Warehouse, Approved Trinity
Warehouse or Approved Dealer Warehouse.
“Asset Disposition” means a sale, lease, license, consignment, transfer,
issuance or other disposition of property or other assets of a Loan Party to any
other Person, including any disposition in connection with a sale-leaseback
transaction, synthetic lease or statutory division of a limited liability
company.
“Availability Period” shall mean the period from the Closing Date until the
Commitment Termination Date.
“Back-Leverage Debt” shall mean Borrowed Money of BL Borrower incurred pursuant
to the Back-Leverage Transaction Documents that does not prevent the creation,
priority, perfection or enforcement of the Liens of the Administrative Agent and
the Secured Parties on any of the Collateral.
“Back-Leverage Transaction Documents” shall mean that certain Credit Agreement,
dated as of September 6, 2019, by and among BL Borrower, Credit Suisse AG, New
York Branch, as administrative agent for the financial institutions that may
from time to time become parties thereto as lenders, the lenders from time to
time party thereto, Wells Fargo Bank, National Association, as paying agent and
U.S. Bank National Association, as verification agent and each “Transaction
Document” as defined therein, as may be amended, restated, amended and restated,
supplemented, modified or replaced from time to time in accordance with the
terms hereof.
“Bankruptcy Code” shall mean the U.S. Bankruptcy Code, 11 U.S.C. § 101, et seq.,
as amended.
“Base Rate” shall mean, with respect to any Lender for any day, a rate per annum
equal to the greatest of (i) with respect to each Class A Lender, the prime rate
of interest announced publicly by the Class A Funding Agent with respect to its
Class A Lender Group (or the Affiliate of such Lender or Funding Agent, as
applicable, that announces such rate) as in effect at its principal office from
time to time, changing when and as said prime rate changes (such rate not
necessarily being the lowest or best rate charged by such Person) or, if such
Lender, Funding Agent or Affiliate thereof does not publicly announce the prime
rate of interest, and with respect to each Class B Lender, as quoted in The Wall
Street Journal on such day, (ii) the sum of (a) 0.50% and (b) the rate equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the applicable Funding
Agent from three Federal funds brokers of recognized standing selected by it and
(iii) zero.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Base Reference Banks” shall mean the principal London offices of Standard
Chartered Bank, Lloyds TSB Bank, Royal Bank of Scotland, Deutsche Bank and the
investment banking division of Barclays Bank PLC or such other banks as may be
appointed by the Administrative Agent with the approval of the Borrower.
“Basel III” shall mean Basel III: A global regulatory framework for more
resilient banks and banking systems prepared by the Basel Committee on Banking
Supervision, and all national implementations thereof.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“BHC Act Affiliate” shall have the meaning assigned to the term “affiliate” in,
and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“BL Borrower” shall mean Sunnova TEP Holdings LLC, a Delaware limited liability
company.
“BL Distributions” shall mean any dividend or other distribution or payment on
Equity Interests of BL Borrower or BL Holdco.
“BL HoldCo” shall mean Sunnova TEP Resources, LLC, a Delaware limited liability
company.


“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrowing Base” shall mean the Class A Borrowing Base and/or the Class B
Borrowing Base, as applicable.
“Borrowing Base Certificate” shall mean the certificate in the form of Exhibit
B-1 attached hereto.
“Borrowing Base Deficiency” shall have the meaning set forth in Section 2.9.
“Borrowing Base Report” shall mean a report, substantially in the form of
Exhibit E or otherwise in form and substance reasonably satisfactory to the
Administrative Agent, which shall include a certification from a Responsible
Officer of the Borrower confirming: (a) the Aggregate Borrowing Base, together
with reasonably detailed calculations thereof, including each component of such
calculation (including the then-applicable Market Value of all Eligible
Equipment included in the Aggregate Borrowing Base), (b) the Eligible Equipment
included in the Aggregate Borrowing Base as shown by (i) vendor, (ii) equipment
type and (iii) serial number, (c) the current location of all Eligible Equipment
included in the Aggregate Borrowing Base calculation, and (d) a list of Host


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Customer Agreements that (i) have been executed by Sponsor or its Affiliates, or
a Dealer for the benefit of Sponsor or its Affiliates, but have not reached
substantial completion as defined in the Dealer agreements on or prior to the
date of such report, (ii) have not yet been conveyed to DeveloperCo, (iii)
contemplate a date of installation scheduled for more than seven days after the
date of such report and (iv) cover Equipment sufficient to complete Projects
with an aggregate installed capacity of no less than [***]MW DC during 2020,
[***]MW DC during 2021 and [***]MW DC during 2022.
“Breakage Costs” shall mean, with respect to a failure by the Borrower, for any
reason resulting from Borrower’s failure (but excluding any failures to borrow
resulting from a Lender default under this Agreement), to borrow any proposed
Advance on the date specified in the applicable Notice of Borrowing (including
without limitation, as a result of the Borrower’s failure to satisfy any
conditions precedent to such borrowing) after providing such Notice of
Borrowing, the resulting loss, cost, expense or liability incurred by reason of
the liquidation or reemployment of deposits, actually sustained by the
Administrative Agent, any Lender or any Funding Agent; provided, however, that
the Administrative Agent, such Lender or such Funding Agent shall use
commercially reasonable efforts to minimize such loss or expense and shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
For the avoidance of doubt, if a Lender does not make an advance and the
Borrower has met all conditions precedent required under Article III or Lender
has breached this Agreement, then any Breakage Costs shall be borne by Lender.
“Business Day” shall mean any day other than Saturday, Sunday and any other day
on which commercial banks in New York, New York or Minnesota are authorized or
required by law to close.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Secured Parties, cash or deposit
account balances, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent. “Cash Collateral” has a correlative
meaning.
“Cash Equivalents” shall mean (a) (i) direct interest bearing obligations of,
and interest-bearing obligations guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States; (ii) direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to payment of principal and interest by, the Federal
National Mortgage Association or the Federal Home Loan Mortgage Corporation, but
only if, at the time of investment, such obligations are assigned the highest
credit rating by S&P; and (iii) evidence of ownership of a proportionate
interest in specified obligations described in (i) and/or (ii) above;
(b) demand, time deposits, money market deposit accounts, certificates of
deposit of and federal funds sold by, depository institutions or trust companies
incorporated under the laws of the United States or any state thereof (or
domestic branches of foreign banks), subject to supervision and examination by
federal or state banking or depository institution authorities, and having, at
the time of a relevant Borrower’s investment or contractual commitment to invest
therein, a short term unsecured debt rating of “A-1” by S&P; (c) securities
bearing interest or sold at a discount issued by any corporation incorporated
under the laws of the United States or any state thereof which have a rating of
no less


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





than “A-1+” by S&P and a maturity of no more than 365 days; (d) commercial paper
(including both non-interest bearing discount obligations and interest-bearing
obligations payable on demand or on a specified date not more than one year
after the closing date thereof) of any corporation (other than the Sponsor),
incorporated under the laws of the United States or any state thereof, that, at
the time of the investment or contractual commitment to invest therein, a rating
of “A-1” by S&P; (e) money market mutual funds, or any other mutual funds
registered under the 1940 Act which invest only in other Cash Equivalents,
having a rating, at the time of such investment, in the highest rating category
by S&P; (f) money market deposit accounts, demand deposits, time deposits or
certificates of deposit of any depository institution or trust company
incorporated under the laws of the United States or any state thereof and
subject to supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time of the investment
or contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof will be rated “A-1+” by S&P, including proprietary
money market funds offered or managed by the Paying Agent or an Affiliate
thereof; (g) repurchase agreements with respect to obligations of, or guaranteed
as to principal and interest by, the United States or any agency or
instrumentality thereof when such obligations are backed by the full faith and
credit of the United States; provided, however, that the unsecured obligations
of the party agreeing to repurchase such obligations at the time have a credit
rating of no less than the A-1 by S&P; and (h) any investment agreement
(including guaranteed investment certificates, forward delivery agreements,
repurchase agreements or similar obligations) with an entity which on the date
of acquisition has a credit rating of no less than the A-1 by S&P, in each case
denominated in or redeemable in Dollars.
“Cash Sweep Class A Target Advance Rate” shall mean, as of the applicable date
of determination, the point at which the aggregate principal balance of all
Class A Advances is no greater than the product of (a) a fraction, the numerator
of which is [***]%, and the denominator of which is [***]% and (b) the Aggregate
Borrowing Base as of such date.
“Cash Sweep Event” shall mean the occurrence of (i) a Material Tax Law Change or
(ii) an event or circumstance that has resulted, or could reasonably be expected
to result, in a Sponsor Material Adverse Effect.
“Cash Sweep Period” shall mean any period after the occurrence of a Cash Sweep
Event; provided that a Cash Sweep Period resulting from a Cash Sweep Event of
the type described in clause (ii) in the definition thereof shall terminate if
the event or circumstance that caused such Cash Sweep Event has been cured or
remedied, as determined by the Administrative Agent.
“CED” shall mean CED Greentech, a division of Consolidated Electrical
Distributions, Inc.
“Change in Law” shall mean (i) the adoption or taking effect of any Law after
the date of this Agreement, (ii) any change in Law or in the administration,
interpretation, application or implementation thereof by any Governmental
Authority after the date of this Agreement, (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority after the date of this Agreement or (iv)
compliance by any Affected Party, by any lending office of such Affected Party
or by such Affected Party’s holding


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





company, if any, with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, that notwithstanding anything herein to the contrary,
(a) the Dodd-Frank Act, (b) Basel III and (c) all requests, rules, guidelines
and directives under either of the Dodd-Frank Act or Basel III or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date implemented, enacted, adopted or issued.
“Change of Control” shall mean, the occurrence of one or more of the following
events:
(a) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of SEI to any
Person or group of related Persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (a “Group”), other than, in each
case, any such sale, lease, exchange or transfer to a Person or Group that is,
prior to such, lease, exchange or transfer, an Affiliate of SEI and is
Controlled by SEI;
(b) any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of SEI, other than any Person that is a Permitted Investor or Group that is
controlled by a Permitted Investor; provided that any transfers or issuances of
equity of SEI on or after the Closing Date to, among or between a Permitted
Investor or any Affiliate thereof, shall not constitute a “Change of Control”
for purposes of this clause (b);
(c) SEI ceases to own or Control, beneficially or of record, directly or
indirectly, all of the Equity Interests in Sponsor;
(d) Sponsor ceases to own or Control, beneficially or of record, directly or
indirectly, all Equity Interests in Pledgor;
(e) Pledgor ceases to own or Control, beneficially or of record, directly, all
Equity Interests in Borrower;
(f) Borrower ceases to own or Control, beneficially or of record, directly, all
Equity Interests in DeveloperCo;
(g) DeveloperCo ceases to own or Control, beneficially or of record, directly,
all Equity Interests in BL HoldCo;
(h) BL HoldCo ceases to own or Control, beneficially or of record, directly or
indirectly, all Equity Interests in BL Borrower;
(i) BL Borrower ceases to own or Control, beneficially or of record, directly or
indirectly, all Equity Interests in each Managing MemberCo; or
(j) any Managing MemberCo ceases to own or Control, beneficially or of record,
directly or indirectly, all the Equity Interests of the managing member of the
applicable Project Company or otherwise ceases to be the managing member
thereof.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Class A Advance” shall have the meaning set forth in Section 2.2(A).
“Class A Aggregate Commitment” shall mean, on any date of determination, the sum
of the Class A Commitments then in effect. The Class A Aggregate Commitment as
of the Closing Date shall be equal to $[***].
“Class A Borrowing Base” shall mean, as of any date of determination, the
product of (a) the Class A Commitment Percentage multiplied by (b) the Aggregate
Borrowing Base; provided that in no event shall the Class A Borrowing Base be
greater than the Class A Aggregate Commitment.
“Class A Borrowing Base Deficiency” shall have the meaning set forth in Section
2.9.
“Class A Commitment” shall mean the obligation of a Non-Conduit Lender to fund a
Class A Advance on the Closing Date, as set forth on Schedule II attached
hereto.
“Class A Commitment Percentage” shall mean an amount equal to the quotient of
the Class A Aggregate Commitment divided by (b) the Aggregate Commitment.
“Class A Funding Agent” shall mean a Person appointed as a Class A Funding Agent
for a Class A Lender Group pursuant to Section 7.14.
“Class A Interest Distribution Amount” shall mean, with respect to the Class A
Advances on any date of determination, an amount equal to the sum of (i) the
product of (a) the daily average outstanding principal balance of all Class A
Advances during the related period (including any related Interest Accrual
Period), (b) the actual number of days in such period (including any related
Interest Accrual Period), divided by 360, 365 or 366, as applicable, and (c) the
Class A Usage Fee Rate and (ii) any unpaid Class A Interest Distribution Amounts
from prior Payment Dates plus, to the extent permitted by law, interest thereon
at the Class A Usage Fee Rate for the related Interest Accrual Period.
“Class A Lender” shall mean a Lender that has funded a Class A Advance.
“Class A Lender Group” shall mean with respect to any Class A Advances, any
group consisting of related Conduit Lenders, Non-Conduit Lenders and Funding
Agents.
“Class A Lender Group Percentage” shall mean, for any Class A Lender Group, the
percentage equivalent of a fraction (expressed out to five decimal places), the
numerator of which is, with respect to each Class A Lender Group, the Class A
Commitment of all Non-Conduit Lenders in such Class A Lender Group, and the
denominator of which is the Class A Aggregate Commitment.
“Class A Loan Note” shall mean each Class A Loan Note of the Borrower in the
form of Exhibit C-1 attached hereto, payable to a Class A Funding Agent for the
benefit of the Class A Lenders in such Class A Funding Agent’s Class A Lender
Group, in the aggregate face amount of up to such Class A Lender Group’s portion
of the Class A Maximum Facility Amount, evidencing the aggregate indebtedness of
the Borrower to the Class A Lenders in such Class A Funding Agent’s Class A
Lender Group, as the same be amended, restated, supplemented or otherwise
modified from time to time.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Class A Maximum Facility Amount” shall mean $[***].
“Class A Unused Portion of the Commitments” shall mean, with respect to the
Class A Lenders on any day, the excess of (x) the Class A Aggregate Commitment
as of such day as of 5:00 P.M. (New York City time) on such day, over (y) the
sum of the aggregate outstanding principal balance of the Class A Advances as of
5:00 P.M. (New York City time) on such day.
“Class A Usage Fee Margin” shall have the meaning set forth in the Fee Letter
referred to in clause (i) of the definition thereof.
“Class A Usage Fee Rate” shall mean the sum of (i) the Cost of Funds and (ii)
the Class A Usage Fee Margin.
“Class B Advance” shall have the meaning set forth in Section 2.2(B).
“Class B Aggregate Commitment” shall mean, on any date of determination, the sum
of the Class B Commitments then in effect. The Class B Aggregate Commitment as
of the Closing Date shall be equal to $[***].
“Class B Borrowing Base” shall mean, as of any date of determination, the
product of (a) the Class B Commitment Percentage multiplied by (b) the Aggregate
Borrowing Base; provided that in no event shall the Class B Borrowing Base be
greater than the Class B Aggregate Commitment.
“Class B Borrowing Base Deficiency” shall have the meaning set forth in Section
2.9.
“Class B Commitment” shall mean the obligation of a Non-Conduit Lender to fund a
Class B Advance on the Closing Date, as set forth on Schedule II attached
hereto.
“Class B Commitment Percentage” shall mean an amount equal to the quotient of
the Class B Aggregate Commitment divided by (b) the Aggregate Commitment.
“Class B Funding Agent” shall mean a Person appointed as a Class B Funding Agent
for the Class B Lenders pursuant to Section 7.14. The initial Class B Funding
Agent shall be LibreMax Master Fund, Ltd.
“Class B Interest Distribution Amount” shall mean, with respect to the Class B
Advances on any date of determination, an amount equal to the sum of (i) the
product of (a) the daily average outstanding principal balance of all Class B
Advances during the related period (including any related Interest Accrual
Period), (b) the actual number of days in such period (including any related
Interest Accrual Period), divided by 360, 365 or 366, as applicable, and (c) the
Class B Usage Fee Rate and (ii) any unpaid Class B Interest Distribution Amounts
from prior Payment Dates plus, to the extent permitted by law, interest thereon
at the Class B Usage Fee Rate for the related Interest Accrual Period.
“Class B Lender” shall mean a Lender that has funded a Class B Advance.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Class B Lender Percentage” shall mean the percentage equivalent of a fraction
(expressed out to five decimal places), the numerator of which is the Class B
Commitment of all Class B Lenders, and the denominator of which is the Class B
Aggregate Commitment.
“Class B Lender Purchase Option” shall have the meaning set forth in Section
6.3.
“Class B Loan Note” shall mean each Class B Loan Note of the Borrower in the
form of Exhibit C-2 attached hereto, payable to the Class B Funding Agent for
the benefit of the Class B Lenders, in the aggregate face amount of up to the
Class B Maximum Facility Amount, evidencing the aggregate indebtedness of the
Borrower to the Class B Lenders, as the same be amended, restated, supplemented
or otherwise modified from time to time.
“Class B Maximum Facility Amount” shall mean $[***].
“Class B Unused Portion of the Commitments” shall mean, with respect to the
Class B Lenders on any day, the excess of (x) the Class B Aggregate Commitment
as of such day as of 5:00 P.M. (New York City time) on such day, over (y) the
sum of the aggregate outstanding principal balance of the Class B Advances as of
5:00 P.M. (New York City time) on such day.
“Class B Usage Fee Margin” shall have the meaning set forth in the Fee Letter
referred to in clause (i) of the definition thereof.
“Class B Usage Fee Rate” shall mean the sum of (i) the Cost of Funds and (ii)
the Class B Usage Fee Margin.
“Closing Date” shall mean December 30, 2019.
“Collateral” shall mean (a) the Pledged Collateral (as defined in the Pledge
Agreement), (b) the Collateral (as defined in each of the Security Agreement and
DeveloperCo Guaranty and Security Agreement) and (c) all Property described in
any Security Documents as security for any Obligations and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
“Collateral Access Agreement” shall mean each bailee letter, substantially in
the form of Exhibit G or otherwise in form and substance reasonably satisfactory
to the Administrative Agent, among the Administrative Agent, Borrower and a
third-party warehouseman of an Approved Warehouse where any Collateral is stored
or otherwise located.
“Commercial Paper” shall mean commercial paper, money market notes and other
promissory notes and senior indebtedness issued by or on behalf of a Conduit
Lender.
“Commitment” shall mean, individually or collectively, as the context may
require, the Class A Commitments and the Class B Commitments, as applicable.
“Commitment Termination Date” shall mean the earlier of (a) December 31, 2020,
(b) the occurrence of an ITC Extension, or (c) such earlier date on which the
Commitments terminate hereunder.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Compliance Certificate” shall mean a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, by which Borrower and
Sponsor each certifies Sponsor’s compliance with Section 5(r) of the Sponsor
Guaranty, together with detailed calculations thereof, including each component
thereof.


“Conduit Lender” shall mean the CS Conduit Lender and each financial institution
identified as such that may become a party hereto.
“Confidential Information” shall have the meaning set forth in Section 10.16(A).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent to Assignment” shall mean a consent to assignment, substantially in the
form of Exhibit H or otherwise in form and substance reasonably satisfactory to
the Administrative Agent, among the Administrative Agent, an Obligor and the
counterparty to a Material Contract.
“Consultant Reports” shall mean, collectively, (a) Document No.
10156172-OAL-R-01, Sunnova TEP IV Due Diligence, Issue F, dated as of October
10, 2019, and Document No. 10156172-OAL-M-01, Sunnova CS Safe Harbor – Inverter
Procurement Review, Issue B, dated as of December 27, 2019, each from the
Technical Advisor, and (b) the insurance report, dated as of December 30, 2019,
from the Insurance Advisor.
“Contribution Agreement” shall mean the Contribution Agreement, dated as of the
date hereof, among Sponsor, Borrower and DeveloperCo.
“Control” shall mean possession, directly or indirectly, of power to (a) vote
50% or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing partners of such other Person,
or (b) direct or cause the direction of the management and policies of such
other Person whether by contract or otherwise.
    “Corporate Trust Office” shall mean, with respect to the Paying Agent, the
corporate trust office thereof at which at any particular time its corporate
trust business with respect to the Loan Documents is conducted, which office at
the date of the execution of this instrument is located at 600 S. 4th Street,
MAC 9300-061, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services
– Asset-Backed Administration or at such other address as such party may
designate from time to time by notice to the other parties to this Agreement.
“Cost of Funds” shall mean, (i) with respect to the Class A Advances for any
Interest Accrual Period, interest accrued on such Class A Advances during such
Interest Accrual Period at the Adjusted LIBOR Rate for such Interest Accrual
Period or, if the Adjusted LIBOR Rate is not available, the Base Rate and (ii)
with respect to the Class B Advances for any Interest Accrual Period, interest
accrued on such Class B Advances during such Interest Accrual Period at the
Adjusted LIBOR Rate for such Interest Accrual Period or, if the Adjusted LIBOR
Rate is not available, the Base Rate.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning set forth in Section 10.24 hereof.
“CPA Safe Harbor Amendment” shall mean an amendment to a Dealer Agreement in the
form attached hereto as Exhibit J.
“CS Conduit Lender” shall mean Alpine Securitization Ltd.
“CS Non-Conduit Lender” shall mean Credit Suisse AG, Cayman Islands Branch.
“CSNY” shall have the meaning set forth in the introductory paragraph hereof.
“Dealer” shall mean a third party with whom the Sponsor or any of its Affiliates
contracts to source potential Host Customers and to design, install or service
PV Systems.
“Dealer Agreement” shall mean an agreement between the Sponsor or any of its
Affiliates, on the one hand, and a Dealer, on the other hand, for the purpose of
sourcing potential Host Customers and/or designing, installing or servicing PV
Systems.
“Dealer Payments” shall mean, on any date of determination with respect to any
Project, the amounts then due and payable to all Dealers in respect of such
Project.
“Debt Service Reserve Account” shall have the meaning set forth in Section
8.2(A)(ii).
“Debt Service Reserve Borrowing Base Amount” shall mean (a) at any applicable
time of determination prior to the [***] Payment Date following the Closing
Date, an amount equal to the lesser of (i) the amount of cash then on deposit in
the Debt Service Reserve Account or (ii) the product of (1) the amount of cash
then on deposit in the Debt Service Reserve Account at such time multiplied by
(2) the quotient of (x) [***] minus the total number of days that have elapsed
since the Closing Date (or, if less, [***]) divided by (y) [***]; or (b) as of
the [***] Payment Date and at all times thereafter, $0.
“Debt Service Reserve Required Balance” shall mean, as of the date of any
determination, an amount equal to the sum of (a) the product of the Class A
Usage Fee Rate multiplied by the sum of the Class A Advances then outstanding,
(b) the product of the Class B Usage Fee Rate multiplied by the sum of the Class
B Advances then outstanding, and (c) any Paying Agent Fee expected to come due
in the succeeding [***] months.
“Default Rate” shall mean the Class A Usage Fee Rate or Class B Usage Fee Rate,
as applicable, plus two percent (2.00%) per annum.
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Delayed Amount” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Date” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Lender” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Notice” shall have the meaning set forth in Section 2.4(E).
“Delayed Funding Reimbursement Amount” shall have the meaning set forth in
Section 2.4(G).
“DeveloperCo” shall mean Sunnova TEP Developer, LLC, a Delaware limited
liability company.
“DeveloperCo Account” shall mean that certain deposit account maintained with
JPMorgan Chase Bank, N.A. with account number 539659216 and subject to the
DeveloperCo Account Control Agreement.
“DeveloperCo Account Control Agreement” shall mean that certain Blocked Account
Control Agreement, dated as of December 30, 2019, by and among DeveloperCo, the
Administrative Agent and JPMorgan Chase Bank, N.A.
“DeveloperCo Account Required Balance” shall mean $[***].
“DeveloperCo Distribution Conditions” shall mean the satisfaction of each of the
following:
(i)    no Potential Default or Event of Default has occurred and is continuing;
(ii)    immediately following the applicable distribution, an amount at least
equal to the DeveloperCo Account Required Balance shall remain available on
deposit in the DeveloperCo Account.
“DeveloperCo Security and Guaranty Agreement” shall mean that certain Guaranty
and Security Agreement, dated as of the Closing Date, by DeveloperCo in favor of
the Administrative Agent.
“Disqualified Lender” shall mean any financial institution or other Persons
identified in Schedule A prior to the Closing Date, and any known Affiliate
thereof clearly identifiable on the basis of its name (in each case, other than
any Affiliate that is primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such financial
institution or other Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity);
provided that in no event shall a Lender designated under this Agreement as of
the Closing Date be designated as a Disqualified Lender. The Borrower may from
time to time, with the prior written consent of the Administrative Agent, update
the list of Disqualified Lenders in Schedule A to (x) include identified
Affiliates of financial institutions or other Persons identified pursuant to


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





the preceding sentence; provided that such updates shall not apply retroactively
to disqualify parties that have previously acquired an assignment or
participation interest in the Commitment or (y) remove one or more Persons as
Disqualified Lenders (in which case such removed Person or Persons shall no
longer constitute Disqualified Lenders).
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
“Dollars,” “U.S. Dollars” and the symbol “$” shall mean the lawful currency of
the United States.
“Eligible Equipment” shall mean Equipment that, as of the applicable date of
determination, satisfies all of the requirements specified on Schedule 1.1(D).
“Eligible Equipment Appraisal” shall mean a written appraisal, in form
reasonably satisfactory to the Administrative Agent, of the fair market value
(or, at all times that an Event of Default has occurred and is continuing and
during any Cash Sweep Period resulting from a Cash Sweep Event in clause (ii) in
the definition thereof, orderly liquidation value) of all Eligible Equipment,
from the Appraiser.
“Eligible Equipment Disposition” shall mean (a) the sale of a Project that
incorporates Eligible Equipment to Sponsor, a Project Company (including
pursuant to a Master Purchase Agreement), any other Affiliate or any third-party
and (b) any sale or contribution by DeveloperCo to BL HoldCo of any Project that
is not eligible for sale to a Project Company pursuant to a Master Purchase
Agreement; provided that, in the case of each of clause (a) or (b) above, the
Purchase Conditions have been satisfied.
“Eligible Equipment Supply Agreement” shall mean any agreement with an Approved
Vendor relating to the purchase of Equipment, in which the Administrative Agent
(on behalf of the Secured Parties) has a perfected, first priority security
interest free and clear of all Liens (other than Permitted Liens) that satisfies
all of the requirements specified on Schedule 1.1(e); provided that any
agreement shall immediately cease to be an Eligible Equipment Supply Agreement
upon (a) the expiration thereof in accordance with its terms, (b) the occurrence
of any default by Borrower, or any other event, in each case, the effect of
which is to permit the applicable Approved Vendor not to make any material
payment or perform any material obligation thereunder, (c) such contract being
repudiated by the applicable Approved Vendor, being terminated or becoming
invalid, illegal or unenforceable or otherwise ceasing to be in full force and
effect, (d) the suspension in performance by the applicable Approved Vendor
thereto of its material obligations thereunder for a period of more than 15
consecutive days, (e) the counterparty thereto no longer being an Approved
Vendor or (f) any material covenant, representation or warranty contained in the
Loan Documents in respect of such agreement being been breached or not being
true when made in any material respect; provided further that, an agreement that
ceased to be an Eligible Equipment Supply Agreement pursuant to the foregoing
clauses (b), (d), (e) or (f) may thereafter be reinstated as an Eligible
Equipment Supply Agreement upon the demonstration, to the reasonable
satisfaction of the Administrative Agent that the circumstances that caused such
loss of eligibility have been cured within 60 days after the occurrence thereof.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Eligible In-Transit Equipment” shall have the meaning set forth defined in
Schedule 1.1(D).
“Eligible Institution” shall mean a commercial bank or trust company having
capital and surplus of not less than $[***] in the case of U.S. banks and $[***]
(or the U.S. dollar equivalent as of the date of determination) in the case of
foreign banks; provided that a commercial bank which does not satisfy the
requirements set forth above shall nonetheless be deemed to be an Eligible
Institution for purposes of holding any deposit account or any other account so
long as such commercial bank is a federally or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit
substantially similar to 12 C.F.R. § 9.10(b) and such account is maintained as a
segregated trust account with the corporate trust department of such bank.
“Eligible Letter of Credit Bank” means a financial institution (a) organized in
the United States, and (b) having total assets in excess of $[***] and with a
long term rating of at least “A“ by S&P or “A3” by Moody’s and a short term
rating of at least “A-1” by S&P or “P-1” by Moody’s.
“Eligible Shipping Agreement” shall mean any agreement providing for the
shipment of Eligible Equipment directly to or from an Approved Warehouse, in
which the Administrative Agent has a perfected, first priority security interest
free and clear of all Liens (other than Permitted Liens); provided that any
agreement shall immediately cease to be an Eligible Shipping Agreement upon (a)
the expiration thereof in accordance with its terms, (b) the occurrence of any
default by Borrower or DeveloperCo, or any other event, in each case the effect
of which is to permit the counterparty thereto not to make any material payment
or perform any material obligation thereunder, (c) such contract being
repudiated by the counterparty thereto, being terminated or becoming invalid,
illegal or unenforceable or otherwise ceasing to be in full force and effect,
(d) the suspension of performance by the counterparty thereto of its material
obligations thereunder, (e) the occurrence of any Insolvency Proceeding or other
event described in Section 6.1(E) in respect of the counterparty thereto
(unless, in the case of any such Insolvency Proceeding under the Bankruptcy
Code, the relevant agreement has been assumed and the Administrative Agent has
determined that performance thereunder will not be impaired) or (f) any material
covenant, representation or warranty contained in the Loan Documents in respect
of such agreement having been breached or not being true when made in any
material respect; provided further that an agreement that ceased to be an
Eligible Shipping Agreement pursuant to the foregoing clauses (b), (d), (e) or
(f) may thereafter be reinstated as an Eligible Shipping Agreement upon the
demonstration, to the reasonable satisfaction of the Administrative Agent, that
the circumstances that caused such loss of eligibility have been cured within 60
days after the occurrence thereof.
“Entitlement Order” shall have the meaning set forth in Section 8.2(D)(v).
“Equipment” shall mean inverters and related equipment that is of a model and
type set forth on the Approved Type and Vendor List.
“Equipment Sourcing Agreement” shall mean the Equipment Sourcing Agreement,
dated as of the date hereof, between Borrower and DeveloperCo.
“Equity Interests” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





in a Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA),
which together with the Borrower, would be deemed to be a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.
“ERISA Event” shall mean (i) that a Reportable Event has occurred with respect
to any Single Employer Plan; (ii) the institution of any steps by the Borrower
or any ERISA Affiliate, the Pension Benefit Guaranty Corporation or any other
Person to terminate any Single Employer Plan or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Single Employer
Plan; (iii) the institution of any steps by the Borrower or any ERISA Affiliate
to withdraw from any Multi-Employer Plan or Multiple Employer Plan or written
notification of the Borrower or any ERISA Affiliate concerning the imposition of
withdrawal liability; (iv) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code in
connection with any Plan; (v) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (vi) with respect to a Single Employer Plan, a failure to
satisfy the minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA, whether or not waived; (vii) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Single Employer Plan; (viii) a determination that a Single Employer
Plan is or is expected to be in “at-risk” status (within the meaning of Section
430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA); (ix) the
insolvency of or commencement of reorganization proceeding with respect to a
Multi-Employer Plan or written notification that a Multi-Employer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); or (x) the taking of any action
by, or the threatening of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the Pension Benefit Guaranty Corporation
with respect to any of the foregoing.
“Event of Default” shall mean any of the Events of Default described in Section
6.1.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a Law in effect on the date on which (a) such Lender acquires
such interest in the Loan or (b) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.17, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(G) and (iv) any U.S. federal withholding Taxes
imposed under FATCA.
“Expense Claims” shall have the meaning set forth in Section 10.21.
“Facility” shall mean this Agreement together with all other Loan Documents.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreements between the United States and another
country which modify the provisions of the foregoing.
“Fee Letters” shall mean (i) that certain fee letter agreement, dated as of the
Closing Date, entered into by and among the Administrative Agent and the
Borrower, as the same be amended, restated, supplemented or otherwise modified
from time to time, and (ii) any other fee letter between the Borrower and any
Lender, as the same be amended, restated, supplemented or otherwise modified
from time to time.
“Financial Covenants” shall mean the covenants set forth in Section 5(r) of the
Sponsor Guaranty.
“Funding Agent” shall mean, individually or collectively as the context may
require, each Class A Funding Agent and each Class B Funding Agent, as
applicable.
“Funding Date” shall mean any Business Day on which an Advance is made at the
request of the Borrower in accordance with provisions of this Agreement.
“Funds Flow Memorandum” shall mean, in connection with any Advance, a written
memorandum delivered by the Borrower directing the application of the proceeds
of the such Advance.
“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time and applied on a consistent basis (except for changes in
application in which the Borrower’s independent certified public accountants and
the Administrative Agent reasonably agree) both as to classification of items
and amounts.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive,


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guaranteed Delivery Date” shall have the meaning set forth in Schedule 1.1(E).
“Hedge Agreement” shall mean, collectively, (i) the ISDA Master Agreement, the
related Schedule to the ISDA Master Agreement, and the related Confirmation or
(ii) a long form confirmation, in each case executed by the Borrower in
accordance with the Hedge Requirements and in form and substance reasonably
acceptable to the Administrative Agent.
“Hedge Counterparty” shall mean a Secured Hedge Counterparty or Qualifying Hedge
Counterparty party to a Hedge Agreement.
“Hedge Requirements” shall mean the requirements of the Borrower on each Funding
Date (or, in connection with the first Funding Date, pursuant to Section
5.1(W)(i)) to enter into and maintain one or more interest rate cap agreements
with a Qualifying Hedge Counterparty, under which (a) the Borrower shall, until
the Commitment Termination Date, receive on a monthly basis, on or about each
Payment Date, an amount equal to the excess, if any, of LIBOR over the strike
rate in exchange for the payment by the Borrower of a premium payable at the
time such interest rate cap agreement is entered into, (b) the strike rate is
not more than 2.50%, and (c) the notional balance shall not exceed 110.0% but
shall not be less than 90.0% of the aggregate outstanding principal balance of
the Loans after giving effect to payments made on the applicable Funding Date.
“Host Customer” shall mean the customer under Host Customer Agreement.
“Host Customer Agreement” shall mean a power purchase agreement or lease
agreement relating to any PV System, including amendments, supplements and other
modifications thereto. For the avoidance of doubt, Solar Loan Contracts do not
constitute “Host Customer Agreements” for purposes of this Agreement and the
other Loan Documents.
“Indebtedness” shall mean as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money; (ii)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (iii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility; (iv) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device (other than
in connection with this Agreement); (v) obligations of such Person to pay the
deferred purchase price of property or services; (vi) obligations of such Person
as lessee under leases which have been or should be in accordance with GAAP
recorded as capital leases; (vii) any other transaction (including without
limitation forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements, and whether structured as a borrowing, sale and leaseback or a
sale of assets for accounting purposes; (viii) any guaranty or endorsement of,
or responsibility for, any Indebtedness of the types described in this
definition; (ix) liabilities secured by any Lien on


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





property owned or acquired, whether or not such a liability shall have been
assumed (other than any Permitted Liens or Permitted Equity Liens); or (x)
unvested pension obligations.
“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.
“Indemnitees” shall have the meaning set forth in Section 10.5.
“Independent Director” shall have the meaning set forth in Section 5.1(M).
“Insolvency Event” shall mean, with respect to any Person:
(i)    the commencement of: (a) a voluntary case by such Person under the
Bankruptcy Code or (b) the seeking of relief by such Person under other debtor
relief Laws in any jurisdiction outside of the United States;
(ii)    the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other debtor relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case;
(iii)    a custodian (as defined in the Bankruptcy Code) (or equal term under
any other debtor relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;
(iv)    such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
debtor relief Laws) (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;
(v)    such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;
(vi)    any order of relief or other order approving any such case or proceeding
referred to in clauses (i) or (ii) above is entered;
(vii)    such Person suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of sixty (60) days; or
(viii)    such Person makes a compromise, arrangement or assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Insurance Advisor” shall mean Moore-McNeil, LLC or such other independent
insurance advisor reasonably acceptable to the Administrative Agent.
“Interest Accrual Period” shall mean for each Payment Date, the period from and
including the immediately preceding Payment Date to but excluding such Payment
Date except that the Interest Accrual Period for the initial Payment Date shall
be the actual number of days from and including the Closing Date to, but
excluding, the initial Payment Date.
“Interest Distribution Amount” shall mean, individually or collectively as the
context may require, the Class A Interest Distribution Amount and the Class B
Interest Distribution Amount. For the avoidance of doubt, the amount of the
Interest Distribution Amount shall not constitute “Confidential Information.”
“Intermediate Holdco” shall mean Sunnova Intermediate Holdings, LLC, a Delaware
limited liability company.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, or any successor statute,
and the rules and regulations thereunder, as the same are from time to time in
effect.
“Investment” means any investment of capital in any Person either by purchase of
stock or securities, contributions to capital, property transfer or otherwise.
“ITC Extension” shall mean the enactment of any federal legislation after the
Closing Date that results in (a) (i) “energy property” (described in Section
48(a)(3)(A)(i) of the Code) on which construction began after December 31, 2019,
being eligible for Tax Credits with respect to which the “energy percentage”
(within the meaning of Section 48(a)(2) of the Code) is 30% or greater or (ii)
“energy property” (described in Section 48(a)(3)(A)(i) of the Code) on which
construction began after December 31, 2020, being eligible for a Tax Credit with
respect to which the “energy percentage” (within the meaning of Section 48(a)(2)
of the Code) is 26% or greater or (b) a benefit with an equivalent or greater
value to Tax Credits at the rates described above, including a cash grant, a
refundable credit or a production tax credit.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, guideline, judgment, injunction, writ,
decree or award of any Governmental Authority.
“Lender” and “Lenders” shall have the meanings set forth in the introductory
paragraph hereof.
“Lender Representatives” shall have the meaning set forth in Section
10.16(B)(i).
“LIBOR” shall mean (a) an interest rate per annum equal to the rate appearing on
the applicable Screen Rate; or (b) (if no Screen Rate is available for U.S.
Dollars or the Interest Accrual Period or such Screen Rate ceases to be
available), the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Administrative Agent at its request quoted by the
Base


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





Reference Banks, in each case at approximately 11:00 A.M., London time, two (2)
Business Days prior to the commencement of such Interest Accrual Period for the
offering of deposits in U.S. Dollars in the principal amount of the Advances and
for a three (3) month period. Notwithstanding the foregoing, if LIBOR as
determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement. Notwithstanding the
foregoing, if at any time while any Advances are outstanding, the applicable
London interbank offered rate described in the definition of Screen Rate ceases
to exist or be reported on the Screen Rate, the Administrative Agent may select
(with notice to the Borrower and any other Lenders) an alternative rate,
including any applicable spread adjustments thereto (the “Alternative Rate”)
that in its commercially reasonable judgment is consistent with the successor
for the London interbank offered rate, including any applicable spread
adjustments thereto, generally being used in the new issue collateralized loan
obligation market and all references herein to “LIBOR” will mean such
Alternative Rate selected by the Administrative Agent.
“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
“Liquidation Fee” shall mean for any Interest Accrual Period for which a
reduction of the principal balance of the relevant Advance is made for any
reason, on any day other than the last day of such Interest Accrual Period, the
amount, if any, by which (A) the additional interest (calculated without taking
into account any Liquidation Fee or any shortened duration of such Interest
Accrual Period) which would have accrued during the portion of such Interest
Accrual Period for which the cost of funding had been established prior to such
reduction of the principal balance on the portion of the principal balance so
reduced, exceeds (B) the income, if any, received by the Conduit Lender or the
Non-Conduit Lender which holds such Advance from the investment of the proceeds
of such reductions of principal balance for the portion of such Interest Accrual
Period for which the cost of funding had been established prior to such
reduction of the principal balance. A statement as to the amount of any
Liquidation Fee (including the computation of such amount) shall be submitted by
the affected Conduit Lender or the Non-Conduit Lender to the Borrower and shall
be prima facie evidence of the matters to which it relates for the purpose of
any litigation or arbitration proceedings, absent manifest error or fraud. Such
statement shall be submitted five (5) Business Days prior to such amount being
due.
“Loan Documents” shall mean this Agreement, the Loan Notes, the Security
Documents, each Fee Letter, the Paying Agent Fee Letter, the Sponsor Guaranty,
each Hedge Agreement and any other agreements, instruments, certificates or
documents delivered hereunder or thereunder or in connection herewith or
therewith, and “Loan Document” shall mean any of the Loan Documents
“Loan Note” shall mean, individually or collectively as the context may require,
each Class A Loan Note and each Class B Loan Note, as applicable.
“Loan Party” shall mean Borrower and DeveloperCo.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Majority Class B Lenders” shall mean, as of any date of determination, Class B
Lenders having Class B Advances exceeding fifty percent (50%) of all outstanding
Class B Advances.
“Majority Lenders” shall mean, as of any date of determination, (i) unless and
until all Obligations owing to any Class A Lender solely in its capacity as a
Class A Lender have been reduced to zero, Class A Lenders having Class A
Advances exceeding fifty percent (50%) of all outstanding Class A Advances, and
(ii) at any time on and after all Obligations owing to each Class A Lender
solely in its capacity as Class A Lender have been reduced to zero, Class B
Lenders having Class B Advances exceeding fifty percent (50%) of all outstanding
Class B Advances; provided, that (w) in the event that no Advances are
outstanding as of such date, “Majority Lenders” shall mean Administrative Agent,
(x) so long as CSNY, its Affiliates or any related Conduit Lender with respect
to CSNY or its Affiliates (the foregoing collectively referred to herein as the
“Credit Suisse Related Parties”) holds at least twenty-five percent (25%) of
Class A Advances or, if no Obligations are owing to any Class A Lender, Class B
Advances or, if no Obligations are owing to any Lender, “Majority Lenders” shall
include such Credit Suisse Related Party holding such Advances hereunder and (y)
at any time there are two or less Class A Lenders, the term “Majority Lenders”
shall mean all Class A Lenders holding at least ten percent (10%) of Class A
Advances. For the purposes of determining the number of Lenders in the foregoing
proviso, Affiliates of a Lender shall constitute the same Lender.
“Management Services Agreement” shall mean the Management Services Agreement,
dated as of the date hereof, among Borrower, DeveloperCo, Sunnova Management and
the Administrative Agent.
“Managing MemberCo” shall mean each direct subsidiary of BL Borrower that owns
membership interests in any Project Company, as set forth on Schedule 1.1(f), as
such schedule shall be updated by the Borrower in accordance with Section
5.2(G).
“Margin Stock” shall have the meaning set forth in Regulation U.
“Market Value” shall mean (a) for purposes of any Advance the proceeds of which
will be used to pay the purchase price of any Eligible Equipment (or to
reimburse the Sponsor or any of its Affiliates for the purchase price of
Eligible Equipment pursuant to the Contribution Agreement), the invoiced
purchase price thereof and (b) as of any date of determination thereafter in
respect of any Eligible Equipment, the lesser of (i) the invoiced purchase price
thereof, (ii) the most recent Appraisal Price pursuant to the most recent
monthly Eligible Equipment Appraisal and (iii) with respect to any Eligible
Equipment, commencing on the date that is 24 months after the first date on
which it was included in any Aggregate Borrowing Base calculation, 60% of the
Market Value that would apply but for this clause (iii).
“Master Purchase Agreement” shall mean the applicable purchase agreement
pursuant to which a Project Company has agreed to purchase from DeveloperCo
Projects incorporating Eligible Equipment for an amount payable to DeveloperCo
at least equal to the sum of (i) the invoiced purchase price of such Eligible
Equipment pursuant to the applicable Eligible Equipment Supply Agreement plus
(ii) all Dealer Payments in respect of such Project.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Material Adverse Effect” shall mean, any event or circumstance, taken alone or
in conjunction with other events or circumstances, having a material adverse
effect on any of the following: (i) the business, property, operations or
financial condition of any Obligor, (ii) the ability of any Obligor to perform
its respective obligations under the Transaction Documents (including the
obligation of the Loan Parties to pay interest that is due and payable or
repayment of any other Obligations), (iii) the enforceability of any Transaction
Document or (iv) the validity, priority or enforceability of any Liens in favor
of the Administrative Agent.
“Material Contract” shall mean (a) each Material Dealer Agreement (including
each CPA Safe Harbor Amendment with respect to each Material Dealer Agreement);
(b) each Eligible Equipment Supply Agreement; (c) each Affiliate Transaction
Document; (d) each Storage Agreement; (e) each Eligible Shipping Agreement; and
(f) any other agreement or arrangement to which Borrower or DeveloperCo is party
(other than the Loan Documents and the Affiliate Transaction Documents) (i) that
is deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933 or (ii) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
result in a Material Adverse Effect.
“Material Dealer” shall mean each of Trinity, Suntuity Solar LLC, Infinity
Energy, Inc., Windmar PV Energy, Inc. and any other Dealer which, as of any time
of determination, accounts for [***]% or more of the Sunnova Parties’
concentration or installed volume of PV Systems (in terms of total MW) over the
prior [***] month period (or such shorter period since the execution of the
Dealer Agreement with such Dealer).
“Material Dealer Agreement” shall mean each of (a) that certain Channel Partner
Agreement between Sponsor and Trinity, dated as of June 6, 2017, (b) that
certain Channel Partner Agreement between Sponsor and Suntuity Solar LLC, a New
Jersey limited liability company, dated as of June 21, 2017, (c) that certain
Channel Partner Agreement between Sponsor and Infinity Energy, Inc., a
California corporation, dated as of March 7, 2017, (d) that certain Channel
Partner Agreement between Sponsor and Windmar PV Energy, Inc., a Puerto Rico
corporation, dated as of March 8, 2017 and (e) each other Dealer Agreement with
a Material Dealer, in each case as amended, supplemented or otherwise modified
from time to time in accordance with this Agreement.
“Material Tax Law Change” shall mean (a) any federal income tax legislation
enacted on or after the Closing Date, (b) any issuance, promulgation and/or
change in, or of, temporary or final Treasury Regulations on or after the
Closing Date, (c) any applicable ruling, procedure, notice or announcement
published in written form by the United States Department of Treasury or
Internal Revenue Service on or after the Closing Date or (d) any change in the
interpretation of the Code or United States Treasury Regulations attributable to
a decision by the United States Tax Court, a United States District Court,
United States Court of Appeals or the United States Supreme Court that is issued
on or after the Closing Date, in each case (i) that would reasonably be expected
to result in any Project incorporating 2019 Safe-Harbor Equipment or 2020
Safe-Harbor Equipment not qualifying for Tax Credits in the full amount as
contemplated by Applicable Law as in effect on the Closing Date and (ii) with
respect to which the Administrative Agent has delivered a written


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





notice to Borrower confirming that the Majority Lenders have determined that
such event constitutes a Material Tax Law Change hereunder.
“Maturity Date” shall mean the earliest to occur of (a) twenty-seven (27) months
after the initial purchase date from an Approved Vendor of Eligible Equipment
included as Collateral hereunder, (b) December 31, 2022, (c) the date on which
there is no Equipment included as Collateral hereunder and (d) the date on which
all monetary Obligations shall become due and payable in full under this
Agreement and the other Loan Documents, upon acceleration after an Event of
Default or otherwise.
“Maximum Facility Amount” shall mean $137,609,341.71.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor rating
agency.
“Multi-Employer Plan” shall mean a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions or had
liability with respect to.
“Multiple Employer Plan” shall mean a Single Employer Plan, to which the
Borrower or any ERISA Affiliate, and one or more employers other than the
Borrower or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
“Nationally Recognized Accounting Firm” shall mean (A) PricewaterhouseCoopers
LLP, Ernst & Young LLP, KPMG LLC, Deloitte LLP and any successors to any such
firm and (B) any other public accounting firm designated by the Sponsor and
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed.
“Net Extraordinary Proceeds” shall mean proceeds (including, when received, any
deferred or escrowed payments to the extent permitted under this Agreement and
the Transaction Document) received by Borrower or DeveloperCo (or any other
Affiliated Entity and transferred to Borrower in accordance with Section
5.1(K)(ii)) in cash from (a) any insurance or indemnity payment from time to
time with respect with any damage to or destruction in whole or in part of, any
Collateral, unless such payment shall be used to replace, reinstate, restore or
repair such Collateral in accordance with Section 5.1(L); (b) any refunded
deposits or termination or other refunds or damage payments, including delay
liquidated damages, received by Borrower, DeveloperCo or any Affiliated Entity
under any Eligible Equipment Supply Agreement, Eligible Shipping Agreement or,
to the extent relating to any Collateral, Material Dealer Agreement; (c) the
incurrence of any Indebtedness by the Borrower pursuant to Section 5.2(C); or
(d) Revised Purchase Price Amounts, in the case of each of clauses (a), (b) and
(c), net of reasonable and documented third-party costs and expenses actually
incurred in connection therewith, including legal fees and Taxes paid or payable
in connection therewith.




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Net Sale Proceeds” shall mean proceeds (including, when received, any deferred
or escrowed payments, to the extent permitted under this Agreement and the
Transaction Document) received by Borrower or DeveloperCo in cash from any
Eligible Equipment Disposition in an amount equal to 100% of the Market Value
(determined pursuant to clause (a) of the definition of “Market Value”) of the
Equipment transferred pursuant to such Eligible Equipment Disposition.
“Non-Conduit Lender” shall mean each Lender that is not a Conduit Lender. For
clarity, Class B Lenders are Non-Conduit Lenders.
“Non-Delayed Funding Lender” shall have the meaning set forth in Section 2.4(F).
“Notice of Borrowing” shall have the meaning set forth in Section 2.4.
“Obligations” shall mean and include, with respect to each of the Obligors, all
loans, advances, debts, liabilities, obligations, covenants and duties owing by
such Person to the Administrative Agent, the Paying Agent, any Secured Hedge
Counterparty or any Lender of any kind or nature, present or future, arising
under this Agreement, the Loan Notes, the Fee Letters, the Security Agreement,
the Pledge Agreement, the DeveloperCo Guaranty and Security Agreement, any of
the other Loan Documents or any other instruments, documents or agreements
executed and/or delivered in connection with any of the foregoing, whether or
not for the payment of money, whether arising by reason of an extension of
credit, the issuance of a loan, indemnification or in any other manner, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising. The term
includes the principal amount of all Advances, together with interest, charges,
expenses, fees, attorneys’ and paralegals’ fees and expenses, any other sums
chargeable to any Obligor, as the case may be, under this Agreement or any other
Loan Document pursuant to which it arose but, in the case of Sponsor, solely to
the extent Sponsor is a party thereto.
“Obligor” shall mean the Sponsor, the Pledgor and each Loan Party.
“OFAC” shall have the meaning set forth in Section 4.1(S).
“Officer’s Certificate” shall mean a certificate signed by an authorized officer
of an entity.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Eligible Equipment or
Transaction Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Participant” shall have the meaning set forth in Section 10.8(d).
“Participant Register” shall have the meaning set forth in Section 10.8(d).
“Patriot Act” shall have the meaning set forth in Section 10.18.
“Paying Agent” shall have the meaning set forth in the introductory paragraph
hereof.
“Paying Agent Account” and “Paying Agent Accounts” shall have the meanings set
forth in Section 8.2(A)(ii).
“Paying Agent Fee” shall mean a fee payable by the Borrower to the Paying Agent
as set forth in the Paying Agent Fee Letter.
“Paying Agent Fee Letter” shall mean that certain letter agreement, dated as of
December 10, 2019, between the Borrower and the Paying Agent.
“Paying Agent Indemnified Parties” shall have the meaning set forth in Section
9.5.
“Payment Date” shall mean the last Business Day of each calendar month, starting
on January 31, 2020.
“Permission to Operate” shall mean, with respect to any PV System, receipt of a
letter or functional equivalent from the connecting utility authorizing such PV
System to be operated.
“Permits” shall mean, with respect to any PV System, the applicable permits,
franchises, leases, orders, licenses, notices, certifications, approvals,
exemptions, qualifications, rights or authorizations from or registration,
notice or filing with any Governmental Authority required to operate such PV
System.
“Permitted Asset Disposition” shall mean (a) any Eligible Equipment Disposition;
(b) the sale of Inventory (other than Eligible Equipment) in the ordinary course
of business; (c) termination of a lease of real or personal Property not
necessary for the ordinary course of business, which could not reasonably be
expected to have a Material Adverse Effect and does not result from an Obligor’s
default; (d) an Asset Disposition of any operating Project that is distributed
to DeveloperCo by BL HoldCo or BL Borrower and is no longer eligible for
financing pursuant to the terms of the Back-Leverage Transaction Documents; or
(e) any other Asset Disposition approved in writing by the Administrative Agent.
“Permitted Assignee” shall mean (a) a Lender or any of its Affiliates, (b) any
Person managed by a Lender or any of its Affiliates, and (c) any Program Support
Provider for any Conduit Lender, an Affiliate of any Program Support Provider,
or any commercial paper conduit administered, sponsored or managed by a Lender
or to which a Non-Conduit Lender provides liquidity support, an Affiliate of a
Lender or an Affiliate of an entity that administers or manages a Lender or with
respect to which the related Program Support Provider of such commercial paper
conduit is a Lender.
“Permitted Indebtedness” shall mean:


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(i)    the Obligations;
(ii)    solely with respect to BL HoldCo and BL Borrower, any Back-Leverage
Debt; and
(iii)    to the extent constituting Indebtedness, reimbursement obligations of
such Person owed in connection with the payment of expenses incurred in the
ordinary course of business in connection with the financing, management,
operation or maintenance of its property or agreements.
“Permitted Investment” shall mean (a) Investments in Subsidiaries to the extent
existing on the Closing Date; (b) Investments in any Managing MemberCo or
Project Company formed as subsidiaries of BL Borrower after the Closing Date or
in any other Subsidiary and required to be made in connection with a tax equity
transaction pursuant to Tax Equity Transaction Documents or otherwise made in
the ordinary course of business to fund customary operating expenses and other
reasonable working capital needs (and excluding, for the avoidance of doubt, any
indirect distribution to the Sponsor); (c) Cash Equivalents held in the Paying
Agent Accounts that are subject to the Administrative Agent’s Lien and control,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent; and (d) contributions or other transfers of Eligible
Equipment by Borrower to DeveloperCo pursuant to the Equipment Sourcing
Agreement.
“Permitted Investor” shall mean collectively, Energy Capital Partners III, LP,
Energy Capital Partners III-A, LP, Energy Capital Partners III-B, LP, Energy
Capital Partners III-C, LP and Energy Capital Partners-D, LP, Quantum Strategic
Partners, and each of their Permitted Transferees (as defined in the Investors
Agreement, dated as of March 29, 2018, by and among the Sponsor and the other
signatories thereto).
“Permitted Liens” shall mean:
(i)    Liens in favor of the Administrative Agent;
(ii)    Liens for Taxes not yet due or being Properly Contested;
(iii)    statutory Liens (other than Liens for Taxes) arising in the ordinary
course of business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the property or materially impair
operation of the business of Borrower, DeveloperCo, BL HoldCo or BL Borrower;
(iv)    Liens arising by virtue of a judgment or judicial order against
Borrower, DeveloperCo, BL HoldCo or BL Borrower, or any property of Borrower,
DeveloperCo, BL HoldCo or BL Borrower, as long as the related judgment or
judicial order does not give rise to an Event of Default;
(v)    solely with respect to BL HoldCo and BL Borrower, other Liens under the
Back-Leverage Transaction Documents;


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





(vi)    deposits made in the ordinary course of business to secure the
performance of leases and Storage Agreements;
(vii)    carriers’, repairmens’, mechanics’, workers’, materialmen’s or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being Properly Contested; and
(viii)    banker’s Liens, rights of setoff and other similar Liens existing
pursuant to the terms of the DeveloperCo Account Control Agreement solely with
respect to assets the DeveloperCo Account.
“Person” shall mean any individual, corporation (including a business trust),
partnership, limited liability company, joint-stock company, trust,
unincorporated organization or association, joint venture, government or
political subdivision or agency thereof, or any other entity.
“Pipeline Exclusivity Agreement” shall mean the Pipeline Exclusivity Agreement,
dated as of the date hereof, among the Sponsor, the Borrower, DeveloperCo and
the Administrative Agent.
“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Borrower or any Affiliate may have any
liability.
“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, by Pledgor and Borrower in favor of the Administrative Agent, as amended,
restated, modified and/or supplemented from time to time in accordance with its
terms.
“Pledgor” shall mean Sunnova Inventory Pledgor LLC, a Delaware limited liability
company.
“Potential Default” shall mean any occurrence or event that, with notice,
passage of time or both, would constitute an Event of Default.
“Pre-Sale Deposit” shall mean, in connection with a particular Eligible
Equipment Disposition to a Project Company pursuant to Tax Equity Transaction
Documents which require DeveloperCo to transfer title to the relevant Eligible
Equipment prior to receipt of final payment therefor, a deposit of cash to the
Proceeds Account (from general working capital available in the DeveloperCo
Account) in an amount equal to the amount that would otherwise be required to be
deposited into the Proceeds Account pursuant to this Agreement at the time of
such Eligible Equipment Disposition.
“Proceeding” shall have the meaning set forth in Section 10.5.
“Proceeds Account” shall have the meaning set forth in Section 8.2(A)(i).
“Program Support Provider” shall mean and include any Person now or hereafter
extending liquidity or credit or having a commitment to extend liquidity or
credit to or for the account of, or to make purchases from, a Conduit Lender (or
any related commercial paper issuer that finances


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





such Conduit Lender) in support of commercial paper issued, directly or
indirectly, by such Conduit Lender in order to fund Advances made by such
Conduit Lender hereunder.
“Project” shall mean a PV System, the related Host Customer Agreement and any
rights incidental thereto.
“Project Company” shall mean each tax equity investment vehicle set forth on
Schedule 1.1(f), as such schedule shall be updated by the Borrower in accordance
with Section 5.2(G).
“Project Company Operating Agreement” shall mean, with respect to each Project
Company, the limited liability company agreement or operating agreement of such
Project Company by and between the applicable Managing MemberCo and the
applicable Tax Equity Investor.
“Project Sale Proceeds” shall mean proceeds (including, when received, any
deferred or escrowed payments, to the extent permitted under this Agreement and
the Transaction Document) received by DeveloperCo in cash from any disposition
of a Project incorporating Eligible Equipment, net of reasonable and documented
third-party costs and expenses actually incurred in connection therewith,
including legal fees and Taxes paid or payable in connection therewith
“Projected Deployment Schedule” shall mean as of any date of determination,
those projections prepared by Borrower for the period commencing on such date of
determination and ending 12 months thereafter showing Borrower’s reasonable good
faith estimates as of such date of the projected deployment of Eligible
Equipment by Borrower and DeveloperCo during such period and any other projected
acquisition and disposition of Eligible Equipment by Borrower and DeveloperCo
during such period.
“Properly Contested” shall mean with respect to any obligation of an Obligor,
(a) the obligation is subject to a bona fide dispute regarding amount or the
Obligor’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; and (c) appropriate reserves have been established in accordance with
GAAP.
“Proposed Tax Law Change” means (a) any proposed change in or amendment to the
Internal Revenue Code or any other applicable federal income Tax statute that
has been passed by either house of Congress or is reported by either the United
States House Committee on Ways and Means or the United States Senate Committee
on Finance and that, in each case, is reasonably likely to be enacted into law
(provided, that this determination shall take into account all relevant facts),
(b) any proposed Treasury Regulation that applies a new or different
interpretation or analysis of any provision of the Internal Revenue Code, any
other applicable federal Tax statute, or any temporary or final Treasury
Regulations promulgated thereunder, in the case of each of clauses (a) and (b),
which would reasonably be expected to materially adversely affect the tax
treatment of or tax consequences to the Borrower or the tax treatment of or tax
consequences relating to the Eligible Equipment or owners thereof.
“Purchase Conditions” shall mean, with respect to any Eligible Equipment
Disposition (including any disposition of a Project incorporating Eligible
Equipment), (i) Project Sale Proceeds are at least equal to the Market Value of
the applicable equipment, (ii) the amount to be deposited


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





in the Proceeds Account in connection with such Eligible Equipment Disposition
(either from such Project Sale Proceeds or, at the election of DeveloperCo, from
funds available in the DeveloperCo Account) is at least equal to (x) during a
Cash Sweep Period, [***]% and (y) [***]%, in each case of the applicable Net
Sale Proceeds plus, in connection with any Eligible Equipment Disposition
consummated on or prior to June 30, 2020, an amount equal to [***] times the
applicable amount of the reduction in the Debt Service Reserve Borrowing Base
Amount since the time of the most recent Eligible Equipment Disposition, (iii)
such amounts shall be applied to the prepayment of the Advances in accordance
with Section 2.7(C) or (D), as applicable, (iv) after giving effect to such sale
or contribution and associated mandatory prepayments, the total Class A Advances
outstanding shall not exceed the Class A Borrowing Base, the total Class B
Advances outstanding shall not exceed the Class B Borrowing Base and the Debt
Service Reserve Account shall be funded in an amount no less than the Debt
Service Reserve Required Balance and (v) no Event of Default shall have occurred
and be continuing prior to or immediately after giving effect to such sale or
contribution.
“Purchase Order” means each purchase order issued under a Supply Agreement by
Borrower or Sponsor relating to any Eligible Equipment.
“PV System” shall mean a photovoltaic system, including solar photovoltaic
panels, one or more inverters, racking, any energy storage systems installed in
connection therewith, wiring and other electrical devices, as applicable,
conduits, weatherproof housings, hardware, remote monitoring equipment,
communication equipment, connectors, meters, disconnects and over current
devices (including any replacement or additional parts included from time to
time), in each case, intended for use in a residential rooftop solar
installation.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning set forth in Section 10.24 hereof.
“Qualified Service Provider” shall mean Protiviti Inc. or, subject to the
approval of the Administrative Agent, other service providers.
“Qualifying Hedge Counterparty” shall mean a counterparty to a Hedge Agreement
which at all times satisfies all then applicable counterparty criteria of S&P or
Moody’s for eligibility to serve as counterparty under a structured finance
transaction rated “A+”, in the case of S&P or “A1”, in the case of Moody’s.
“Recipient” shall mean the Administrative Agent, the Lenders or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties under this Agreement or any other Loan Document.
“Register” shall have the meaning set forth in Section 10.8(c).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the Pension Benefit Guaranty
Corporation by regulation or by public notice waived the requirement of Section
4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event, provided, that a failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Internal Revenue
Code.
“Representatives” shall have the meaning set forth in Section 10.16(A)(i).
“Responsible Officer” shall mean (x) with respect to the Paying Agent, any
President, Vice President, Assistant Vice President, Assistant Secretary,
Assistant Treasurer or Corporate Trust Officer, or any other officer in the
Corporate Trust Office customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Agreement, and (y) with respect to
any other party hereto, any corporation, limited liability company or
partnership, the chairman of the board, the president, any vice president, the
secretary, the treasurer, any assistant secretary, any assistant treasurer,
managing member and each other officer of such corporation or limited liability
company or the general partner of such partnership specifically authorized in
resolutions of the board of directors of such corporation or managing member of
such limited liability company to sign agreements, instruments or other
documents in connection with the Loan Documents on behalf of such corporation,
limited liability company or partnership, as the case may be, and who is
authorized to act therefor.
“Restrictive Agreement” shall mean with respect to any Person, an agreement
(other than a Loan Document) that conditions or restricts the right of such
Person to incur or repay Indebtedness, to grant Liens on any assets, to declare
or make cash distributions, to modify, extend or renew any agreement evidencing
Indebtedness, or to repay any intercompany Indebtedness.
“Revised Purchase Price Amount” shall mean any value (in cash, credit or
otherwise), other than delivery of the relevant Equipment, provided by any
supplier to Borrower or Sponsor in connection with any Purchase Order following
the payment of the purchase price by Borrower or Sponsor in connection with such
Purchase Order.
“S&P” shall mean S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor rating agency.
“Screen Rate” shall mean the London interbank offer rate administered by ICE
Benchmark Administration Limited for the relevant currency and period displayed
on the appropriate page of the Thomson Reuters screen. If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the same rate after consultation with the
Borrower and the Majority Lenders.
“Secured Hedge Counterparty” shall mean an affiliate of any Funding Agent that
is party to any Hedge Agreement.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Secured Hedge Counterparty Joinder” shall mean that certain Joinder Agreement
executed by a Secured Hedge Counterparty and acknowledged by the Administrative
Agent, a copy of which shall be provided to all Parties to this Agreement.
“Secured Parties” shall mean the Administrative Agent, each Lender and each
Secured Hedge Counterparty.
“Securities Intermediary” shall have the meaning set forth in Section 8.2(D)(i).
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by the Borrower in favor of the Administrative
Agent, for the benefit of the Secured Parties, as amended, restated, modified
and/or supplemented from time to time in accordance with its terms.
“Security Documents” shall mean the Sponsor Guaranty, the Pledge Agreement, the
Security Agreement, the DeveloperCo Security and Guaranty Agreement, the
DeveloperCo Account Control Agreement, the Collateral Access Agreements, the
Consents to Assignment, each Step-in Rights Agreement, each Tax Equity Consent
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.
“SEI” shall mean Sunnova Energy International Inc., a Delaware corporation.
“Single Employer Plan” shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan,
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue Code
and is sponsored or maintained by the Borrower or any ERISA Affiliate or for
which the Borrower or any ERISA Affiliate may have liability by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
“Solar Loan Contract” shall mean a loan and security agreement or retail
installment and security agreement entered into with a customer and evidencing a
loan to finance the purchase of a PV System by the customer.
“Solvent” shall mean, with respect any to Obligor, that as of the date of
determination, both (a) (i) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (ii) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (iii) such entity has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such entity is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Sponsor” shall mean Sunnova Energy Corporation, a Delaware corporation.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Sponsor Guaranty” shall mean that certain Limited Guaranty, dated as of the
Closing Date, by the Sponsor in favor of the Borrower and the Administrative
Agent.
“Sponsor Material Adverse Effect” shall mean the effect of any event or
circumstance that, taken alone or in conjunction with other events or
circumstances, has a material adverse effect on any of the following: (a) the
business, operations, properties or financial condition of Sponsor and its
Subsidiaries, taken as a whole, (b) the ability of Sponsor to perform its
obligations under the Sponsor Guaranty or (c) the enforceability of the Sponsor
Guaranty or any Transaction Document to which the Sponsor is a party.
“Step-in Rights Agreement” shall mean, with respect to a Material Dealer
Agreement, a step-in rights agreement, substantially in the form of Exhibit I or
otherwise in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, an Obligor and the applicable Material Dealer.
“Storage Agreement” shall mean, in the case of each Approved Warehouse other
than an Approved Trinity Warehouse owned by Trinity or Approved Dealer Warehouse
owned by the applicable Material Dealer, a written agreement, in form and
substance reasonably satisfactory to the Administrative Agent, between or among
(i) Borrower, Trinity or such Material Dealer, on the one hand, and (ii) a
third-party warehouseman, on the other hand.
“Subsidiary” shall mean, with respect to any Person at any time, (i) any
corporation or trust of which 50% or more (by number of shares or number of
votes) of the outstanding Equity Interests or shares of beneficial interest
normally entitled to vote for the election of one or more directors, managers or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s subsidiaries, or any partnership of which such
Person or any of such Person’s Subsidiaries is a general partner or of which 50%
or more of the partnership interests is at the time directly or indirectly owned
by such Person or one or more of such Person’s subsidiaries, and (ii) any
corporation, trust, partnership or other entity which is controlled or capable
of being controlled by such Person or one or more of such Person’s subsidiaries.
“Sunnova Management” shall mean Sunnova Inventory Management, LLC, a Delaware
limited liability company.
“Sunnova Parties” shall mean the Loan Parties, BL HoldCo, BL Borrower, each
Managing MemberCo, each Project Company and each of their respective Affiliates
that is party to any Transaction Document, Back-Leverage Transaction Document or
Tax Equity Transaction Document.
“Supported QFC” shall have the meaning set forth in Section 10.24 hereof.
“Swap” shall have the meaning set forth in Section 1a(47) of the Commodity
Exchange Act.
“Tax Credit” means the energy credit under Section 48 of the Code and allowed as
an investment tax credit under Section 46 of the Code.


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





“Tax Equity Consent” shall mean, with respect to each Project Company Operating
Agreement, Master Purchase Agreement and any other Tax Equity Transaction
Document which includes restrictions that could reasonably be expected to
prevent or otherwise interfere with the Administrative Agent’s foreclosure or
transfer of the Collateral, a consent to collateral assignment from the
applicable Tax Equity Investor in form and substance satisfactory to the
Administrative Agent.
“Tax Equity Investor” shall mean, with respect to any Project Company, a third
party investor in such Project Company to whom the tax benefits associated with
the ownership of PV Systems are transferred or disproportionately allocated.  
“Tax Equity Transaction Documents” shall mean the material documents (including,
in each case, all material amendments, modifications, supplements, waivers and
consents with respect thereto) entered into in connection with any transaction
entered into by the Managing MemberCo, the applicable Tax Equity Investor and/or
DeveloperCo, including the applicable Master Purchase Agreement, Project Company
Operating Agreement, maintenance services agreement, administrative services
agreement, capital contribution agreement or guarantee from Sponsor or any other
Sunnova Party of the obligations of such Managing MemberCo in connection with
such transaction.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and including any interest,
additions to tax or penalties applicable thereto.
“TCB Account” means the account in the name of DeveloperCo disclosed to the
Administrative Agent and established at Texas Capital Bank.
“Technical Advisor” shall mean Black & Veatch, DNV GL or such other independent
technical advisor reasonably acceptable to the Administrative Agent.
“Transaction Documents” shall mean the Loan Documents, each Material Contract
and any other agreements, instruments, certificates or documents delivered
hereunder or thereunder or in connection herewith or therewith, and “Transaction
Document” shall mean any of the Transaction Documents.
“Trinity” shall mean Trinity Heating & Air, Inc., d/b/a Trinity Solar.
“Trinity ROFR Letter” means a letter agreement delivered pursuant to Section
5.1(W)(iii), by and among the Administrative Agent, Borrower and Trinity,
setting forth a right of first refusal in favor of Trinity, with respect to the
purchase of certain Eligible Equipment.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any applicable jurisdiction.
“Undrawn Tax Equity Commitment” shall mean, as of any date of determination, the
portion of the outstanding commitments of all Tax Equity Investors (i) that
Borrower has demonstrated, to


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





the reasonable satisfaction of the Administrative Agent (including delivery of
the applicable Tax Equity Transaction Documents or such other documentation
reasonably acceptable to the Administrative Agent), are required to be
contributed by such Tax Equity Investors to the related Project Company to pay a
portion of the purchase price payable to DeveloperCo pursuant to a Master
Purchase Agreement for Projects in which Eligible Equipment is expected to be
incorporated and (ii) which are eligible to be drawn with respect to Projects in
which Eligible Equipment is expected to be incorporated by no later than the
date on which such Eligible Equipment is scheduled to be purchased from Borrower
pursuant to the Equipment Sourcing Agreement.
“United States” shall mean the United States of America.
“Unused Line Fee” shall have the meaning set forth in Section 2.5(D).
“Unused Line Fee Percentage” shall have the meaning set forth in the Fee Letter
referred to in clause (i) of the definition thereof.
“Unused Portion of the Commitments” shall mean, as of any date of determination,
the sum of the Class A Unused Portion of the Commitments plus the Class B Unused
Portion of the Commitments as of such date of determination.
“Upstream Payment” shall mean a distribution of cash by (a) BL HoldCo to the
DeveloperCo Account or the Proceeds Account or (b) the DeveloperCo Account to
the Proceeds Account.
“U.S. Person” shall mean any Person who is a U.S. person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Special Resolution Regime” shall have the meaning set forth in Section
10.24 hereof.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.17(G)(ii)(b)(3).




[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE 1.1(D)
to
Credit Agreement
ELIGIBLE EQUIPMENT
“Eligible Equipment” means Equipment that meets each of the following criteria
as of any date of determination:


a.
That (a) has not been physically delivered to, or for the benefit of, Borrower
at an Approved Warehouse but with respect to which the Administrative Agent has
received one or more letters of credit, in form and substance and in a stated
amount (not to exceed the purchase price payable under the terms of the
applicable Eligible Equipment Supply Agreement) reasonably satisfactory to the
Administrative Agent from an Eligible Letter of Credit Bank, (b) is stored in an
Approved Sunnova Warehouse (other than as provided in Section 5.1(B)(ii)), (c)
is stored in an Approved Trinity Warehouse (other than as provided in Section
5.1(B)(ii)) or is in transit within the United States (including Approved U.S.
Territories) from an Approved Sunnova Warehouse to an Approved Trinity Warehouse
pursuant to an Eligible Shipping Agreement, (d) is stored in an Approved Dealer
Warehouse (other than as provided in Section 5.1(B)(ii)), (e) is in transit
within the United States (including Approved U.S. Territories) from an Approved
Sunnova Warehouse or Approved Trinity Warehouse to an Approved Dealer Warehouse
pursuant to an Eligible Shipping Agreement, or from an Approved Trinity
Warehouse or Approved Dealer Warehouse to a Host Customer’s residence or
otherwise under the control of a Dealer prior to final installation on the Host
Customer’s residence or (f) has been installed at the applicable Host Customer’s
residence but with respect to which Borrower and DeveloperCo have not received
the total amount of Net Sale Proceeds therefor and applied such amount in
accordance with Section 2.9(C); provided, that (1) the aggregate Market Value of
Equipment that can be considered Eligible Equipment pursuant to subclause (d),
(e) or (f) of this clause (i) (such Eligible Equipment, “Eligible In-Transit
Equipment”) may not exceed an amount equal to [***]% of the aggregate
Commitments and (2) the aggregate Market Value of Equipment that can be
considered Eligible Equipment pursuant to subclause (c) of this clause (i) may
not exceed an amount equal to [***]% of the aggregate Commitments.

b.
That was or is being manufactured and was sold to Sponsor or Borrower pursuant
to an Eligible Equipment Supply Agreement, and if applicable, immediately upon
the acquisition thereof by Sponsor, contributed by Sponsor to Borrower pursuant
to the Contribution Agreement.

c.
In respect of which (a) all payments then required to have been made pursuant to
the related Eligible Equipment Supply Agreement have been made in full in cash
in accordance with the terms of such Eligible Equipment Supply Agreement, and
(b) no Person has asserted or may assert any reclamation rights.



Schedule 1.1(D)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------





d.
With respect to any Equipment that has been physically delivered to Borrower or
to which title and risk of loss has passed to Borrower, that is owned by
Borrower free and clear of all Liens (other than Permitted Liens).

e.
That is not on consignment from any consignor or to any consignee (other than if
such Equipment is in transit).

f.
With respect to any Equipment that has been physically delivered to Borrower or
to which title and risk of loss has passed to Borrower, in which the
Administrative Agent (on behalf of the Secured Parties) has a perfected, first
priority security interest (other than Permitted Liens).

g.
With respect to any Equipment that has been physically delivered to Borrower or
to which title and risk of loss has passed to Borrower, that is not damaged,
defective, is in good working order and condition, and if applicable, that is
contributed to Borrower immediately upon the acquisition thereof by Sponsor

h.
That Borrower has not returned, attempted to return, or is in the process of
returning to the applicable Approved Vendor under the Eligible Equipment Supply
Agreement pursuant to which it was purchased.

i.
That is held for use by Borrower in the ordinary course of business and is
projected to be installed during 2019 through 2023 in a manner that will permit
the owner thereof to treat the costs of such Equipment as having been “incurred”
in the year in which the purchase price of such Equipment is paid within the
meaning of IRS Notice 2018-59 such that such Equipment can be used as a basis
for claiming the Tax Credit.

j.
In respect of which no covenant, representation or warranty contained in any
Loan Document has been breached or was not true when made.











Schedule 1.1(D)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------






SCHEDULE 1.1(E)
to
Credit Agreement
ELIGIBLE EQUIPMENT SUPPLY AGREEMENT CRITERIA
Each Eligible Equipment Supply Agreement shall:


a.
be binding against Borrower under local law, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law);

b.
not (1) limit damages (other than consequential damages) payable to the Approved
Vendor in the event of a default or termination thereunder and (2) limit damages
payable by the Approved Vendor in the event of a default or termination
thereunder to an amount less than 5% of the total purchase price under such
Eligible Equipment Supply Agreement; provided that, notwithstanding this clause
2, an agreement with an Approved Vendor shall constitute an Eligible Equipment
Supply Agreement if the Administrative Agent consents to such agreement in
writing;

c.
require unconditional payment in cash of the purchase price for such Equipment
to be made by Borrower to the applicable Approved Vendor no later than December
31 of the applicable year, and in no event shall such purchase price be financed
by such Approved Vendor;

d.
require the payment of any down payment to be allocated to specified items of
Equipment;

e.
require Borrower to pay any sales, use or value-added taxes due upon delivery of
such Equipment;

f.
require transfer of title and risk of loss with respect to such Equipment to
occur no later than the later of (i) December 31 of the applicable year and (ii)
3.5 months from the date actual payment is made (such later date, the
“Guaranteed Delivery Date”);

g.
require physical delivery of such Equipment (in a manner that satisfies Eligible
Equipment requirements) no later than the Guaranteed Delivery Date;

h.
require the Approved Vendor to pay liquidated damages (or otherwise be subject
to contractual penalties) within a customary market range in the event that it
fails to physically deliver, and transfer title and risk of loss to, the
Equipment by the Guaranteed Delivery Date;

i.
require such Equipment to be in a state of completion as of the earlier of (x)
the date of transfer of title and risk of loss and (y) physical delivery, such
that such Equipment does not need to be returned to such Approved Vendor for
further assembly or work; and



Schedule 1.1(E)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

--------------------------------------------------------------------------------





j.
require such Approved Vendor to certify to Borrower, upon delivery and transfer
of title and risk of the Equipment to Borrower, as to the date and amount of
Borrower’s payment of the purchase price for the Equipment, a description of
such Equipment, the date of transfer of title and risk of loss and the date and
location of physical delivery.



Schedule 1.1(D)


[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.

